The next item is the joint debate on the very important issue of Turkey, which includes the Council and Commission statements on the opening of negotiations with that country and the Recommendation by Mr Brok on the Additional Protocol to the Agreement establishing an Association between the European Economic Community and Turkey following the enlargement of the European Union [9617/2005 COM(2005)0191 C6-0194/2005 2005/0091(AVC)] (A6-0241/2005).
. Mr President, honourable Members, I warmly welcome this debate, which is held at a critical time as the European Union prepares to open accession negotiations with Turkey.
I have enjoyed my previous exchanges with honourable Members of this House on this topic, and the close and detailed interest that this Parliament maintains in both Turkey's accession process and enlargement issues more generally has further been demonstrated by the questions tabled for Question Time later this evening.
The December 2004 European Council decision to open accession negotiations brought Turkey's 40-year goal of European Union membership a significant step closer and in the process helped further to bind the country so critical to our future security, stability and prosperity to the Union. The strategic case for opening accession negotiations is convincing. It includes the powerful incentive for reform and the contribution the process makes to stability and prosperity, the example that it sets to the world that there is no contradiction between Islam and democracy, human rights and the protection of fundamental freedoms, and its contribution to reducing tension in the Aegean and over Cyprus.
The June European Council confirmed the December decision and recognised the importance for the European Union's credibility of observing our existing commitments. As Presidency, our task has been to deliver on these commitments and we are working hard to finalise the Council's position in the framework for negotiations in advance of 3 October.
The enlargement process has had unparalleled success in spreading European values and promoting greater security across the European continent, but it is as much for its own continued success that we must ensure we are scrupulous in ensuring that all the requirements are met. As Commission Rehn, who is with us today, has said, the negotiations with Turkey will be the most rigorous yet, reflecting lessons learnt from the previous wave of enlargement. They are also expected to take many years to conclude.
The powerful incentive for reform that enlargement offers to candidates has been strikingly evident in Turkey in recent years. The European Commission's 2004 Regular Report on Turkey's progress towards accession noted 'substantial institutional convergence in Turkey towards European standards', the reform process having 'clearly addressed major issues and highlighted a growing consensus in favour of liberal democracy'.
There is much for Turkey still to do in order to reach European Union standards, including on freedom of religion and the implementation of existing legislation, and the Commission will continue to monitor Turkey's progress. But it was the impressive track record of European harmonisation reforms to date that prompted the December Council to conclude that Turkey sufficiently fulfilled the Copenhagen political criteria. Indeed, in the same month, this Parliament adopted a resolution supporting the opening of accession negotiations with Turkey 'without undue delay'.
That December Council set Turkey two further conditions to be met before accession negotiations could be launched: to bring into force six outstanding pieces of legislation which reinforce the rule of law and human rights; and to sign a Protocol extending the 1963 Ankara Agreement to the new Member States. The new legislation entered into force on 1 June, and Turkey signed the Ankara Agreement Protocol on 29 July. Both represent significant developments. The new legislation overhauls the Turkish penal system, aligning it much more closely with European Union models and adds significantly to the reforms that have taken place in Turkey in recent years. Signature of the Protocol extends the European Union-Turkey Association Agreement – or Ankara Agreement – to all 25 Member States. It is, of course, with 25 Member States that Turkey will conduct its accession negotiations.
You are all well aware that, when signing the Protocol, Turkey issued a unilateral declaration restating its longstanding position of non-recognition of the Republic of Cyprus. Last week the European Community and its Member States issued a declaration setting out its position on the issues raised. That declaration makes clear that the 'declaration by Turkey is unilateral, does not form part of the Protocol and has no legal effect on Turkey's obligations under the Protocol'. Furthermore, it states that 'Turkey must apply the Protocol fully to all European Union Member States' and that the 'European Union will monitor this closely and evaluate full implementation in 2006'. The declaration also restates that the European Community and its Member States 'recognise only the Republic of Cyprus as a subject of international law' and clarifies that 'recognition of all Member States is a necessary component of Turkey's accession process'.
The Council's declaration also reiterates the agreement of the European Community and its Member States 'on the importance of supporting the UN Secretary-General's efforts to bring about a comprehensive settlement of the Cyprus problem in line with relevant UNSCRs and the principles on which the European Union is founded'. Resolution of the Cyprus problem lies in the hands of the United Nations and the communities on the island. The European Union's role is to support the UN Secretary-General's 'good offices', and to provide a context within which the two parties can re-engage with one another in confidence and accommodate the ultimate agreement.
Let me make one final point in my introductory remarks to this debate. Turkey will not accede to the Union imminently; 35 chapters must be opened and closed; further reforms will be required; and some Member States have already committed to referenda on Turkey's eventual accession. The Turkey that will eventually join the European Union will, frankly, be a different Turkey from the one we see today – and it may also be a rather different European Union that it joins. But the progress made by Turkey so far has been quite extraordinary and Prime Minister Erdogan's Government remains committed to further reform. The conditions laid down by the December European Council have been satisfied, and this paves the way for opening accession negotiations next Monday. I am delighted that the Foreign Secretary will appear before this Parliament's Committee on Foreign Affairs on the following day; he will of course update the members of that committee then on the progress made.
. Mr President, firstly I should like to warmly welcome the new observers of Parliament from Bulgaria and Romania. I am glad to see that they are participating in the work of this House and I look forward to working with them in the future.
This debate about Turkey is certainly very timely. We are on the eve of accession negotiations, which will begin next Monday, 3 October, the date unanimously fixed by the European Council. This opens a new phase in EU-Turkey relations.
The reasons which led the European Union to decide to open accession negotiations with Turkey are unchanged: the EU needs a stable, democratic and increasingly prosperous Turkey, at peace with its neighbours, and embracing European values, policies and standards.
The start of the negotiations will give a strong boost to those in Turkey who want to reform the country to meet the European values of the rule of law and human rights; they are also a way for the EU to exert leverage over the direction of these reforms in Turkey.
The conditions set in the December European Council conclusions have been met. First, the six pieces of legislation, including the new penal code identified as necessary by the Commission in last year’s recommendation, entered into force on 1 June. Second, Turkey signed the Additional Protocol to the Ankara Agreement on 29 July.
In this context, I would like to thank the chairman of the Committee on Foreign Affairs and rapporteur, Mr Elmar Brok, for putting forward the recommendation to give assent to the conclusion of the Additional Protocol to the Ankara Agreement.
I shall now make some comments on recent developments in this regard. The Commission regrets the fact that Turkey issued a declaration upon signature of the Additional Protocol. This obliged the EU Member States to react and to lay down the obligations we expect Turkey to meet in a statement adopted on 21 September. The EU statement stresses that the declaration by Turkey is unilateral, as Mr Alexander very correctly pointed out. It does not form part of the Protocol and has no legal effect on Turkey’s obligations under the Protocol.
This is the crux of the matter. The legal services of the Council and the Commission agree fully on this point. I am aware that in paragraph 2 of your joint motion for a resolution you intend to ask the Commission to secure an answer from the Turkish Government regarding the ratification process in the Turkish Grand National Assembly.
I am at your disposal to further inquire about the exact details of the ratification process in Turkey, but the essence of the matter is really that the declaration by Turkey is simply unilateral. It has no legal effect and it cannot in any way call into question the full and non-discriminatory implementation of the Protocol. That is what counts.
Secondly, the EU expects full and non-discriminatory implementation of the Protocol, including the removal of all obstacles to the free movement of goods, which also extends to restrictions on means of transport. Thirdly, the opening of negotiations on the relevant chapters depends on Turkey’s compliance with its contractual obligations to all Member States; failure to meet these obligations in full will affect the overall progress of the negotiations.
The fourth element of the statement is that the recognition of all Member States is a necessary component of the accession process; accordingly, the EU underlines the importance of the normalisation of relations between Turkey and all EU Member States, as soon as possible.
Finally, the statement makes it clear that the European Community and its Member States agree on the importance of supporting the efforts of the UN Secretary-General to bring about a comprehensive settlement of the Cyprus problem in line with the relevant UN Security Council resolutions and the very principles on which the EU is founded, so that a just and lasting settlement will contribute to peace, stability and harmonious relations on the island and in the region in a broader sense.
Right before the start of the accession negotiations, the Council should adopt the negotiating framework proposed by the Commission. This framework forms a solid basis for rigorous and fair negotiations with Turkey. It is the most rigorous framework ever presented by the Commission.
I have read your joint motion for a resolution carefully. I share many of your concerns. I also agree that there is an important link between the pace of negotiations, on the one hand, and the pace of political reforms in Turkey on the other. I shall spare no effort to repeat time and again that starting accession negotiations marks only the beginning of a very demanding and complex process. Turkey will need to continue and accelerate its process of internal transformation and its transition towards a fully-fledged liberal democracy respectful of human rights and minorities.
Turkey’s reform process is ongoing. The human rights situation has improved, but significant efforts are still required. First, let us look at the brighter side. Recently, there have been some encouraging signals. The acknowledgment by Prime Minister Erdogan of the existence of a 'Kurdish issue' is a landmark. His trip to Diyarbakir suggests the importance the government in Turkey attaches to the economic and social development of south-east Turkey. Moreover, the academic conference on the Armenian issue was finally able to be held in Istanbul last weekend, with the support of the government and despite last-minute attempts to cancel it by an administrative court. These attempts were strongly condemned by Prime Minister Erdogan and Deputy Prime Minister Abdullah Gül. This is a major step forward in seeking the historical truth in Turkey on this very sensitive issue.
Turning now to the darker side, despite the efforts of the authorities, implementation on the ground remains uneven. On the one hand, there are signs that the judiciary is enforcing the reforms. Several positive court judgments have been made in relation to cases of freedom of expression, freedom of religion and the fight against torture and ill-treatment.
On the other hand, there have been contradictory decisions, particularly in the area of freedom of expression where, for example, journalists continue to be prosecuted and, on occasion, convicted, for expressing certain non-violent opinions. The case of the author, Orhan Pamuk, is emblematic of the difficulties faced in ensuring effective and uniform implementation of these reforms and also of the struggle between reformers and conservatives in Turkey. The novelist was prosecuted by a district judge in Istanbul under Article 301 of the new penal code for 'denigrating Turkish identity'.
The Commission has already made it very clear that its assessment of the new penal code, in particular the doubtful provisions relating to freedom of expression, will depend on how these provisions are implemented. The prosecution of Mr Pamuk raises serious concerns in this respect. If this is indeed the direction taken by the judiciary in Turkey, then the Turkish penal code will have to be amended so as to ensure that freedom of expression is no longer subject to the very particular beliefs of a district judge, but simply follows European standards as we all know them, on the basis of the European Convention of Human Rights.
On these issues the Commission will continue to monitor closely the progress towards fully meeting the Copenhagen political criteria. We shall make a detailed analysis of that progress in our regular report, to be adopted on 9 November.
Mr President, ladies and gentlemen, the European Union has reached a crucial point, the importance of which should not be underestimated. By opening accession negotiations with Turkey, we are taking out a strong option on the pursuit of the political, economic and social transformation of that country. In doing so, we respect our commitments towards it.
I address both to Europeans and, in particular, to Turkey the message that we must build relations founded on mutual confidence. I have confidence that the Turkish Authorities will embark upon this journey with an open mind and that 3 October will provide the opportunity to start afresh. Demonstrating a commitment unburdened by ambiguities and ulterior motives towards Turkey’s transformation into a democratic country with European values will undoubtedly be Turkey’s best chance of winning over the support of public opinion in Europe.
During this forthcoming period, Turkey will have the opportunity to demonstrate that it is serious about integrating European values. Countries that wish to join the Union must, in fact, share our vision of Europe and our concepts of democracy, the rule of law, human rights and solidarity. They must also share our standards whether they relate to society, the environment or industry, among other areas. If it is the case that the European Union is taking a gamble on their future accession, it is because we also believe that it is in our best interests and that it will benefit our fellow citizens. I undertake personally before this House to rigorously enforce our criteria and conditions.
Finally, Mr President, as I said previously, the journey is just as important as the final destination. The reforms count. Although the common goal of the negotiations is membership, such negotiations are, by their very nature, open as far as the outcome is concerned. However, it is in our mutual interest that this process is structured around clear and rigorous principles, such as those provided for in the framework of the negotiations. That is the best guarantee of success.
. Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the additional protocol, like so many other issues around the beginning of negotiations with Turkey, raises what is very much a point of principle, that being the question of whether a candidate for accession is willing to accept all the parts of that entity of which it desires to become a member, or, to put it another way, whether it recognises all the Member States.
In December last year, the Commission put to the Council the proposition that recognition in international law was not necessary at the present time, but that the signature of the additional protocol on customs union between the EU of 25 and Cyprus would be sufficient. Turkey did comply with this requirement, albeit with a unilateral declaration that made it at least questionable whether the protocol would be implemented. The Council responded to this with a statement to the effect that this was quite simply not valid in either political or legal terms. Our Committee, though, asked the Commissioner, orally on 13 September and in writing on 15 September, to make his good offices available to us, and he agreed to do so. To date, we have had no response to the question as to whether the Turkish Government intends to include this unilateral declaration in the process of ratification by that country’s parliament. The fact is that, as and when this is made something that the Turkish parliament needs to ratify, thereby making Turkey’s non-implementation of it a matter of law, that presents us with a problem. I therefore invite you, before we proceed to the vote, to provide the Committee on Foreign Affairs with the statement it has requested, and which is mentioned in the joint resolution.
We should make it clear that it is Turkey that is asking to join the European Union and not – contrary to the impression I sometimes get – we who are inviting it to join us. We must not lose sight of the fact that the joint statement, as submitted by the groups, attaches a great deal of importance to the additional protocol actually being put into effect. If we are to address this problem, we would be well advised to negotiate the chapter on customs union by 2006 at the latest and conclude negotiations on it by the end of that year, in order that this issue – which also has a bearing on the recognition of Cyprus – can be speedily resolved and that we do not end up negotiating with Turkey without the prospect of this fundamental issue being resolved. For that reason, we agree with the Commissioner and the President-in-Office that we will need, in future, to again avail ourselves of the good offices of the United Nations in order to resolve the Cyprus conflict as a whole.
Perhaps I might be permitted a few personal observations. Yesterday, somebody asked me why it is that torture in Turkey – of which there are thousands of instances – is not a fit subject for debate, while an unresolved issue about a general can stand in the way of negotiations with Croatia. I have to admit that I was unable to come up with an answer to that. We should be honest in the way we do politics, taking care not to use arguments as pretexts for our own subjective political ends; instead, we need to be very clear and honest in stating where we stand on this issue. One reason why the resolution submitted by the groups in this House is so important is that we also need to make it clear that one criterion that must be met is the European Union’s capacity for absorbing new Member States – both as an end in itself, and because it raises questions about what is financially possible, what is actually practicable, and what the institutions are capable of handling. I would like to see the Council and the Commission, in these weeks and months, apply to the period of reflection on the Constitution the same consistent effort that they are devoting to Turkey’s accession. Then we might make some headway on this issue of absorbency.
We must not lose sight of the fact – which the groups’ resolution makes clear – that it is for us in this European Parliament to state that the conditions are formally met – in contrast to their form of words, which refers to ‘sufficiently fulfilled’ – and that issues of minority rights, issues relating to the processes of reform within Turkey, and the freedom of religion issue have a major part to play in this. This summer, the Commissioner exchanged letters with the Turkish foreign minister on the subject of the Law on Foundations, in the course of which the foreign minister rejected the improvements that the Commissioner had suggested, and stated that such things were a matter for the parliament, and then only after 3 October. Issues of pluralism, tolerance and freedom of religion, not to mention the right of the Orthodox Church to train its own priests, which it has been unable to do since 1971, are, after all, issues of substance touching on the European Union’s understanding of its own values and should be given prominence in the early months of the negotiating process.
As I see it – and this is true of Turkey and of many other countries – the prospect of membership of the European Union has an important part to play in these areas. It exerts crucial leverage in getting internal reform processes going in such countries as those in the Western Balkans, Ukraine and Turkey, and it is for that reason that we should never shut the door on them. We also, however, need to be realistic and open-minded, not only about the results we expect from negotiations, but also about the ends we have in view.
. Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, scarcely any political issue has such far-reaching implications for the existence of the European Union as the possibility of Turkey becoming a member of it. Being a major issue, opinions differ as to what is to be done about it. Speaking on behalf of my group, and having been one of the signatories to the joint motion for a resolution, let me say that, on so fundamental an issue as this, we do of course allow every one of our members to vote in whichever way they choose, because this is an issue on which every single member of our group has their own opinions, not only because we allow them to, but because it is our profound conviction that they should. That is why different members of our group can be found taking up different positions on this subject.
We do, however, agree on one thing, and it is for that reason that we have been able to give the motion for a resolution our unanimous backing, that being that both parties to the negotiations on Turkey must see them as open-ended as regards their outcome. We want to stress that we all have an interest in democracy, the rule of law, and human rights in Turkey developing in such a way that they are brought closer to our values. Even if Turkish accession is not the ultimate objective, or even if, at the end of this process, Turkey does not become a Member State, we can, today, tell our Turkish friends and partners that it is still very much in our interests to seek a close alternative partnership that will put partnership, cooperation and friendship with Turkey on a sound footing. Having listened to all that has been said by the President-in-Office and the Commissioner, let us not mince our words: we are dancing around as if on eggshells, with statements being issued by this party and that, by Turkey on the one hand and the Council on the other.
As Mr Brok has reminded us, Commissioner, you gave the Committee on Foreign Affairs an undertaking that you would attempt to get the Turkish Government to make a statement to the effect that its non-recognition of Cyprus and its refusal to let Cypriot ships or aircraft dock or land on Turkish soil was not an issue in the process of ratification by Turkey. That declaration has not been forthcoming. If we do not get from you such a declaration, in which Turkey assures you that these matters will not feature in the ratification process by noon today, then our group will move that approval of the protocol be deferred, for it is logical – both politically and inherently – that there should be no vote on this until such time as such a declaration from the Turkish Government is in our hands.
Let me ask a very serious question: how do things stand as regards human rights? I suggest you go and ask the Patriarch of the Orthodox Church, Patriarch Bartholomew. Where the freedom of Christians to practise their religion in Turkey is concerned, nothing has changed. We, in the Group of the European People’s Party (Christian Democrats) and European Democrats, are all in favour of partnership, friendship and dialogue with the Islamic world, but that cannot be a one-way street. Islam, too – meaning, in this instance, the Turkish Government – must be willing to acknowledge the legitimate rights of Christians in Turkey and to give that practical expression. That is something that worries me. I am addressing the President-in-Office of the Council – who will, I hope, pay attention – when I say that I call on the British Government to apply the same standards across the board. We know what the human rights situation in Turkey is like, but what about Croatia? We are refusing to begin negotiations with Croatia on the grounds that this general is not being handed over, even though it is patently obvious that the government is not in a position to do that. For Turkey, though, almost all of us close our eyes and apply different yardsticks. I urge you, for the sake of your own credibility, to apply uniform standards and treat Croatia, too, fairly and objectively.
This is very important, and we urge the Commission to do it. Although it can always rely on our support, we will also take a highly critical line if there is no improvement in the human rights situation within a specified period of time after negotiations with Turkey begin. We know that torture is still going on. If a stop is not put to it, we must also be ready to defer negotiations. We must not pass over these violations of human rights in silence.
That brings me to the last point I want to make: it is a very important one, and I shall quote from our joint resolution, which I signed along with Mr Eurlings and Mr Brok, whom I want to thank warmly for jointly leading the negotiations on behalf of our group. Paragraph 16 of it states that the Treaty of Nice is not an acceptable basis for further decisions on the accession of any further new Member States and that Parliament therefore insists that the necessary reforms be brought into force within the framework of the constitutional process. What that means is that it is not just Turkey that must meet the conditions for accession. That is a hard and tricky road to go down, and we hope that Turkey will go down the road that leads to democracy, to the rule of law and to human rights. We too, the European Union, must be certain that we can cope with an accession. If that is not the case, then it is irresponsible to keep on enlarging this European Union of ours, for we will end up with something that is no longer the European Union. Here, at the heart of the European Union, let us do what has to be done to make this European Union strong and effective.
. Mr President, ladies and gentlemen, listening attentively to Mr Poettering, there is only one conclusion to which one can come, and that is that it would be better if he were to say that he and his group do not want Turkey as a full member of the European Union. That is the message contained in his speech, so let him say so, rather than pussyfooting around the issue. If he does not want Turkey to be a full member of the European Union, then let him say so. His group’s website includes pages full of some of its members saying that very thing. That is the point at issue and that is what he is fighting shy of.
Let me tell you what our group wants. It has been decided by the Heads of State or Government, 18 of whom are Mr Poettering’s political allies, that 3 October is to be the day on which the accession negotiations are to be kicked off; they will take between ten and fifteen years and are not a free ride, for their conditions have been proposed by the Commission and defined by the Council, and it is these that we are discussing today.
Let me name a couple of conditions that are indispensable. If Turkey wants to join the European Union, there are fundamental conditions with which it must comply. One thing on which we do agree is that a country cannot seek membership of the European Union while not recognising one of its Member States; that is impossible. We therefore argue that the commencement of negotiations cannot be conditional upon recognition, but recognition must be forthcoming at some point during their course. We also want to make it clear that we cannot wait until the end of a fifteen-year process for it; it must happen at once, at some point in the first or second year, and if the protocol to which Mr Brok referred is not put into effect, which means that Cyprus is not recognised, then the accession negotiations will have to be suspended.
Delighted though I am that Mr Poettering agrees with us about this, I ask the House to hold the applause a moment or two longer, for there is more to come. If you want to enlarge the European Union, you have to make it fit for enlargement. That is something else on which we agree, and this joint resolution says so. If Mr Poettering wants to be better understood, he will have to be very precise in the language he uses.
If the European Union does not have the capacity to cope with Turkey’s accession, then it cannot cope with Croatia’s either. I can tell Mr Poettering what his group, by its policy, is saying: it is saying that it does not want Turkey because Turkey is distant and Muslim, but that Croatia is acceptable on the grounds of being Catholic, conservative and close at hand. That is what his group’s policy adds up to: hypocrisy and nothing more! It is not acceptable to string a candidate country along for 40 years with promises of EU membership; it is not acceptable to demand of such a country that it put itself through processes of transformation that it has already undergone. Under no conservative government – whether that of Mrs Çiller or that of Mr Poettering’s great mate Mr Yilmaz – has Turkey made such progress towards democracy as it has done under Mr Erdoğan.
So let me spell out the fact that the increase in security that could result from Turkey’s full membership is not to be underestimated. We cannot, however – and I include my own group in this – be naive and say that it can join tomorrow. Its accession is dependent on conditions, and those conditions apply to both parties. Turkey must comply with them, and so must the European Union. This debate could do with a bit more honesty. If you find Turkey unacceptable, then you should say so openly. We want to give it the chance, but we do not know whether its accession will, at the end of the day, be possible, for there are reforms to be implemented by both countries, by both parties.
You in particular should be more reticent, Mr Langen. I have a clear recollection of December 1995, when this House’s most eloquent advocate of accession was none other than your good self, and that makes you one of our leading hypocrites. Let me tell you, I have a good memory, and shouting the odds does nothing to make your arguments less false. I ask Members to give some thought to the fact that the European Parliament ...
Wait a moment please, Mr Schulz. Mr Langen, you do not officially have the floor and I would therefore ask you not to speak. Please calm down and be quiet.
Mr President, perhaps you would be so kind as to have Mr Langen’s comment of ‘What a liar!’ recorded in the Minutes. I would be grateful if that at least could be done.
It is apparent from the uproar among the Christian Democrat Members how hard it is to bear when one is publicly caught out.
Let me tell the House what our group regards as important. We have, of course, had the same debate that Mr Poettering describes as having gone on in his own outfit. In my outfit too, by which I mean our group, there is more than one opinion, but I do want to return to paragraph 16 of our joint resolution, because it was evident from Mr Poettering’s speech that we will soon have to debate Croatia.
The same fundamental preconditions apply to Croatia too: cooperation with the International Court is a . It is clear from paragraph 16, though, that another fundamental precondition for any enlargement is that the European Union should have a constitution. If that constitution is not the one that is proving unacceptable in its present form, then let me make it quite clear that enlargement needs more than just Nice and a few adjustments to it. If the European Union is to be made fit for enlargement, we must keep on demanding a constitution for it, we must maintain that as our goal. That applies in the case of Turkey, but let there be no misunderstanding: it also applies in the case of any other candidate for accession.
I should also like to know whether Mr Poettering would insist just as enthusiastically on these two conditions being coupled together if this debate were about Croatia. I look forward to seeing whether he will, in that event, be just as passionate in demanding compliance with fundamental preconditions as he has been demanding it of Turkey. That is a day to which I look forward.
I will sum up by saying that we, as a group, will be voting in favour of the resolution. As regards the adjournment that Mr Brok envisages in the event of the answer not reaching us by midday today, let me say that, if Turkey really does put that on the agenda for the ratification debate in its parliament, then the result will be precisely what we have specified in the joint resolution. The negotiations will then have to be suspended, perhaps even deferred, so an adjournment will not be necessary.
Mr President, ladies and gentlemen, whenever we talk about Turkey the debate, of course, becomes political straight away, regardless of the more or less legal reason for the debate, as is happening now.
All the groups have signed an important compromise document together, putting forward a united position, but we have also sacrificed a number of points of correctness for the sake of this unity.
In my view, the document is extremely harsh in the demands it makes on Turkey, and such an approach does not even encourage the Greek Cypriots to be more flexible or for them too to seek a solution to this situation, for which they are largely responsible. We must not forget who rejected the referendum; we must not forget the reasons why we are in this situation. I am saying this just to show how things stand.
A country that was about to join prevented a European Union Commissioner from speaking on state television, and that Commissioner has said that the Greek Cypriot authorities betrayed his trust and went back on their word. I am saying this because we are not doing even our Cypriot friends a favour if we do not demand that they too show a sense of responsibility regarding this situation.
Lastly, for those who, like us, have belief and hope in a political Europe as a political, economic and moral force, it is clearly a surprise that we ourselves are not delighted at the success that our gentle European influence is having in Turkey. Perhaps we ourselves do not realise that a number of taboos have recently been broken. Armenia is being discussed in Turkey and it is being discussed with the support of the government: in spite of everything, the Prime Minister and the Foreign Minister have supported opening this debate. The Kurdish taboo has also been broken: one need only recall the Prime Minister’s recent speech on the mistakes made in that area and the fact that they have accepted responsibility for the Diyarbakir intervention. These are successes achieved by political Europe, by our capacity for encouraging open, more respectful, democratic structures and systems.
It is true that we are entitled to be critical, but we are not entitled to be cynical; the early death of the European Constitution on the electoral scaffolds of France and the Netherlands has left the continent without an ideal border for its maturity, leading to a build-up of resentments and cynicism, which do not constitute a policy.
That is not the way to do politics; that is not the way to create a federalist, liberal policy for the Europe that we want: one that encourages freedom, the rule of law and democracy.
. Mr President, ladies and gentlemen, whenever sensible people get so worked up, there has to be something behind it, or else they would not do it.
There are a couple of things of which we can perhaps remind ourselves. Up to now, we have not enlarged the European Union; we have united it.
The Turkey debate is the first real debate on enlargement, for nobody – irrespective of how they are voting – is describing the accession of Poland, the Czech Republic or Hungary as an enlargement of the European idea; they were a matter of obligation, for it was right and proper to welcome these countries after the collapse of Communism.
What we are now dealing with really is a new dimension. This is about enlargement. No matter which way we decide, this is a new dimension.
Just shut up, will you?
We do indeed have a new dimension to deal with, and the question with which it presents us is this: is it, post-9/11, important in terms of Europe’s interests to give Turkey the chance of accession? That question can be answered in different ways, but it must be answered by reference to the interests of the European Union, the interests of the people of Europe, rather than on the basis of emotional, cultural, or racist resentments. That is not acceptable and we do not want it!
If you are not, if you do not think I mean you, then I do not. In that case, I mean Mr de Villiers. Stop thinking that everything refers to you! You are not the centre of the universe!
At present, the arguments used in Europe against Turkey rely on feelings, on racist resentments directed against Islam. Not all those who are against Turkey use these arguments, but they ride the wave of these sentiments. It follows that all those in the ‘no’ camp must ask themselves what their arguments unleash, and it is for that reason that I think it right to argue that Europe needs to change first, that Europe has to do its homework, and that Europe needs a constitution; these are things with which nobody disagrees. Europe cannot enlarge itself the way it is now.
As to whether Europe can, subject to the conditions in the Treaty of Nice, make itself more united by including Croatia, I too have my doubts. That is a legitimate debate. The other debate, though – the debate about whether Europe can absorb a country whose population is predominantly Muslim – is nonsensical. Today, in Europe, there are more Muslims than there are Belgians. They are already included among us. The question of how European Islam is will arise with Turkey or without it, so let us stop discussing it. Islam is the third-largest religion in Europe; whether I, as an atheist, find that to my liking is another matter.
It is for that reason that the only question to be asked at the end of this debate is what Turkey will be like in ten years’ time. Will it be a democratic state, a secular state? Is Islam European? Will this same Turkey be prepared to join with us Europeans in contending for the values that we enshrine in a constitution? If the answer to those questions is in the affirmative, then I will bid it welcome; if not, then we will have to think up something else.
. Mr President, I would be most obliged to you if you were to use whatever influence you have on Mr Cohn-Bendit to induce him to take some time out to think and thereafter to withdraw the sweeping accusations of racism that he has aimed at those who are opposed to Turkish membership.
Mr President, I would like to say, for Mr Brok’s benefit, that not all the arguments against Turkey are racist, but that those who can ride the wave of racism in their campaign against Turkey must, for that reason, give some thought to what arguments they use. I stand by that. If that touches a sore point for you, then that is your problem, and if it does not, then good for you.
Mr Brok and Mr Cohn-Bendit, we must work in accordance with our Rules of Procedure. I imagine that Mr Brok has spoken pursuant to Rule 145. He has not said as much, but my interpretation is that he has requested the floor on the basis of that Rule, which stipulates that personal statements take place at the end of the debate in question. You may speak, therefore, Mr Brok, if you wish, when we finish this debate.
Mr President, I wish to raise a point of order. I should like to call on Mr Cohn-Bendit to withdraw his remark, which seems extremely serious to me and which is not …
Mr de Villiers, since you have not told me which Rule of the Rules of Procedure you are invoking, I have had to cut you off.
. Mr President, on the eve of the opening of these debates, which are scheduled to take place over a long period of time, the matter is one of reiterating very clearly their non-negotiable points, on which Europe’s negotiators therefore cannot compromise, whatever pressures they might be subjected to. While people may be familiar with these points, it is not a useless exercise, in my opinion, to reiterate them today. Our group has done so in its motion for a resolution.
In the first instance, it is a question of actually enforcing standards of democracy, as well as actually complying with internationally recognised civil rights and human rights. That obviously includes the civil, political and cultural rights of the minorities and, above all, of the Kurds. This is an aspect that the draft compromise which has been submitted to us, and which is, moreover, satisfactory overall has surprisingly and regrettably overlooked. Well, in our opinion it is vital that Turkey abandon once and for all any notion it might have of solving the Kurdish issue through the use of military force, that it acknowledge the political dimension of the conflict and that it promote reconciliation, particularly with the Kurds who have relinquished the use of their weapons.
In the same spirit, it is a question of getting Turkey to agree, contrary to any form of nationalism, to look its past in the face by recognising the Armenian genocide. It is significant, moreover, that the unacceptable court action brought against Orhan Pamuk should focus at the same time on the Kurdish issue and on the Armenian issue.
Finally, it is a question of ensuring, within a short timescale that it would be useful to clarify from the first phase of the negotiation, that Turkey recognise the Republic of Cyprus, withdraw its occupying troops from the north of the island and, for the time being, fully implement the commitments contained in the protocol extending the EU-Turkey customs union to the new Member States, in particular the Republic of Cyprus. This of course means that Turkey must respect in full the unrestricted access of Cypriot boats and aircraft to its ports and airports.
Within that list, there are no excessive or unwarranted conditions. On the whole, these measures live up to the expectations of Turkey’s democratic forces themselves. Like us, they want to create the conditions for their country to join the Union in the future. For them – for the Turkish and Kurdish democratic forces – these negotiations constitute an exceptional lever for accelerating the changes that they consider to be necessary. Therefore, our vigilance is to their advantage!
. Mr President, for those of us who are opposed to the whole idea of political union, the matter is quite straightforward. We are opposed to political union with Turkey just as we are opposed to political union with Germany, France or Italy.
However, what is one to make suddenly of all these euro-fanatics – especially down there – and the CDU in Germany, and even the great President Chirac himself, whose ardour for the European Union's endless development suddenly cools when they reach the Bosphorus?
Some this morning will detect the whiff of hypocrisy; but it is not actually hypocrisy, it is the smell of fear: fear that public support for the whole EU project will finally collapse if Turkish entry is pursued. After all, the latest Eurobarometer, as Mr Poettering will surely know, showed 70% opposition to Turkish membership in France and 74% in Germany. But, as usual, Brussels will plough on. Good! Although we are against Turkish accession, we shall be quite happy to watch the EU destroy itself while trying to achieve it.
They say turkeys do not vote for Christmas, but if the EU institutions vote for Turkey, it could be a serendipitous exception to the rule.
.  Mr President, each successive enlargement of the European Union triggered a range of emotions, but to date no enlargement has caused as many misgivings amongst Europeans as the one involving Turkey. This could mean that Europeans will never consent to it. If Europeans oppose this enlargement both now and in the future, creating the mirage of full Turkish membership of the European Union will amount to creating a tremendous disappointment and upset for the government in Ankara. When the Turkish issue was first debated in the House in December 2004, I pointed out that it is abundantly obvious that all the advantages of closer economic, political and military ties with Turkey can be gained without full membership. Much has been written on this subject.
I should today like to highlight a further problem linked to this enlargement, namely the loss of political and geographical balance it involves. Postponing Croatia’s membership and avoiding a statement on Ukraine’s rightful place in Europe whilst pressing forward with this process for Turkey is painful and unacceptable. It is exceedingly costly and damaging to the European Union in the countries of Central and Eastern Europe and in the other countries I mentioned.
Mr Schulz and Mr Poettering maintain that our capacity for absorption is limited. If so, I would prefer to use this capacity differently. The document before us is actually an attempt at blackmail, as it conditions the enlargement process to the so-called constitutional process. The Law and Justice Members will therefore abstain in the vote on the aforementioned document.
Mr President, there is every indication that Turkey will accede whatever the cost, but as the EU/Turkey Civic Commission demonstrated recently, Turkey does not meet the Copenhagen criteria, yet the Commission and Council claim otherwise. They know very well what goes on. Commissioner Rehn referred a moment ago to the persecution of the author Orhan Pamuk, and they express their concern every time something happens, but when it comes down to it, they do nothing about it.
When should Turkey recognise all Member States? What is the timetable for opening the Turkish airports and seaports? People suggest during the negotiation process, so in ten years time or so, possibly, for we will of course have made so much progress that we will be unable to back-pedal, even if Turkey does not meet the conditions. That is the salami solution: decisions are taken in small chunks and before we know it, we are facing a . The only argument we keep hearing prior to Turkey’s accession is the promise that is being made to the Turks. What about the promise that Turkey must meet conditions? In fact, when will we ask the public what they think about the accession of a non-European country that has no place in the European Union?
Mr President, just before the planned start to the negotiations, the relationship between Europe and Turkey is going through a very rocky patch, first of all as a result of a counter-declaration from Turkey that the Commission tried to prevent at all costs, but secondly because Turkey’s perception of what would be needed in order to join the European Union is incompatible with the rules of the club. They perceive things differently.
That is why at the moment, what we need, above all else, is clarity – clarity about what the rules are and what should happen, and that is why I welcome our joint resolution, for it is bringing us exactly that. It stipulates that the recognition of Cyprus is not negotiable. That country must be recognised as soon as possible; if not, serious consequences may follow. That is what we in this House believe and that is what we should stick to. Mr Schulz mentioned a timeframe of one or two years; so it would be unacceptable even for the Socialists if Cyprus were not recognised in two years’ time, and that is something of which we have taken note.
Secondly, clear language is also spoken with regard to the implementation of the Protocol. That should be set down right at the beginning of the negotiations in 2006; if not, this may have serious consequences. With this in mind, I would add that there is another side to this. Europe must take responsibility for encouraging the UN to reconcile the two parties in Cyprus. Last weekend, I spoke with the two leaders of both factions, but they had not seen each other in years. We should at the very least press the UN to send someone out there to talk to both parties. Anything else really would be an admission of weakness.
Thirdly, as regards the legal position of the declaration, the Commissioner is right in saying that it has no legal meaning for us, but Mr Brok and Mr Poettering are also right to say that we have a problem if the Turkish Parliament uses it as part of the ratification. Mr Schulz argues that, if Turkey uses it for the ratification, we must cease negotiations forthwith. How can he claim such a thing if he wants the process with Turkey to go well? I hope that the Commissioner will soon be able to confirm that Turkey is not making ratification dependent on it. Should Turkey do so anyway, it would be preferable for Parliament to keep in check, and suspend the whole process, so that we can exert maximum pressure to ensure that Turkey does not go down that undesirable route and avoids problems rather than, as Mr Schulz says, us maybe having to call the whole thing off in two months’ time.
The resolution is also very clear about how we should deal with the negotiations in time. Whilst Turkey has, apparently, formally met the starting conditions, I would add that the new acts are problematic, because Articles 301 and 305 of the penal code ensure that Orhan Pamuk can be persecuted, a judge can call off an Armenian conference, and I am delighted that Prime Minister Erdogan has spoken out so clearly during the conference, also with regard to the Kurdish issue. That is courageous.
In order to really solve problems, though, those laws need amending, including the law on religious minorities, which is not worthy of a country that wants to be part of Europe. It can never be right that priests cannot be trained there after years of promises, and that churches are still being taken from the people. That is why I welcome the use of the word ‘deadline’ in this resolution. If we take the priority as regards political criteria seriously, we must be so bold as to set clear deadlines and warn them that they have one or two years to put matters right; otherwise, we cannot move forward.
Last, but not least, the resolution makes explicit reference to absorption capacity. Europe’s capacity to absorb a large country such as Turkey will need to go hand in hand with a constitution and financial arrangements, but above all, the man and woman in the street will need to be persuaded. That is for Turkey to do by means of good campaigns and real reforms, but there is also something for this House to do – not only speaking clear language in this resolution, but also by delivering on that language in the years to come.
Mr President, listening to Mr Eurlings, we can in any case establish that we are agreed on many things in the resolution, but not, I think, everything. Where Turkey is concerned, there is a difference in attitude between some of the groups to the left, or to the left of centre, and the Group of the European People’s Party (Christian Democrats). That is the first point I wanted to make. I am pleased, though, that we have a clear draft resolution and I hope that it will make it through the voting round unscathed.
Needless to say, we mainly took this House’s position last year as our starting point for drafting the resolution. We have also deliberately repeated a number of points from it in order to explain the negotiation framework that this House would like to use in the coming years.
We have asked for the first phase of the negotiations with Turkey to centre on the political criteria, respect for human rights and fundamental freedoms, and the position of minorities. In that way, the European Union will be able to bring pressure to bear on the Turkish Government not only to set down these rights and freedoms in law, but also to implement them effectively. We have insisted on this many times and will continue to do so; Turkey should therefore put this reform into practice and give it practical expression, so that we can evaluate progress in a good light.
It is at least as important to confirm once again that the ultimate goal of the negotiations is full EU membership. At the same time – and that is also expressed in the resolution – the outcome will of course depend on the process itself. Success is our goal, but there are no guarantees. As the Commissioner said himself, the process is in itself very important and will also have enormous consequences for the future of Turkey itself.
It has to be said, unfortunately, that the debate on the opening of the accession negotiations with Turkey and the text of the resolution are being overshadowed by two issues, firstly the recognition of the Republic of Cyprus, and, secondly, the extension and implementation of the customs protocol, also again in relation to Cyprus. These two problems, I am sad to say, have been brought on by Turkey itself.
It is beyond us why a global decision such as opening ports or airports should be an immense problem of principle. We cannot understand why Turkey finds it so difficult to recognise all members of a club to which it would like to belong. That is why we insist on Turkey relinquishing its objections surrounding the extension of the customs agreement and on it implementing the Ankara Agreement in full and without discrimination. That is why we insist on Turkey formally recognising Cyprus as soon as possible after the negotiations have started. That is why we press home our position that signing an agreement with 25 countries also implies the recognition of 25 countries.
We are afraid, and that is also reflected in the resolution, that these issues could lead to hitches in the negotiation process, or even to its suspension. That is not in our interest or in that of the Turkish Government or of the Turkish people. We would therefore expressly call on the Turkish Government to set down to work on this straight away so that these problems can be eliminated.
Finally, although this is not a debate about Cyprus, or the Cyprus issue, this issue has been tabled and I would like to raise two questions in its connection. First of all, like Mr Eurlings, I would like to ask all parties to return to the negotiating table in order to break the surrounding the future of Northern Cyprus.
Secondly, I would like to ask the same parties, as well as the Council and Commission, not to hesitate any longer and take the necessary steps in order to give the economy, and with it the people of Northern Cyprus, a chance.
Mr President, I am sorry to see, judging from what previous speakers have said, that talks between the SPD and the CDU on forming the Grand Coalition are not progressing so smoothly.
I find it extraordinary that those who have profited so much from European integration in terms of prosperity, security and liberal democracy should now refuse to extend those prizes towards Turkey. However, I agree with Mr Poettering that it is important for us to accentuate the Union's capacity to absorb that country. I wonder whether the President-in-Office could indicate whether he agrees with us that we need European settlement of the Constitution before Turkey and Croatia are able to accede. Would he also agree that the Cyprus problem will remain intractable and the Balkans fractious and unstable should the Union refuse membership to Turkey? Would he say what steps the Presidency will take to promote efforts to open up financial and trade relations with Northern Cyprus once accession negotiations have been started successfully?
Mr President, ladies and gentlemen, in the run-up to important decisions in the European Union about Turkey, it is becoming increasingly evident that a battle – a tough one at that – is going on between reformers and conservatives about Turkey’s future, between a democratic Turkey anchored in Europe and an undemocratic Turkey in splendid isolation.
Let me again make it abundantly clear that I would like the reformers to win. That means that the EU, in its relations with Turkey, must not mince its words, but must also be fair. Where Cyprus is concerned, the signing of the protocol by the Turkish Government means, to my mind, 100% implementation. Let there be no doubt about this. That also means, though, that the EU must deliver on its promise to bring the northern part of Cyprus out of its isolation, and that also means, while we are on the subject of Cyprus – and this I say for the benefit of the Socialist Members of this House – that things must be done in their proper order: we first need to ask Kofi Annan to examine whether a solution is possible, and then follow it up with recognition, because the other way round will not work. Being frank and fair also means that we need to praise Turkey for the new penal code, while pointing out to the reformers that this new penal code still contains far too many clauses and articles that can be misconstrued by the conservatives to frustrate the reformers, as we have seen in the case of the author Orhan Pamuk; that is why further changes are needed.
As far as I am concerned, the negotiations can begin. I wish the Commission and Council much fairness and clarity and I wish the reformers in Turkey much strength and wisdom.
– Mr President, Mr President-in-Office of the Council, Commissioner, I had intended to start my brief, one and a half minute speech differently, but I must comment on the statement by my honourable friend Mrs Bonino, who spoke earlier and blamed the Greek Cypriots because they rejected the Annan plan. I think that it is accepted that decisions taken following referenda are respectable, as stated in the motion for a resolution, irrespective of whether she personally expresses her regret. However, I would expect Mrs Bonino to also explain the reasons why the Greek Cypriots rejected this plan and, also, to clarify that 35% of the Turkish Cypriots said 'no' and, also, that the settlers who are committing a war crime under international law also had the right to vote in the occupied territories in Cyprus. That by way of a brief comment.
Turkey must honour its obligations under international law and the principles on which the European Union is based. Account must also be taken of the fact that the European Union consists of 25 Member States which include the Republic of Cyprus and that it would be a paradox if Turkey were to accede to the European Union and, at the same time, to have an occupying army on the territory of a Member State and to refuse to recognise it.
Within this framework, Turkey has to apply fully and without discrimination the provisions of the protocol, including the chapter on transport. As such, it goes without saying that Turkey has to recognise the Republic of Cyprus.
With a reunified Cyprus, Greece and Turkey as members of the European Union, peace and security in the area will, I believe, be strengthened.
Mr President, sooner or later, ambiguous politics face punishment from the electorate, and the dubious course steered by the Council and the Commission in their dealings with Turkey is no exception. We have already had the first punishment: a Constitutional Treaty that has been torpedoed by two referendums. A second, late electoral punishment is in the offing in the form of new referendums if it turns out that the so-called ‘open-ended negotiations’ with Turkey are to culminate in membership. Why do the Member States not simply opt for a solid neighbourhood programme with Ankara? In the final analysis, even a fully-fledged Customs Union between the EU of 25 and Turkey is already throwing up a nigh insurmountable political obstacle in the shape of the deep divisions about the divided Cyprus.
Meanwhile, the prospect of negotiations with Turkey particularly saddens me on account of the position of the Christian church in that country, which is – and I emphasise this – without rights, and I am not even mentioning the serious cases of physical abuse of Turkish Protestants last month. I am looking forward to initiatives on the part of the Council and the Commission as regards compliance with the Copenhagen political criteria, and Commissioner Rehn might remember that I called him to account on the same subject one year ago. This morning, I heard a great deal about the so-called secular state in Turkey. Members who mention this issue do not know the facts, and it is with those that we should start.
– Mr President, ladies and gentlemen, in December we asked Turkey to give us a clear sign to show that it accepted the European Union’s rules on democracy by first of all recognising Cyprus. The Turkish Government’s refusal is, on the contrary, a sign of surprising intransigence.
We are aware that it was a unilateral statement without legal effect, but for that very reason it was serious and unjustified. No less surprising is Europe’s attitude: with its eternal compromises it has once again shown its ambiguous role of putting off and exacerbating problems instead of solving them.
We wish to emphasise that the outcome of Turkey’s accession procedure must not be a foregone conclusion. Turkey has to make tangible commitments, and we cannot make allowances on that account. I do not mean to say that there have been no improvements, but there is still too much to do on torture, respect for human and civil rights, and the protection of minorities. Above all, Turkey must not refuse to recognise an existing European Union Member State like Cyprus, let alone continue to occupy Cypriot soil with some 40 000 Turkish troops. What is needed is a serious, transparent accession procedure in line with the values of integration and mutual respect.
We are also aware of the extent to which the Italian Government has committed itself to the success of the negotiations but, for the reasons that I have given, the delegation will mark its criticism by abstaining. That does not mean closing the door on Turkey; we just want the rules to be obeyed, because they must always be the same for everyone.
Mr President, once negotiations with Turkey are opened, sooner or later they will regrettably result in accession, even if Turkey fails to meet the conditions set. After all, why should it strive to meet any conditions, when the fact that it is not doing so today is not deemed an impediment to opening negotiations?
Turkey will not respect our culture, and will try to impose its own on us. A country that was not previously Christian can never become European. All current and prospective Members of the Union became Christian over a thousand years ago, and no humanist philosophy can replace this common denominator binding all us together. Let us welcome Turkey as a partner but not as a Member.
Two days ago President Borrell reminded the House, admittedly in a different context, that of the Constitution, that ‘Europe is for the Europeans’; otherwise, the Europeans will leave the Union.
Mr President, I was one of those who, last December, did not oppose the opening of negotiations with Turkey, in the hope that it would promote the issues of democratisation and human rights in that country and foster peace between Turkey, Greece, Cyprus and Armenia in the region. Unfortunately, last year saw retrogression and no progress.
One thing essential thing, apart from legislation on sex discrimination, was requested from Turkey. That was that it extend implementation of the Ankara Protocol to include Cyprus. However, only a week ago Foreign Minister Gül said that ports and airports have nothing to do with the Customs Union.
The Council and the Commission want to brush this under the carpet, just as they have brushed under the carpet the treatment of religious minorities, Article 305 of the Penal Code, the question of the Armenian genocide, the repression of demonstrations by women and so many other issues, including that of Orhan Pamuk and freedom of expression within Turkey.
Turkey's treatment as a candidate country has to be fair, but strict. Who among the previous ten candidate countries would have dared, when embarking on their negotiations, not to recognise a Member State? And yet that is the case with Cyprus. We may lament the result of the referendum in Cyprus but must respect the outcome of that referendum, the referendum in France and the referendum in the Netherlands.
The complacency shown by the Council and the Commission weakens the message coming from those referenda. I am afraid that the problem here is not Turkey. It is the Council and the Commission.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the Turkish Prime Minister, Mr Erdoğan, has done a great deal for his country, not least in changing it in ways that bring it closer to the European Union. He did it a disservice, though, in delivering this unacceptable unilateral declaration at the same time as he signed the Ankara Agreement. It goes without saying, though, that this agreement has legal consequences that Turkey must not merely accept but also put into effect.
I do nevertheless believe that we, in the European Union, need to show Turkey what it means to think and act in a European way, and to go forward in confidence and with consistency. That is also why I believe that the European Union must open negotiations on 3 October. Why is this so?
Firstly, although the reform process that is going on in Turkey is facing obstacles and problems, to which Mr Kasoulides is right to draw attention, it would be irresponsible of us to curtail it, and it would be damaging to Europe. Rather than do that, we must help it along.
Secondly, we must give all groups in Turkey, and such minority groups as the Kurds in particular, the chance and the opportunity to use this reform process as a means of finding new ways of expressing their culture and participating in political life.
Thirdly, we have to ensure that Turkey, having been recognised as a candidate for accession to the European Union, should also, and in a similar way, improve its relations with all its neighbours, particularly, of course, with Armenia, and this will involve, among other things, acknowledging its own history and the atrocities to which that testifies.
Fourthly, it is absolutely vital that we also give support to the Turkish-speaking population of Cyprus. We have a lot to say – and rightly too – about the island’s Greek-speaking majority, but let us not forget that it was the Turkish minority that said a resounding ‘yes’ to reunification and a resounding ‘yes’ to Europe. Let us not forget either that Europe has so far failed to discharge its obligation and responsibility to this minority in such matters as trade and financial support.
For all these reasons, we should adopt a consistent attitude and say an unambiguous ‘yes’ to getting negotiations underway. It will be a difficult process, with many, many problems to resolve, but we must make sure that Turkey presses on with the reform process. If Turkey succeeds in doing that, then it can and should become a Member State of the European Union. It is only if it fails in this that we will need to seek out other forms of relationship with it.
Let me say, for Mr Poettering’s information, for the sake of absolute clarity and the avoidance of doubt, that we, in this group, hope that 3 October will see the opening of negotiations not only with Turkey but also with Croatia. That would be a great signal to move forward. We have no desire to play Turkey and Croatia off against each other. Both countries are worthy of negotiations being opened with them. If we can start them now, the negotiations with Croatia will certainly be completed before those with Turkey, but let us go forward into the future of our continent with both these countries together.
Mr President, with the date scheduled for the opening of the negotiations only a few days and hours away, Turkey has still not recognised the Republic of Cyprus, and the Turkish justice system has banned, once again, a conference from being held on the Armenian genocide, a genocide that Turkey has still not recognised. In spite of these serious violations of the duty to remember and of the principles of democracy, Europe’s institutions are acting as though there were nothing wrong and are confirming that the die is cast: on 3 October 2005, the European Union will begin accession negotiations with Ankara.
I would like, in a word, to respond to all those who explain to us that starting these negotiations in no way makes their results a foregone conclusion. That is untrue, and for at least two reasons. The first is that these negotiations are opening explicitly with the subject of accession in mind, and not with a privileged partnership in mind. To say otherwise would be to lie. The second reason is that, obviously, the opening of the negotiations will lead to the subject of accession. Over several years, we will open, examine and then close again, one after another, the various chapters relating to accession. Yet we already know how the situation will end: no country, at the close of a long process, will take the responsibility solely upon itself of saying ‘no’. To say otherwise would again be to lie.
Today, Europe is undergoing the most serious crisis in its history, and there is no project or prospect on the table, either from the Council or from the Commission, apart from the prospect, if the recent declarations are anything to go by, of turning our back on political Europe. The only item on the agenda is the enlargement to include Turkey, just as though, in this bewildered Europe, perpetual forging ahead were from now on taking the place of vision. In the future, Europe will require a real overhaul. We will support all those who wish radically to reform the European project in order finally to give substance to a political and democratic Europe.
(DE) Mr President, ladies and gentlemen, a lot has already been said in this House about last weekend’s conference of historians in Istanbul, in which I was a participant. Contrary to what Mrs De Sarnez has just said, it did actually take place, and it did so because the Turkish prime minister and foreign minister stated plainly that it had to go ahead and expressed their solidarity with the academics and critical minds in Turkey. It would do credit to the European Parliament if all groups in it were to take this opportunity to thank the prime minister of Turkey for this demonstration of his courage in allowing this critical meeting to be held. That testified to his awareness of what it means to be European.
I have returned, though, from Turkey, with a twofold mission. The first thing I have been asked to do is to thank all those in this House who, over a period of many years, have campaigned for human rights and democracy in Turkey, and that at a time when Turkey, like the rest of the world, was waging the Cold War, and when some of those talking about human rights today saw everything in Turkey except the problems with human rights.
Secondly, I bring with me a plea for us to press on with the process of bringing the country closer to the European Union, for that is the only way in which democracy and reforms will be put on any kind of sustainable footing in Turkey.
– Mr President, ladies and gentlemen, the negotiations with Turkey start on 3 October, but Turkey must not be allowed to make a fool of the European Union: human rights must be at the heart of any talks. In contrast, constitutional reform has remained a mere aspiration and there is still the 10% barrier in electoral law that prevents the Kurds from having their own representatives in parliament.
A new law restricts lawyers’ ability to carry out their professional duties; journalists can be arrested and their articles considered an attack on territorial integrity; teachers’ unions have been condemned for defending everybody’s right to speak their own language as well in school; and Mehmet Tarhan, a young Turkish gay, has been sentenced to several years in prison for claiming to be a conscientious objector.
The situation is even worse in the Kurdistan region. Only a few weeks ago, Prime Minister Erdogan raised hopes that a peace process might begin, but nothing of the sort has happened. Although the Congra-Gel have declared the suspension of all military action, there are still reports of violent military action against the Kurdish population, together with torture and rape.
The European Union must call on Turkey to politically acknowledge the existence of the Kurdish issue and to start public negotiations. The road to the European Union passes through Diyarbakir, the capital of Turkish Kurdistan. Human rights and respect for democratic rules are non-negotiable, yet the Turkish Government does not seem to have any intention of agreeing to the call from the European Court of Human Rights to grant Abdullah Ocalan a retrial. The European Union must not ignore that situation, unless it wants to undermine the credibility of that institution.
The idea that Turkey can join the European Union without recognising Cyprus is utterly unacceptable: the ball is now in Turkey’s court. We can negotiate on economic and customs agreements for years, but never on human rights.
– Mr President, we are talking about Turkey joining Europe. An example yesterday: it prevented the Pope from going to celebrate mass in Istanbul. Tell me, which other country in the world prohibits the Pontiff from visiting it? Even communist Castro received the Pope with the honours befitting a head of state. Turkey bans him. That is racism. This ban is racism. It is not just against the Ecumenical Patriarch; it is not that they have converted the biggest church in Christendom, Saint Sophia, for oriental dances and swimsuit fashion shows. It is an insult. What is happening is an insult to Europe.
It does not recognise Cyprus and some people are talking about the Annan plan. If the Annan plan was so attractive to Turkey, let it apply it to the 20 million Kurds. If the occupying army leaves, the 1960 constitution will be restored, with a Greek Cypriot President and a Turkish Cypriot vice-president and there is an end to it. Automatically, northern Cyprus will enjoy the benefits that southern Cyprus enjoys. It is a straightforward matter; it just needs logic, not the intervention of the Americans which, unfortunately, also directs the steps of Europe here in this Chamber.
– Mr President, ladies and gentlemen, we have always looked with great interest on Turkey’s bold decision to align itself with the West, at least at the level of military and strategic choices. In particular, those like me who live on the most southerly patch of European soil, in the heart of the Euro-Afro-Asian basin, are aware more than anyone else of the need to establish borders and boundaries in a spirit of peaceful coexistence.
The democratisation process that the Turkish Government has launched with a view to possibly joining the European Union still seems slow, uncertain and contradictory. Some obstacles have undoubtedly been overcome, but others have yet to be removed. It is not a case of the West subjecting Turkey to a long, never-ending examination, but it is essential to base enlargement on foundations of democracy and respect for civil and international rights.
The European Union therefore has a duty to support Turkey on its westward journey of preparation, but it also has a duty to be inflexible and intransigent in this field. It would be totally unjustifiable to make any other decision for the sake of opportunism, so for now that justifies our considered abstention today.
Mr President, those who are listening to this debate are already asking themselves how it is possible for people to act in such an irresponsible way. What was it, they ask themselves, that the decision-makers in the place promised over and over again? No enlargement beyond the Ten without Nice and no further enlargement without a constitution for the EU, and what are we doing now? We are making the way straight for Turkey!
If that is what actually happens, then I am convinced that history will bury the EU. We will have no chance to carry on with what was originally thought of as the European Union in any meaningful form. If we go on with this process, then that is something I regard as a great failure, and, indeed, particularly in view of its responsibility towards young people – as an act of betrayal by the political elite.
So let us have some symbolism today as well, with another coffin in the plenary. You are ruining the European project! I have time for a last appeal, made in my new capacity as a member of the delegation to the EU/Turkey Joint Parliamentary Committee, and so I say: pull the ripcord and stop the negotiations!
Mr President, ladies and gentlemen, over the past weeks and months, I have lost count of the debates I have heard in Turkey on the need to keep to agreements – , but that seems to apply only to the European side, and, in this House, not even to all, but only to those who take a critical view of Turkey and its accession. The principle appears to apply only to us, with no demands being made of Turkey, which is evidently – to judge by the events of the past few months – not even prepared to abide by our rules. ; but not even the Council or the Commission put that into practice, for they constantly break the rules, and infringe the treaties that we have in common. They really ought to be taken to court for it.
The Copenhagen political criteria are non-negotiable, and the other candidate countries had to fulfil them before negotiations could begin. Suddenly, none of that applies to Turkey any more, even though – despite all the reforms – everything there is wrong. What has happened? Commissioner Rehn said earlier that the Commission finds Turkey’s misdemeanours regrettable, yet it is still arguing forcefully in favour of negotiations and full membership. The Commission tells us that Turkey now attaches great importance to economic and social development in its south-eastern regions; well, it does not. What is going on there at the moment is a great show staged by Mr Erdoğan. The truth is that the Kurds are shut out not only from the EU process, but also from their own national parliament.
Let us not forget that it was a member of the Turkish Government who originally blocked the conference on the Armenians. Orhan Pamuk is being put on trial. The day before yesterday, Turkey’s gay and lesbian organisation was outlawed. Peaceful demonstrators were beaten to the ground and then hauled before the courts. Torture is still widely practised. The position of women is shameful; that alone is a reason to say no to negotiations being started, for there is no prospect of any change in that area. Freedom of religion does not exist in practice, but Turkey quotes it as justification for the country’s Islamicisation. By abandoning – whether out of naivety or in the service of massive national interests – any and every means of exerting pressure, the European Union is allowing all these things. In Turkey, though, things change only if ...
Mr President, the Socialist Group in the European Parliament has always supported opening negotiations with Turkey, with the clear prospect of its accession to the European Union. At this point, however, I should like to say to Mr Erdogan: frankly, you did not help us with your unilateral declarations when the Ankara protocol was signed. As you know, there are three groups in this Parliament, as has been seen clearly today.
There are those who let it be clearly known that they do not want anything to do with Turkey and who have even been gleefully making funeral preparations.
There is a second group: those who resign themselves to a marriage of convenience by telling themselves that, after all, Turkey is a great country, it is a crossroads for energy resources, it has water, it is a friend of the United States and it behaved correctly during the Iraq war by not interfering in events and that, when all is said and done, there still remain 71 opportunities for each country to use its veto during the negotiations.
Finally, there is a third group, and this third group, to which I myself belong, believes in this project but believes in it as a real political project, opening the way to a tolerant, pluralist Europe that is accepting of diversity. This is not a funeral. Instead, this huge project, which is a tremendous gamble about which the voters will require some convincing, involves two aspects.
The first is that we will not compromise, not on Cyprus, not on the Armenian issue, not on the rights of the Kurdish people and not on women’s rights. What we want is a proper marriage in which the parties concerned can speak their minds. We are adamant in wanting democracy of this kind.
Yet, there is a second aspect, which is even more difficult to get right. Will we – by whom I mean Europe – be able to change without betraying our social model? In welcoming Turkey, will we be able at the present time not only to enhance our institutions and to vote in favour of the Constitutional Treaty but also to show solidarity with this country which, large though it is, is nonetheless poor? That is a question that remains open. However, if we open the negotiations, we must not forget that, in a marriage, there are two partners and that each of them bears a responsibility.
Thank you, Mrs De Keyser, for that account of marriage. It was a fine way of presenting matters.
Mr President, ladies and gentlemen, Europe is in a crisis; we have no constitution, and how the EU is to fund itself in future is anyone’s guess. The institutions of the Community have too much to cope with even with 25 Member States, and the democratic deficit is becoming plain to see. If the EU itself were to seek accession to the European Union, its application would be rejected on the grounds that it was not a democracy.
It is under these circumstances that negotiations with Turkey are now to be embarked upon, and, as there is no likelihood of the two sides achieving union in the foreseeable future, they must be judged by the same standards, as of course required by the Copenhagen criteria. The possibility of the negotiations being open-ended as regards outcome and duration must, in the interests of both sides, be guaranteed. Reform is needed on both sides, and the negotiations will present both Turkey and the European Union with a great opportunity to implement it. Thank you, and the Minister for Europe in particular, for your attention.
Mr President, my country will always be grateful to Turkey for the solidarity it showed to Poland when the latter lost its independence in the 17th and 19th centuries and was partitioned between Austria, Prussia and Russia. On the basis of that same principle of solidarity, it is incumbent on us today to express strong opposition to Turkey’s entry into the European Union, because one of the Union’s Members, namely the Republic of Cyprus, is currently occupied by Turkey and its statehood is not recognised.
Consent to this state of affairs would set a very dangerous precedent for all Member States of the Union. It would mean condoning a situation where the rights of smaller or weaker nations are sacrificed in the name of the political or economic interests of stronger ones. The history of Poland shows how dangerous this can be, and the recent agreement between Russia and Germany demonstrates that such a situation might recur. If we have Europe’s interests at heart, it would be irresponsible to discuss accession with Turkey at all until the latter recognises the Republic of Cyprus, which is a sovereign nation and a Member of the European Union.
Mr President, the citizens of Europe do not welcome Turkey to the EU. If this Parliament votes for the opening of the negotiations, it will be acting against the wishes of the citizens who voted us into this House. The citizens of the EU do not want to see a non-European country and a non-European culture in the EU. Our citizens do not want the Koran to have any influence on European democracy. They do not want to pay for the development of Turkey.
The politicians who would like Turkey to enter say that Turkey must take on all of our values. They do not know what they are asking for. You cannot take the culture out of a people. We believe our culture is unique. We are building the EU upon it. But the Turks think their culture is the best and they demand space for it in Europe. They tried that for a thousand years. We rejected it, but now some politicians will open the door that can destroy the EU. They underestimate Islam; they underestimate the demographic and economic effect of a country in which the religion is not only a religion, but also decides the politics.
Mr President, 70% of Europeans and 80% of my fellow Austrians are opposed to Turkish accession, and that is quite understandable in view of the way things are going. If someone in this House – by which I mean Mr Cohn-Bendit – can get away with describing such people as racists, then I regard that as an unparalleled disgrace to a democratic political institution.
Signing the protocol on customs union was meant to be a quasi-recognition of Cyprus, which would have enabled Ankara to save face while also meeting one of the essential conditions for the opening of negotiations. The disregard of every agreement by inserting the additional statement, whereby recognition is rigorously, but surreptitiously refused, and the toothless new compromise, amount, in many respects, to brinkmanship. Not only are we no nearer to resolving the issue of Turkey and Cyprus, but giving in would mean that Turkey would be dictating terms to us, which is absolutely unacceptable. Further evidence of this is provided by Turkey’s frequently arrogant attitude in demanding from the EU strict adherence to undertakings already given and backing these demands up with threats, while not regarding itself as bound by any treaties or agreements whatever. That is not the right way for Turkey to become a part of Europe.
Mr President, ladies and gentlemen, the UK Presidency opened with a speech made by Mr Blair that was full of allure and ambition. From now on, we know that the only significant decision to be taken in this second – and yet altogether crucial – half-year of 2005 will be the opening of the negotiations with Turkey. Such a decision is the height of pretence and of diplomatic correctness, shows indifference to the opinion of our populations and is inconsistent with the European integration project. It is, above all, this project that we are talking about. The European Union that we desire is not the one that Turkey’s presence would force us to create. There is an incompatibility between our political Union and the destiny that this great Nation State, which we respect, wishes to pursue on a sovereign and nationalist basis.
Since 15 December 2004, the situation has become even more perilous than what we have known in the past. We can clearly see that, when it comes to freedoms, rights, the non-recognition of the Armenian genocide, the situation in the region populated by the Kurds and, finally, the refusal to recognise Cyprus, the negotiations will be conducted under Turkey’s, rather than Europe’s, terms, which is a state of affairs that we have always criticised. How can it be said that, after the decision taken by the Council at the end of last year, we have now more adequately met the conditions for opening the negotiations?
That is why, ladies and gentlemen, it is imperative for this Parliament, which represents the people, to give a strong signal by postponing the decision on the Ankara protocol and by saying that the negotiations cannot be opened under the conditions that there is a desire to open them under today.
Mr President, Commissioner, unlike the previous speaker, I, like many of us, remain convinced that Turkey’s accession to the Union is essential for guaranteeing reconciliation, peace and security in the entire region, for contributing to the effort to make it a democratic and developed country and above all, perhaps, for demonstrating to a Muslim country that, if it respects human rights, there is a place for it in a Union of democratic countries. The task, however, is a very difficult one, as this debate shows, since hostile forces exist that are gaining ground and striving to see this process end in failure.
Mr President, Commissioner, what we have here is a textbook case illustrating the political difficulty involved in taking decisions that are burdened with complications in the short term and whose positive results it will only be possible to appreciate in full 10 or 15 years later. That is why I urge you to grant a great deal of importance and to devote a lot of time to the task of explaining. You have to publicise the difficulties, of course, such as this unilateral Turkish declaration on Cyprus that has just been mentioned, as well as the recent cases of people being sentenced for their opinions.
Yet, we must also emphasise the progress made and the reason for the delays. With this in mind, I cannot but believe that the declaration on Cyprus, which we regret, is a response from Turkey, long-awaited by its people, to the refusal of the UN draft by the Greek Cypriots. That does not excuse anything but does help us to gain a better insight into events and, above all, urgently to inform the UN of the need to step up its work and to resume its mediation. Furthermore, we must, above all, lay a great deal more stress than at present on the meaning of the academic conference held in Istanbul only recently on the Armenian issue. It is a taboo that has finally been broken, and it has taken a very firm commitment from the Prime Minister to make this happen. This does not mean that, from now on, Turkish public opinion is prepared to recognise what took place, but at least it is the start of a crucial stage towards such recognition.
Mr President, Commissioner, the process will fail if the negotiations that you are conducting and the progress that they give rise to are not mentioned. Give descriptions, explain yourselves – you need to fight on two fronts: that of your Turkish partners and that of European public opinion. Fight on both of them and never fail to do so!
Mr President, the fact that the EU begins accession negotiations with Turkey on 3 October 2005 shows that we in the EU keep our promises. Moreover, that is the way it should be in the EU, which is, and needs to be, a community founded on the rule of law. Turkey is developing rapidly, as I have seen with my own eyes. Turkey really is changing day by day. This process of transformation is something that we must support and encourage. Not everything is, however, as it should be in Turkey – far from it. The customs agreement between the EU and Turkey has been signed, but Turkey will still not allow Cypriot ships to call at Turkish ports. That is completely unacceptable. What I am demanding of Mr Erdogan is crystal clear. Turkey must treat the Cypriot ships as if they were Danish or French ships. They must have access now. The EU’s foreign ministers must make this indispensable demand of Turkey on Monday, 3 October 2005.
– Mr President, ladies and gentlemen, in relation to Turkey we have heard talk of human rights, religious freedom, the Kurds, Cyprus, the Pope’s masses, the Armenians and so forth. They may all be highly interesting and important, but in my view only one thing should guide us in our decisions: the will of the people.
The citizens of Europe, the electors whom we represent, do not want Turkey in Europe. I therefore call on my fellow Members to respect the will of the people and not to consider ourselves superior to those who elected us, because if we are here it is because someone voted for us, and that someone does not want Turkey in Europe. Let us be consistent.
Mr President, there are powerful arguments both for and against Turkey's proposed membership of the European Union. However, I do not have time to rehearse them now. For me the key argument is one of democratic accountability. The accession of a new Member State as large as Turkey would dilute the influence of all other Member States and would, therefore, further compromise the self-determination of the people I represent in the UK's East Midlands. For this key reason I oppose Turkish accession.
I urge our Turkish friends to consider the proposal of Germany's Angela Merkel for a privileged partnership. This is not a second-best option; on the contrary, it would give Turkey most of the benefits of full membership with few of the costs. It is, therefore, a better deal than full membership. Indeed, privileged partnership is such an excellent deal that I wish it were available to my country, the United Kingdom. It would be a much better option than full membership on current terms.
Mrs Merkel is not proposing that the United Kingdom should benefit from it.
Mr President, last Christmas the Council voted for Turkey when it agreed that accession negotiations could begin on 3 October 2005, provided certain conditions were met. Those conditions have been met. The process of modernisation that has been taking place in Turkey over the past 70 years has been massively accelerated and additional attention is now being given to human rights issues and to overcoming historic grievances.
Of course, there are still dissident elements within Turkey that pursue separatist ambitions or wish to reorient Turkey away from westernisation. Care must therefore be taken to ensure that any weakening of protective state structures does not become an opportunity for radical elements to change the nature of Turkey's unified and secular democracy.
We have heard that the negotiations will be the most rigorous yet. Natural justice and fair play should demand that Turkey be treated in the same way as other candidate countries to the European Union. The Cyprus issue should be a matter quite separate from the candidacy of Turkey, but it has become inextricably linked. The history of that island has been distorted these past 30 or so years. There have been wrongs on both sides and no justice is served by the pretence that the Turks alone carry the blame. We should ask no more of Turkey and the Turkish Cypriots in relation to the Republic of Cyprus than we ask of Greece and the Greek Cypriots in relation to Northern Cyprus. It was the people of Northern Cyprus who voted in favour of the Annan Plan; it is the Government of Northern Cyprus that has expressed its readiness to reopen negotiations on the basis of the UN Secretary-General's plan. The rejectionists are in the south. Why should Turkey open its ports to ships flying the flag of the Republic of Cyprus when the ports of Northern Cyprus are closed to international trade and direct international flights cannot land at Ercan airport?
In May 2004 the EU Council promised to end the isolation of Northern Cyprus, but has done little about it. That is not justice. The Cyprus issue must be resolved. The unification that so many of us want to see must be brought about in a manner which meets the concerns and interests of both communities on the island, not just one.
I welcome the opening of negotiations with Turkey. Those negotiations will last for many years. Commissioner Rehn has correctly observed that for Turkey the journey is as important as the destination. What is clear is that the prospect of Turkey's accession will have a catalytic effect on the nature of the European Union; the EU will have to drop its integrationist ambitions and become a looser community of sovereign nations. This will be of enormous benefit to us all.
Mr President, in December last year, this House came to a decision, voting by 402 votes to 216, in favour of a start being made on accession talks with Turkey.
I have to say that I fail to see either why it is that some apparently find that impossible to swallow, or why this whole scheme of things is again being called into question. If a decision we have taken is then openly questioned, what is left of this House’s credibility?
That is one issue, and Cyprus is another. I would be very glad if people were to devote some of the vehemence with which they campaign for Turkish recognition of Cyprus to the cause of the Turkish members of the Cypriot nation, with whom we should also concern ourselves, by urging us to exert pressure on the government of Cyprus to work for lasting reunification, as provided for in another plan.
One-sided pressure I regard as unfair, for, at the end of the day, this is about a part of a nation – the Turkish Cypriots – who really have lost out, who have not managed to obtain what is rightfully theirs. This House must take account of these people’s rights too.
As a republic, Cyprus consists not only of the Greek Cypriots; there are Turkish Cypriots there as well, and who, in this Parliament, is standing up for the rights of these people?
Mr President, there is no Turkish part of Cyprus, just as there is no Greek part of Cyprus. There is only one Cyprus: the Republic of Cyprus, which is internationally recognised.
Some of us consider that starting accession negotiations with a country that does not recognise one of our Member States, continues to occupy part of EU territory and has an abysmal human rights record is totally nonsensical. Equally, the idea that Turkey must join the EU in order to be transformed is incomprehensible. By the same argument, we should get Iraq, Afghanistan, Cambodia, Nepal and many other not-so-democratic countries to join the EU. A woman does not get married to her rapist in order to reform him. She stays well away from him and hopes he is put in prison for a long time. Let us stop behaving like a subordinate of the United States. If Mr Bush, in his plentiful wisdom, thinks that Turkey is so great, let him have it join his own country!
Trying to get Turkey to become an EU Member is turning from a bad joke into a nightmare, and our citizens, who will pay dearly for our mistakes, realise this much better than we think they do. Let us stop insulting their intelligence. Turkey is an undemocratic, highly aggressive and super-problematic country and is light years away from European standards and values. Let us not turn 3 October into a black Monday for Europe, and let us vote against accession.
Mr President, I call for the negotiations that are due to begin on 3 October purely and simply to be cancelled. I call on the French Government to brandish France’s veto on the morning of 3 October and to leave the negotiating table. If the negotiations begin on 3 October, the process will be difficult to reverse and Europe will be taking two risks: first, of disgracing itself by negotiating with a country that refuses to recognise one of the Member States of the European Union; second, that of disintegrating. The European Union is unable today, I am afraid, to resolve its problems, in particular those related to delocalisation and immigration. It would thus take on the burden of additional problems connected to delocalisation and immigration. That is why I invite everyone to adopt a clear position, and I address Mr Cohn-Bendit, who has questioned the sceptics over the issue of Turkey. I put to him the following question: Mr Cohn-Bendit, do you support the Turks who continue to deny the Armenian genocide?
Your questions will be passed on to, respectively, Mr Cohn-Bendit and the French Government.
Mr President, we are now about to take a great historic step as far as the EU is concerned. For the first time, we are expanding beyond the borders of Europe. We are no longer talking of a European Union, but rather a superstate.
There are nevertheless huge risks attached to opening negotiations with Turkey. Firstly, the interests of Cyprus must not be violated simply because of the presence of Turkey, a large country. The fact that Turkey does not recognise one of the Member States is an indication of her attitude as she enters the negotiation process. If the intention is now to commence talks without Turkey having recognised Cyprus, the whole process will be very humiliating for the entire European Union. Turkey will be dictating to us how to proceed, rather than the other way round.
Earlier on, the leaders of a large number of countries emphatically demanded that Cyprus should be recognised. Hopefully they will not now be withdrawing their demands. I myself, as someone who represents a small country, am very worried that we will be allowing Turkey to walk over Cyprus. Evidently, nothing has been learnt from the French and Dutch referendums.
I was especially worried by what Mr Schulz and Mr Cohn-Bendit said. They were so keen on the idea of an EU superpower that they paid no heed to the position of Cyprus, a small country. They did not talk about the status of the minorities in Turkey: the position of Christians, the Kurds, or even the status of women there. If they just want to make the EU into a superstate and do not at the same time strongly insist that Turkey should make headway in human rights matters, we can only ask: where does the racism really lie?
Mr President, last week, I was in Turkey for talks with NGOs and the government about my report on women’s rights in Turkey that this House adopted before the summer. The government is taking the report very seriously and has started to get new projects moving and to enact new legislation. In fact, the Minister told me that the number of relief centres has increased from 15 to 26.
While I was in Turkey, many things have happened that have given people in both Turkey and the European Union much to think about. The problems concerned were a conference about the Armenian issue, the persecution of Orhan Pamuk, the recognition – or not, as the case may be – of Cyprus, and the closure of an organisation that stands up for the rights of homosexuals, Kaos-GL.
I can tell you from first-hand experience that the conference on the Armenian issue, despite claims in various media to the contrary, did take place. In the end, the conference took place at the Bilgi University where I was, as it happens, giving a speech on women’s rights at the same time.
I have also spoken, in Turkey, with Orhan Pamuk, the author, who is hopeful that the whole thing will fizzle out. He was also somewhat taken aback at the commotion in Europe. The Pamuk case indicates how important freedom of expression is. Whilst a government may not be able to interfere in the independent administration of justice, it can change laws that cause confusion in its interpretation.
As far as Cyprus is concerned, I was given the assurance that the Turkish Government would certainly recognise Cyprus once a sustainable solution has been found for the whole of the island. The good news about the homosexual rights organisation Kaos-GL is that it is still active, but I would urge the Turkish Government to leave NGOs such as this one alone. They too must be able to take part in public debate openly.
I would call on both Turkey and the EU to remind themselves of what is at stake when the membership negotiations open on 3 October. I wish Turkey and the EU much wisdom and patience on that day and in the days to come.
Mr President, why is there such great indignation about the Turkish stance on Cyprus? It is because we are diverting attention from ourselves; it is because the way the Turks are putting us on the spot hurts. The European Union was meant to take over peacekeeping operations on the island on 1 May 2004 – but we did not. We kept none of our promises. We have neither put an end to Northern Cyprus’ isolation, nor have we injected the EUR 259 million we promised for the reconstruction of the economy.
It is not just the case that Turkey has to recognise the Republic of Cyprus; we must, once and for all, acknowledge that the Turkish Cypriots who live on the island are people with equal rights. Young North Cypriots are not even allowed to participate in international sporting events – still less are North Cypriots welcome as Members of the European Parliament, or as observers in it. When we say, in the Ankara Agreement, that we want to open up all the ports and airports, then the port at Famagusta and Ercan airport must be among them, in accordance with the principle of equal rights for all – unless, that is, Turks are second-class human beings.
Mr President, it is unthinkable that one should wish to make Europe with and for the people of Europe and not listen to their opinion on Turkey’s application for membership. The people have requested some respite. Well, this unfathomable Europe, that of our Heads of State or Government, is demonstrating, once again, that it is not interested. This is a two-fingered gesture to democracy. Thus, nothing will be able to halt Turkey’s accession process, the accession of this country that lacks the courage to apologise for the Armenian genocide; of this country that does not recognise the existence of our friends from Cyprus. Well, the Council told us that such recognition was a fundamental factor. As far as I am concerned, it is an essential factor. Torture and discrimination against women still go on in this country, which does not respect minorities and the freedom of worship; it has no place in the European Union. Who are we trying to kid?
In order to reassure public opinion, the Council today maintains that Turkey will be very different as a result of its joining the European Union. Then, we are told that the negotiating conditions will be so difficult as to ruin these negotiations. What hypocrisy! What do the people of Turkey think about this? And Europe for that matter? Europe is in crisis, and this crisis is serious. Its institutions are not allowing it to operate properly with 25 Member States. It still has no budget for the future.
Thank you to the UK Presidency, whose only track record will be that of having bowed to US pressure calling for Turkey’s accession. This Europe refuses to come to a decision about its borders. What has become of our European integration project? We are told that this accession is necessary for our economy and our security. Well, in that case, we should propose to Turkey a strategic partnership with a view to a strong cooperation project with that pinnacle of Europe comprising Russia, our new neighbours from the East, Turkey and the Maghreb. Turkey has no business in joining the European Union. Truth requires the courage and the determination to demand that the opening of the negotiations may result in this partnership. Unfortunately, Europe is continuing to forge ahead regardless, and with a cowardliness that our fellow citizens no longer accept.
– Mr President, the PASOK delegation supports the joint motion for a resolution on Turkey, even if it is not perfect. It also supports, as it has from the beginning of this long procedure, the prospects of the real accession of Turkey, with real rights and real obligations.
This means that the start of negotiations with Turkey does not imply that everything is negotiable. On the one hand, the honest will of the Union to see a European Turkey as an equal member one day is non-negotiable. On the other hand, Turkey's obligation to apply the protocol in full is non-negotiable and Turkey's obligation to recognise Cyprus is non-negotiable.
If these obligations change into a simple wish list, it will be catastrophic. Consequently, clear objectives are needed, together with timetables, cut-off dates and sanctions if they are not achieved. We owe it to the people of Turkey, to its millions of citizens who honestly wish for a European, democratic, prosperous and peaceful country. We owe it equally to the European citizens, in order to combat easy and dangerous Turko-scepticism. We must give them the certainty that the accession of Turkey will come from honourable European negotiations and not from an eastern bazaar.
– Mr President, Mr President-in-Office of the Council, Commissioner, having clarified that the New Democracy delegation supports both Turkey's European prospects and the start of accession negotiations, I wish to point out certain obligations which Turkey has, precisely because of its European prospects and the negotiations.
Firstly, the immediate recognition of Republic of Cyprus which is, as you all know, a Member State of the European Union and on which the European Council recently took the right stand.
Secondly, compliance without retractions with all the obligations which derive from the Ankara protocol, which Turkey has signed.
Thirdly, respect for minority rights, especially of Greeks in Istanbul, Imvro and Tenedos.
Fourthly, respect for religious rights, especially respect for the role of the Ecumenical Patriarch.
Fifthly, I do not wish to start a legal discussion at the moment, but I do wish to draw the Commissioner's attention to the talks being held with the Turkish Government and to ask him to make sure that the Turkish Government does – I repeat – also send the unilateral declaration of the non-recognition of the Republic of Cyprus to the Turkish National Assembly.
Finally, a candidate country must clearly improve its bilateral relations with all the Member States of the European Union as quickly as possible.
– Mr President, all of us who consistently and decisively defend Turkey's path towards Europe welcome the positive fact of the start of accession negotiations, which may contribute towards the in-depth democratic transformation of Turkish society, to peace, to prosperity and to the development of the area as a whole.
Only an honest strategy of clear objectives and clear messages on the part of the European Union can be effective towards Turkey. The consistent defence of Turkey's path towards Europe does not give it . It must not see it as an opportunity to water down the preconditions and obligations which it has undertaken. Turkey has to respect the European legal order and European democratic principles on human rights, minority rights, the role of the Ecumenical Patriarch, the issues of the Greek minority, the Armenian issue, the diplomatic recognition of the Republic of Cyprus and the application of the Customs Union protocol within a clear timeframe.
All these issues, Mr President, are issues relating to respect for the European legal order and the very credibility of the European Union.
Mr President, the Turks are not making things easy for the Members of this House. We have to ask ourselves what is actually going on. Where Cyprus is concerned, what is the truth of the matter? While the extension of the customs agreement amounts to its indirect recognition, a unilateral statement is made at the same time to the effect that it is not recognised at all.
Never before, in the whole history of the opening of accession negotiations, has anything like this happened. The Turkish attitude may well be understandable, but we, in this House, must not stand for this sort of coercion.
I would like to say, secondly, that nobody has so far been able to convince me that Turkey meets the political criteria; it may do so on paper, but it does not in reality. Authors who make explicit reference to the Kurdish and Armenian problems are hauled off and find themselves in front of a judge. Lawyers who seek to defend the Kurds’ human rights are obstructed when they try to represent their clients. I do not want to go into the issues surrounding women’s rights, but they fall a long way short of European standards.
It was in the hope of progress in relation to human rights that the EU undertook to open negotiations with Turkey, but the crucial thing is that we are applying dual standards here. We are, for example, taking a far more tolerant line towards Turkey than towards Croatia, which has produced far more evidence of progress in this area and is meeting the targets of the Council Task Force’s Action Plan.
The Eurlings report represents an attempt at squaring the circle. If it is not somehow laid down in black and white that these negotiations are open-ended, and if this House’s minimum requirements, as set out in these two additional amendments tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats, are not complied with, then I am in favour of rejecting the whole report in order, before 3 October, to send a message, not least to the Council.
In December last year I told this House that the European Union should honour its undertakings and acknowledge the progress that Turkey has made. Today I would like to repeat this appeal. As stated in the resolution we are about to vote on, Turkey has formally met all the conditions for accession talks to begin on 3 October.
These accession talks will mark the beginning of a long and open-ended process. In the first instance it will be up to our Turkish friends to demonstrate that they are capable of meeting all the requirements and criteria that the countries that became members of the European Union last year also had to meet. These include political requirements, human and civil rights issues, economic preparations and many more conditions, but I believe and am of the view that the European Union should give our Turkish friends a chance, and try to overcome this obstacle, which many people regard as very serious.
Mr President, all the problems can be found in the content. I would rather have anticipated difficulties relating perhaps to religion or ideology, and now it appears that Turkey is creating difficulties at political or diplomatic level. The fundamental question arises as to whether Turkey wishes to join Europe in a responsible manner, or whether Europe wishes to admit Turkey irresponsibly, at any price, in the spirit of international socialism or as a previous speaker put it in such fine romantic language, in the spirit of love. But fine is only what is true.
Mr President, is this not a case of our being hoist by our own petard, or in other words of our being caught out by the rule sometimes known as too much invested to quit? With all this in mind, is it not the case that Europe has moved too far in Turkey’s direction, despite the latter behaving like a spoilt child blackmailing its parents? Is it not perhaps also the case that Europe cannot now afford to lose face by withdrawing, or does not know what other solutions it could conjure up to ensure coexistence and a common future?
It certainly appears as if institutional Europe as opposed to the citizens’ Europe has rather lost its way. I very much hope it will soon be back on track and time frames cannot be restrictive in this regard.
Please note that I was brief, Mr President.
– Mr President, ladies and gentlemen, Turkey is a country on the move; it is no longer what it was yesterday. Its relationship with Europe has itself pushed the country towards major reforms.
The Turkey of today certainly could not join the European Union, but we are not debating that, and the resolution that we are going to adopt includes a raft of conditions. We are debating the possibility of revitalising Europe as a leading figure that can promote a project of democracy and stability at a time when the world has seen a prevalence of insane political decisions based on hatred, fear and the presumption of exporting democracy with bombs. Such decisions have led to death, insecurity and greater instability.
We have had enough of giving in to fear. We need a change, a sign, I would say a different policy, like the Zapatero-Erdogan proposal taken up by Kofi Annan regarding an alliance of civilisations. I am therefore in favour of opening negotiations for the sake of the security of Europe’s citizens; for the sake of peace; for the sake of the fight against terrorism, which, to be effective, must also include political decisions to isolate terrorists; and for the sake of the strength of Europe as a model of democracy that exports democratic values.
Mr President, two principles appear to be clashing where Turkey is concerned. Which is more important: democracy and the Copenhagen criteria or Turkey's significance as a geo-strategic partner? There is a serious danger that those who favour the geo-strategic argument are underestimating the gaps in Turkey's democratic attainments to date.
Views are deeply divided as to whether matters are improving or deteriorating in terms of meeting Copenhagen criteria. The decision to press charges against Orhan Pamuk on grounds of having libelled the Turkish Republic because he had spoken critically of the Armenian genocide and the treatment of the Kurdish minority is deeply worrying. In a fully democratic state these cannot be grounds for criminal proceedings.
There are those who would overlook these and many other shortcomings on Turkey's part, not least by saying that they are 'road accidents'. The trouble with that approach is that it gives too much leeway to those who are not really interested in the democratic transformation of Turkey. Equally, it disheartens the country's committed democrats. What is the point of being committed to democracy if others can get away with non-democratic behaviour?
All this raises a difficult question: does the Turkish Government have control over all the institutions of the Turkish state? If it does not, then there is no way that Turkey can comply with Copenhagen criteria. That in turn raises the even more difficult problem of the Turkish armed forces, which still have the right to intervene in the political process as guardians of secularism and the country's territorial integrity. Is that compatible with Copenhagen criteria?
. Mr President, I thank you for this opportunity to address Parliament in response to what has been both a timely and an emotive debate. I would like to shall begin, however, by echoing the earlier remarks made by Commissioner Rehn in welcoming to Parliament the Bulgarian and Romanian observers.
I welcome also the timeliness of this debate and the genuine efforts of Mr Brok and other Members of this Parliament to ensure a broad base of support, so that the voice of the European Parliament is genuinely heard before 3 October.
I should also like to thank Commissioner Rehn for his contribution to the earlier discussions. The terms and substance of his contributions evidence the extent to which a common approach is being taken by the Presidency and by the Commission on the important issues facing us.
I pay tribute to Mr Brok and his predecessor as rapporteur, and indeed to the leaders of all the political groupings we have heard from today, in setting out their views so clearly. I would like to take this opportunity to recognise the work of other Members of the European Parliament, for example Mrs Pack's work in relation to women's rights in Turkey, which I think has been evidenced by both the experience and the expertise brought to our discussions and deliberations this morning.
I ask Parliament's forgiveness for not seeking to respond to every specific point that has been raised during the course of what has been a long but nonetheless illuminating debate. Instead, let me try to address the main themes that were picked up on by a number of different speakers.
I shall start with the general point alluded to by Mr Wurtz, which was that the Presidency is steering the Council to fulfil the mandate of the December European Council's conclusions, which were then indeed reaffirmed by the June Council. The decision essentially to open negotiations with Turkey on 3 October has therefore already been taken. Our job as the Presidency is to ensure that the conditions are met and that the framework for doing so is agreed.
In this context let me touch on the issue of Croatia, which was alluded to by Mr Brok, Mr Poettering and indeed by Mr Schulz. Turkey and Croatia are of course separate issues. Conditions have been set out for both and the Council will make decisions independently on the basis of an assessment of those objective criteria. I am pleased, however, that in the case of both countries it is clear already that the anticipation of making further progress in relation to both countries' desire to be part of the European family has brought significant progress, as was recognised explicitly by Mr Duff in his contribution this morning.
I shall also address some of the specific questions that were raised. Concerns were raised about Turkey's statement prior to 3 October. It is important to recognise specifically that concerns were raised in relation to the recognition of Cyprus and the implementation of the AAP. The Council's position on both of these matters is clear, and indeed was set out in the declaration which I quoted in my introductory remarks.
I will let Commissioner Rehn reply to the specific points relating to your letter to him, but the Council's position on the need for full implementation, including the statement, has already been made clear. Indeed, the need for monitoring is also set out.
Specifically in relation to the reforms that have already been undertaken, but also, more significantly, continue to need to be taken, I have noted very carefully the concerns expressed here this morning, whether in relation to the position of minorities, to the freedom of religion and expression or, indeed, more broadly on the issue of human rights.
Commissioner Rehn has already commented on the specific issue of the case of Orhan Pamuk, the distinguished Turkish writer. I would, however, respectfully remind Parliament that the draft negotiating framework, and the overall reform process set out by the Commission, are designed to address exactly those concerns. Indeed, that is one of the reasons why both the Commission and the Council has been so keen to take forward the process of negotiation to ensure further progress in relation to the reforms. It is also worth reflecting at this point in our debate on the words of Mrs Bonino, who made clear that the European Union process has already achieved a huge amount within Turkey, notwithstanding the fact that there is much further progress to be made.
One question left hanging in the air somewhat in some of the contributions has been to ask what the ultimate goal of the discussions and the process being taken forward is. Again, the starting point in responding to that question is to recall the conclusions of the December Council of 17 December 2004. Let me quote directly from the conclusions: 'the shared goal of the negotiations is accession'. However, the statement also went on to say that 'these negotiations are an open-ended process, the outcome of which cannot be guaranteed beforehand'. So let us be very clear that the shared goal of negotiations was full accession, but, equally, the conditionality inherent in that statement was very clear.
I have also taken note today of the concerns that have been expressed over the absorption capacity of the Union. Indeed, this is reflected in the Commission's draft negotiating framework.
Some speakers referred to the need for a settlement in Cyprus and this is, of course, an important and sensitive issue. However, I welcome the Parliament's recognition of the importance of widespread support being garnered for the UN process, and again that is reflected in the Council's earlier declaration.
The final point I want to touch on is the issue of the Constitution. Many have talked about it in relation to Turkish accession. I would, however, respectfully remind Parliament that there will be further opportunities for discussion on the European draft Constitutional Treaty. Indeed, the June decision of the European Council was to have a further rendezvous and revisit this issue in spring 2006. That does not remove the obligation on the Council or the Commission to continue to make progress on a range of areas concerning Europe's future in the meantime. That is what we intend to do. I value the contributions made in relation to our thinking about Turkish accession and particularly value the opportunity to have heard the views of MEPs at this particular stage, given the imminence of the decision and the process now being taken forward.
. Mr President, I compliment Mr Alexander, especially as regards the questions about the legal nature of the declaration. Like him, I will skip the small talk and get straight down to business.
Honourable Members have asked whether the Commissioner can provide a written statement from the Turkish Government concerning the ratification process and the nature of the declaration. I take this question very seriously and I am willing to ask for details of the ratification process from my counterparts in the Turkish Government. We need to take into account that Turkey has a parliamentary system – thank God, it is a parliamentary democracy. It is the Turkish Grand National Assembly that will have to ratify the Ankara Protocol, not the Government of Turkey. I am sure that as parliamentarians you well understand the order of business and will agree that it would be a very delicate matter and indeed questionable for a Commissioner to give guarantees on behalf of the European Parliament.
The key point that needs to be underlined again is that the declaration made by the Turkish Government can in no way call into question Turkey's obligations. The protocol has to be fully and properly implemented and the declaration does not in any way reduce the legal relevance of the Turkish signature of the protocol.
There is also a very strong revision clause in the EU declaration that the Member States adopted last week, which refers to 2006. Moreover, we have all the necessary means to make sure that full implementation takes place, for otherwise there will be direct consequences for the progress of negotiations. There is a very clear and strong conditionality – and please let us not underestimate the intelligence of Turks. They know that in order to make progress in the negotiations they must fully implement the protocol, as they have signed it and will soon ratify it.
Concerning the prospect of new peace processes in Cyprus, which was referred to in many speeches, the European Union remains fully committed to our overall objective, which is the reunification of Cyprus. In that context, I would like to recall the declaration by the EU and Member States, which agreed last week, and I quote, 'on the importance of supporting the efforts of the United Nations Secretary-General to bring about a comprehensive settlement of the Cyprus problem'.
The Commission remains ready to assist the United Nations wherever possible, as proactively as we have done, and we will continue this work with determination in the future. However, let us be frank and open here: the keys to the solution are in the hands of the two communities and it is high time that both communities engaged in a serious dialogue with each other, so that Cyprus can become a Member State like all others, united and in peace.
Both communities are keenly interested in a solution and they are best placed to address the critical issues. Certainly, we also expect Turkey to continue to work constructively towards a settlement and support the resumption of the UN efforts.
Let us also recall what today's vote is all about. It is about concluding a procedure on the EU side, relating to a commitment that we have ourselves demanded, even insisted on, from Turkey. Now that we have achieved this, there are some on our side who say 'no thanks'. Seriously, I cannot help comparing this to a rather strange situation on a football field. Imagine that your team has worked very hard for 89 minutes to score a winning goal. Finally the striker is alone in the box, he passes the goalkeeper and he is just about to put the ball into the empty goal when suddenly the coach shouts 'stop, turn round and bring the ball back'! Maybe this makes sense to some but certainly not to me. To my mind it is rather like an own goal.
Moreover, it is difficult to understand why this House would want the Customs Union to apply only to Germany but not to Poland, to Greece but not to Cyprus. Again, this may make sense to some but not to me. By voting for assent now, you will help to extend the Customs Union to all new Member States of the European Union.
Finally, and this is extremely important, I want cordially to ask honourable Members, for the sake of Europe, not to weaken our negotiating position by postponing assent to the protocol. Instead, by voting for assent now, we will be giving the European Union far greater credibility in its demand for rapid ratification by the Turkish Grand National Assembly. That should be our objective.
Please let us keep this main target in mind and, for the sake of our credibility and for the sake of Europe, let us vote in favour of assent.
Mr President, it was said earlier that personal statements must be made at the end of debates. We have now reached the end of one, and I would like to make a personal statement.
If you wish to take the floor under Rule 145, you have a maximum of three minutes in which to speak.
Mr President, Mr Cohn-Bendit accused those who are opposed to Turkey’s accession to the EU of riding a wave of racism and hostility to Islam. I would like to make it abundantly clear that I believe that the Bosnian Muslims are Europeans, that the Muslim Albanians are Europeans, and that our Muslim fellow-citizens of the EU are Europeans, but that, to take one example, the Christian Ethiopians are not.
My misgivings are founded on the simple fact that Turkey is not a European state. To maintain that that statement is an indication of racism and of hostility to Islam is a distortion of the facts and a deliberate slander that I wish to repudiate. Mr Cohn-Bendit himself drew a subtle distinction between those who are self-evidently European and a shift towards Eurasia. That was actually a very astute line for him to take, although he then threw his chance away by starting to deliberately and slanderously accuse those who take a critical view of the situation as racists, and that is something I repudiate!
Mr Posselt, I am going to interrupt you. This is not a personal statement but a continuation of the debate, which we cannot resume.
Mr President, I would like to make a personal statement. The Chairman of the Socialist Group in this House asserted during the debate that I had formerly advocated Turkey’s full membership of the European Union. I would like to make it clear that I do not do so and never have. I have obtained the minutes of the debate on 13 December 1995. It is quite clear that the only subject of this debate was whether to say ‘yes’ or ‘no’ to customs union. At that time, Mr Schulz and I were on opposing sides; I was campaigning for a ‘yes’ to the customs union, while he was against it. What has been said today is a manifest distortion of the truth.
The debate is closed.
I have received six motions for resolutions(1) pursuant to Rule 103(2) of the Rules of Procedure.
We shall suspend the sitting until voting time.
I fully support the opening of accession negotiations with Turkey this autumn. They will no doubt be long and difficult, but if agreement can be reached and if Turkey meets all the necessary conditions regarding the functioning of democracy and respect for human rights including the rights of minorities then there is no reason of principle why it should not be entitled to join the European Union.
I reject the arguments of those who object to Turkey’s membership on the ground that Turkey is not ‘European’. That argument was settled years ago when we accepted Turkey’s membership of the Council of Europe. Opponents of Turkey’s membership try to equate ‘European’ with ‘Christian’. Yet Islam has played a part in Europe’s history and culture for centuries. In any case, the motto of the European Union is “unity with diversity”. We are not trying to harmonise cultures but to find ways of working together whilst keeping our various identities. By reaching out to Turkey we underline that the EU is not based on an exclusive European identity, but of an inclusive one.
Mr President, ladies and gentlemen,
Parliament is preparing today to give its assent to extending the Ankara Agreement to the ten new Member States of the European Union. Members of the refuse to associate themselves with this.
In actual fact, the Turkish Government was keen to emphasise that, in signing this protocol, it was under no circumstances recognising the Republic of Cyprus. In other words, the Turkish Government is denying any legal existence of a country that is a full member of this Europe in which Turkey wants to assert its presence.
In view of Turkey’s exclusion of the Republic of Cyprus, the Council Declaration of 21 September is utterly scandalous. In actual fact, the Council is not drawing any conclusions from the position adopted by the Turkish Government. It is merely asking that, in 2006, Ankara respect these commitments towards all the countries of the European Union. In the meantime, however, the reservation clause desired by Turkey will take full effect.
The only response possible would be not only to question the signing of the protocol, but also to abandon once and for all the opening of the accession negotiations with Turkey, which clearly are not the right path to take for ensuring calm and mutually beneficial relations.
Either the Parliament continues to engage with such forces of progress as exist in Turkey, or we can throw away all leverage we have. It grieves me that the Parliament has today thrown a series of unnecessary inconsistencies into our Report. Turkish recognition of Cyprus, respect for human rights, better treatment of the Kurds, recognition of the Armenian genocide and many other issues must all be dealt with, as Turkey is currently far from any acceptable standards. The only way to raise such standards is to continue dialogue.
Mr President, during the debate on our policy towards Turkey, I asked for permission to make a personal statement in response to a less than friendly comment directed at me by Mr Langen. During our time in this House, though, Mr Langen and I have had so many rows, after which we have always buried the hatchet, that I can dispense with the personal statement.
I am delighted. Reconciliation is the very basis of the European project.
Mr Brok, do you wish to reconcile yourself with anyone?
Mr President, there are many things we can achieve, but the greatest of them all is love.
That is what I like to see; you coming to plenary with such a positive attitude.
Before the vote, I would like, on my own behalf and on behalf of all of you, to welcome the members of the Delegation from the Mexican Congress to the official gallery.
This delegation is taking part in the work of the first meeting of the European Union-Mexico Joint Parliamentary Committee, which is being held in Strasbourg. I would like to wish the best to the whole of the delegation and in particular its leader, Mr Fernando Margaín, Chairman of the Committee on Foreign Relations of the Mexican Senate.
I am convinced that the work of the first meeting of this Joint Parliamentary Committee will represent a milestone in the strengthening of cooperation between the two parties, because we both advocate the same democratic values and the same commitment to the Rule of Law.
The next item is the vote.
Mr President, ladies and gentlemen, I cannot offer you any declarations of love; I think it is enough for us to be able to have mutual respect for each other.
Pursuant to Rule 170(4) of the Rules of Procedure, I would like, on behalf of my group, to move that we defer our agreement to the additional protocol on customs union. The reasoning behind this motion is that the Turkish Government, although it has accepted the additional protocol, has, at the same time, whilst wishing to negotiate with the Republic of Cyprus, refused to recognise it, declaring furthermore that the ships and aircraft of a Member State of the European Union, that being Cyprus, are barred from using Turkish harbours and airspace.
We take the view – logically enough – that this is inherently contradictory and politically utterly unacceptable. If we were now to give our approval to the additional protocol, then it would no longer be open to us – the statement by the chairman of the Socialist Group this morning notwithstanding – to exert influence on the Turkish Government. I therefore, and on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, move that the vote on the additional protocol be deferred.
Mr President, ladies and gentlemen, I disagree with Mr Poettering. Contrary to what he says, the resolution, which we are tabling jointly, makes clear that we are demanding the full implementation of all the agreements entered into, and, as the Commissioner reiterated in his speech this morning, it also states that, if they are not, the negotiations will be suspended or even broken off.
We should, I think, for our part, stand by the contractual agreements into which we have entered, for that will make it easier for us to retain a high degree of credibility if, in the event of the other side reneging on its undertaking, we have to declare that the negotiations are closed and are not being taken any further. We are therefore in favour of putting this to the vote today.
– Mr President, I should like to request an addendum to Amendment 5, the correct amendment tabled by Mr Lambrinidis. As I have the English text in front of me, I shall read the addendum in English. At the end, after the phrase 'under the protocol', I should like the phrase 'and should not be sent to the Grand National Assembly for ratification' to be added.
Mr President, I have a simple amendment to replace the words 'as soon as possible', in paragraph 6, with the words 'at an early stage in the negotiating process'.
We shall continue with the votes, but first of all I must inform you that the Member of the Peruvian Congress, Mr Gustavo Pacheco, Chairman of the Foreign Affairs Committee and of the European Union-Peru Friendship Group, is present in the official gallery.
I would also like to point out that the last meeting of the European Union-Latin America-Caribbean Interparliamentary Conference, which was the seventeenth such meeting, took place in that country during June of this year.
On behalf of all the Members of the European Parliament in the delegation, which was chaired by our fellow Member António dos Santos, I would like to express our thanks to the Peruvian Congress for its support for that conference.
We shall continue with the votes.
. Mr President, this amendment has been agreed, not only with the other groups, but also with the Council and the Commission, as a compromise, and it recurs in Amendment 785. I shall read it out:
... 'without prejudice to the implementing measures already adopted, on expiry of a two-year period following the adoption of the directive and on 1 April 2008 at the latest, the application of its provisions requiring the adoption of technical rules, amendments and decisions in accordance with paragraph 2 shall be suspended. Acting on a proposal from the Commission, the European Parliament and the Council may renew the provisions concerned in accordance with the procedures laid down in Article 251 of the Treaty and, to that end, they shall review them prior to the expiry of the period or date referred to above.'
Mr President, this too is a compromise between the various groups, the Council and the Commission, and it too will recur in Amendment 782. It begins like this:
... 'in the view of the European Parliament'; to which should be added the words: 'the European Parliament and the Council should have the opportunity to evaluate the conferral of implementing powers on the Commission within a determined...'.
Mr President, this is the same amendment that we voted on before under Amendment 781, which I have already read out. The next one corresponds to Amendment 778, the second oral amendment.
. Mr President, today marks the beginning, in Milan, of the trial resulting from the Parmalat scandal. At the time the scandal broke, this House adopted a resolution requesting that accountancy rules within companies in Europe be made more rigorous, and I am, today, as rapporteur, able to present to you a package of measures that should tighten up the supervision of accountants generally, and, more specifically, of those working within companies. We managed to reach agreement on this with the Council and Commission in just one reading, an agreement that, moreover, involves a considerable restriction of the comitology.
I would ask you to endorse this proposal and report in order that this House may send a clear message to the effect that we believe that accounting scandals within companies in Europe must stop.
Mr President, there is a connection between the rapporteur’s Amendment 14 and my group’s Amendment 50. In Amendment 14, Category C has been deleted. In our Amendment 50, that is about three years’ national professional experience of locomotive drivers in cross-border traffic, we were working on the premise that this Category C was still in force. In agreement with the rapporteur, we will delete the reference to Category C, so that it can no longer give rise to anyone voting against Amendment 50.
Mr President, although I would certainly like Amendments 32 and 138 both to be put to the vote, I would welcome it if the vote on Amendment 138 were to take precedence over that on Amendment 32, so that the amendment is amended to read as follows:
... 'they shall transport the bicycle of the passenger in all trains, including cross-border and high-speed trains, possibly on payment of a charge'.
The proposal for a regulation has been rejected. The Commission has the floor.
. Mr President, the Commission takes note of the position taken by Parliament today on this issue.
Having regard to its commitments vis-à-vis the European Parliament, the Commission will not hesitate to draw all the conclusions from a rejection by your Assembly, taking into account the Council's position as well. As my colleague Commissioner Barrot told you yesterday, the Commission will have to reflect on the best way to achieve the objective shared by all three institutions on improving international rail freight services.
Mr President, we are about to vote on Amendment 5. I am an advocate of long-term thinking, but the Swedish version is surely wrong in referring to the ‘financial framework 2007–2123’. I suspect that it should be 2013.
That concludes the vote.
.The Commission has not answered my question as to whether, at the end of the Helsinki Summit in 1999, Mr Verheugen and Mr Solana had to convince Prime Minister Ecevit to give his assent to naming Turkey as a candidate country. It is not clear whether the text submitted to the Turks at the time was the same as the one that had been accepted by the European Council in 1999. I should like to know the truth. I voted in favour of Turkey’s accession during the vote in December 2004, out of respect for those who campaign for human rights. Since that vote, there has been no end to the provocations on the part of the Turks. The brutal repression by the police during the demonstration of women on 8 March 2005, the denial of the Armenian genocide, the attitude towards the Kurdish people and the non-recognition of Cyprus lead me to vote against the start of the negotiations. I question whether Turkey’s membership will not be the outcome of US pressure and of the economic motives of certain European governments. We need to see acts on the part of the Turkish Government, proving its willingness to comply with the rules of the European Union.
.Only a few days away from the opening of the negotiations on Turkey’s accession to the European Union, MEPs from six political groups believe that it has fulfilled the final conditions enabling these negotiations to get under way. It is altogether alarming to witness these ‘European’ elected representatives compromise themselves by telling lies, acting disgracefully and giving in. Is it a matter of pleasing a certain internationalist pseudo-elite, of protecting a few obscure economic interests or, indeed, of giving in to the political will of the United States?
From a Machiavellian viewpoint, can this kind of attitude guarantee effectively that such and such an ‘enlightened conservative’ or such and such a ‘progressive’ will reap the lucrative benefits of re-election? The reality stems more from the fact that these ‘representatives’ do not listen to their voters but scorn them instead. European public opinion clearly says ‘NO’ to Turkey’s membership. It would, in actual fact, be totally irresponsible for an Asian country which is, moreover, poor and with a Muslim culture, to join an unstable Union that has an uncertain institutional and economic future.
It is not enough for Turkey to recognise Cyprus, an occupied European territory, in order to be able to join the Union. Turkey must not join the European Union quite simply because it is not a European country. The obligatory good neighbourliness does not involve us all living under one roof.
.Our Parliament is thus preparing to vote in favour of the legislative resolution relating to the conclusion of the Additional Protocol to the EEC-Turkey Association Agreement.
Although Turkey still refuses to acknowledge its responsibility in the Armenian genocide and still refuses to recognise the Republic of Cyprus through its continued occupation of the north of the island, the Heads of State or Government, the Commission and Parliament are preparing to bypass the opinion of the people in defiance of their sovereignty. The internationalist machine calmly pursues its course, concocting a policy that will prove to be disastrous for the economic and social balance, as well as for peace in Europe.
In a period marked by Islamic terrorism, where fundamentalist networks are being broken up in certain suburbs, and at a time when our republican laws and our principle of secularism are coming into conflict with the development of a radical kind of Islam on our soil, how can Europe take the responsibility of forcing upon Europeans a country with an Islamic government? In this matter, should we not, on the contrary, implement the precautionary principle by proposing another partnership?
This accession will do nothing other than reinforce a logic of promoting minorities in society, and one that paves the way for the fragmentation of Europe.
.By supporting the principle of Turkey’s entry into the European Union, the European Parliament remains deaf to the voice of the people, who are expressing growing reservations as regards this new enlargement.
The time has come to set clear and coherent borders for the Union instead of endlessly forging ahead regardless. No serious political construction – apart from the creation of a single market – can dispense with defining the EU’s territorial outline.
In fact, nothing has been undertaken to that end. I have been arguing for years for several circles in the integration of Europe to be created: the first would be a federal circle, which would be very integrated and in which there would be agreement as regards social and fiscal convergence; the second circle would integrate the countries of Eastern Europe and enable our policies to be strengthened at a more progressive rate; and, finally, there would be a circle of cooperation and of close and strengthened partnership in which Turkey would play a full part.
Beyond that, I see no reason why we should not treat with the same consideration regions such as the Maghreb, to which a large number of the Member States are united by close links.
What is being put to us has nothing to do with this project but confirms the fact that the European project is on its way to being diluted in a vast free trade area.
. I regret that shortsighted and narrow views won the day over the Turkish Protocol. The delay in voting on this is setback but should not fundamentally alter Turkey's progress towards membership of the European Union. The motion for resolution which was adopted shows acceptance that the question is not if Turkey will join but when and under what conditions.
Mr President, since Turkey first applied to join the Union, our Group has supported this process. Our Group held a meeting in Istanbul where we endorsed this process directly. We think that Turkey has undergone a transformation in order to embrace modernity, democracy and the correct process for gaining accession to the European Union.
Turkey has made efforts to adapt its legal system to comply with the Copenhagen criteria. It has also made advances towards democracy, human rights and the protection of minorities. I wonder why those who now claim to defend Kurdish rights have been silent for nearly a century and why they do not work for minority rights in other countries in the European Union.
Turkey has a functioning market economy capable of being competitive within the Union. It also has an administrative and institutional capacity to implement EU rules and regulations. I think that we have to work so that Turkey recognises Cyprus and that we should consider what would happen if Turkey did not join the EU. There are difficulties at present, but I think we should facilitate changes in Turkey so that it can make progress towards joining the European Union. We decided to abstain, because the amendments adopted during the vote altered the meaning of the text in many cases.
– Mr President, ladies and gentlemen, when I was leaving Genoa airport to come to Strasbourg, a Genoese pensioner, Giacomo Bertone, came up to me and asked, ‘But is Turkey geographically part of Europe?’ I answered, ‘A small part of Turkey is in Europe, and a large part of Turkey is in Asia.’ ‘Then you must say no to Turkey joining the European Union,’ he remarked, and then continued, ‘but if Turkey does join the European Union, will it at last put an end to Islamic terrorism?’ ‘No,’ I answered, ‘I really do not think so. Quite the opposite, Islamic terrorists will attack not just Europe but Turkey too.’ Then he added, ‘Mr Fatuzzo, as the representative of the Pensioners’ Party you must vote against Turkey joining the European Union for those reasons, while remaining a good friend to the people of Turkey.’ That is what I have done, Mr President.
Mr President, Turkey is an extremely important country from a European perspective, too. Nevertheless, we should be aware that even countries as large as Turkey, which on top of this is a candidate country, must comply with certain criteria. We should be aware that the fundamental values of the Union are at stake here.
I believe that last week’s judgment by the Supreme Court, which ruled against the conference in Istanbul on the reappraisal of the past relating to the genocide of Armenians, gives ample food for thought and shows us that fundamental rights are probably not being respected in Turkey.
For this reason, I rejected this resolution, and I believe that we would all be well advised to insist on respect for the fundamental values of the Union and to apply the same conditions to Turkey.
– Mr President, today’s vote was a colossal shot across the bows of the Council on the issue of Turkey. Opening negotiations with Turkey but not Croatia next Monday would give the EU public the impression that all 25 Members of the Council had collectively taken leave of their senses. This not being a desirable scenario, there are certain things I would urge tomorrow’s meeting of the Committee of Permanent Representatives to do.
Firstly, to give the green light to Croatia, a European country that meets all the conditions. Secondly, if you negotiate with Turkey, to do so only if the negotiating framework makes clear that the objective is a privileged partnership. If this proves unattainable, I must appeal to the Member States to make use of unanimity and postpone negotiations with Turkey, as was done – unjustly – in the case of Croatia on 16 March – one day before negotiations were due to begin.
– Mr President, ladies and gentlemen, we voted ‘no’ to the resolution on Turkey because we believe that Turkey will be Islam’s Trojan horse in Europe. We voted ‘no’ and we hope that at least one of the Member States will oppose the 3 October decision, because it would be an ill omen for the future of Europe.
I personally hope and wish that it will be my government that does so, the Government of Italy, a country that has historical roots that go all the way back to that great tradition of European and Christian opposition and resistance to the Islamic invasion, which is summed up in a single word: Lepanto. Those who must decide on 3 October should remember Lepanto: no Islam in Europe; no Islam in Europe ever!
– Mr President, ladies and gentlemen, Turkey is not Europe. Its sensibilities, uses, customs and dominant religions are too different; its forms of interpersonal and gender relations are too different; its geopolitical interests conflict, as they are too closely linked to those of the United States, which – I must point out – conflict with ours.
Cyprus, first of all: we should be ashamed even to begin such talks when a Member State and an old ally is still not recognised and is partly under military occupation by Turkey. Then there is the Armenian genocide, the Kurdish issue, civil liberties, social tensions – I could go on with a long list of undeniable contrasts that count against Turkey joining the European Union.
The system by which political weight in the European Parliament and the Commission is proportional to population will give Turkey a dominant role in European Union decision-making. We resisted Turkey’s annexation of Europe – for that is what we are dealing with – at Lepanto and then at Vienna.
The vast majority of Europeans do not want Turkey in Europe: that is the people’s mandate, and we have a duty to respect it by voting ‘no’.
Mr President, a few days ago, the Flemish newspaper wrote that Turkey’s future EU Member State status was decided on a long time ago and that an anonymous EU top official had told the paper that the so-called open-ended nature of the negotiations was no more than window dressing and that, I quote, ‘the phrase “open-ended” is included only in order to fool critics into thinking that no definite decisions have been taken’. That says it all, really. I think that the Turkey issue is becoming the most striking and most politically frightening illustration of the way in which the European Union is suspending the normal democratic decision-making processes and is ramming decisions down the public’s throat, if need be with all the dirty tricks of the trade, and, in the case of Turkey, with lies and deceit. You need have no illusions about that, though, as the last word has not yet been spoken, and our opposition to the accession of Islamic Turkey to the European Union will only become stronger and more determined, and the European public will back us even more than they do already.
Mr President, I voted against the motion for a resolution on the opening of negotiations with Turkey, because I consider it irresponsible to start negotiations on its accession.
Turkey in no way meets the preconditions for the opening of accession negotiations. It is rumoured that torture is still practised there, violations of human rights persist and Christians continue to be substantially hindered in the practice of their religion, to name but a few reasons.
It is incomprehensible how the Commission is going against its better judgment on this. The Commissioner responsible for enlargement, Mr Rehn, should step down before he does any more damage. He is offending against the concept of European integration on a massive scale. We should not be surprised when increasing numbers of citizens lose confidence in European institutions such as Parliament, the Commission and the Council and the majority therefore votes against the Constitution, as it did in the referenda in France and the Netherlands.
In rejecting the resolution on Turkey, I, like my friend Mr Posselt, have most certainly acted in the interests of the great majority of the Bavarian electorate, which wants a privileged partnership with Turkey, not full membership.
Incidentally, many of my Turkish friends share this opinion.
. As an opponent of non-European Turkey joining the EU, I have today voted against the resolution endorsing the opening of negotiations with this Asian state. I believe it is a shameless agenda of expansionism which drives the EU in wanting to encompass Turkey.
Moreover, Turkey's duplicity over Cyprus makes it unworthy of membership. On one hand it disingenuously accepts a Protocol apparently accepting Cyprus, but at the same time issues a declaration disavowing any such recognition. When added to its cruel history and continuing persecution of Christians, it is clear that Turkey is one country and culture that we can well do without.
.I am convinced that joining the EU is synonymous with subscribing to certain values, in particular in the area of human rights and fundamental freedoms. That is why Turkey must become a full-scale democratic country.
The prospect of its joining the EU can bring about positive developments leading to a real, and not only virtual, kind of democracy, which recognises and respects its minorities, in particular the Kurdish population, and to greater respect for human rights, by putting an end to the violations of the freedom of expression such as the recent conviction of the author, Orhan Pamuk, as well as to a fresh perspective on the dark pages of its past, through recognition of the Armenian genocide.
Nevertheless, on the eve of the 3 October deadline – the date on which the Council must reach a decision about the opening of the accession negotiations – we are far short of the target.
On the contrary, Turkey is digging in its heels and even becoming more radical as regards at least two points: the recognition of Cyprus, which can under no circumstances form the subject of negotiations, and the stubborn refusal to tackle the issue of the Armenian genocide, a willingness to tackle which I consider to be a preliminary condition for membership.
That is why I, together with others, tabled two amendments to supplement a resolution that is particularly reticent on the subject of the Armenian genocide. It is the responsibility of the European Parliament to point out to a modern Turkish State that professes to be on the road to democracy that it has a duty to remember.
.By formally opening accession negotiations with Turkey, the European Heads of State or Government will be taking a decision for which they will have to be answerable to the people and to history.
The authorities of my country are, however, in possession of a clear mandate from the people they are supposed to represent: on 29 May 2005, the people of France rejected the European Constitution and the project of enlargement to include Turkey.
Today, the representatives of the UMP party in this Parliament are worried about the dangers of an ‘autistic’ Europe and of the danger of a divorce between the people and the European project. What a revelation! Do they recall that they regularly voted in favour of the pre-accession credits for Turkey? Do they recall that, within the Group of the European People’s Party (Christian Democrats) and European Democrats, they sit alongside the AKP, the Islamic party led by Mr Erdogan? Are they only aware that the person who holds the key to this affair is the most senior among them, Mr Chirac?
This collective lie, which says that Turkey must enter the Union, is disgraceful, since each of them, in silence, is hoping that the other one will say ‘no’ and take responsibility for the breakdown.
That is why, on behalf of the people of France, we solemnly address the President of the Republic and call on him to veto the opening of these negotiations.
. Although the Commission and the Council consider that Turkey has formally met the final conditions for accession talks to open on 3 October 2005, the truth is that there are key questions that were not taken into account, as Parliament’s resolution mentions.
One of the most important issues centres on the protocol extending the Ankara agreement to the ten new Member States. Turkey signed the protocol but at the same time issued a statement saying that the signature, ratification and implementation of the protocol does not represent recognition of the Republic of Cyprus, referred to in the protocol, in any way, shape or form. We object to this unacceptable position.
We also object to Turkey’s continued ban on vessels flying the Cypriot flag and vessels from ports in the Republic of Cyprus from entering Turkish ports, and to the ban on Cypriot aircraft from flying over Turkish airspace and landing in Turkish airports.
We abstained from the vote on the resolution, due to our objections to some of the points therein. For example, it advocates constitutional reform as a condition for the accession of other new Member States; we believe that this is not an obstacle to enlargement.
If a country in the immediate vicinity of Europe complies with the EU’s political and economic requirements, there should in principle be no obstacles to membership. The EU is not a cultural or religious block, but a form of cooperation in which the Member States have to guarantee democracy, human rights and a functioning market economy. Turkish membership cannot therefore be dismissed on religious or geographical grounds.
The June List therefore believes that Turkey should in the long run be able to become a member of the EU. However, the EU has not been reformed sufficiently to enable it to receive Turkey as a member. That especially applies in the cases of agricultural policy and the Structural Funds. Nor has Turkey done enough to comply with the EU’s political requirements. Quite a few requirements concerning respect for human rights have not been implemented. The Armenian genocide of 1915 has not been recognised, and nor has Cyprus’s sovereignty. Moreover, the financial consequences for the EU of Turkish accession are still uncertain.
Finally, the draft Constitutional Treaty has now been rejected, so no one knows how the EU is to be governed in the future. That is another important reason for delaying membership negotiations.
In view of these factors, we believe that membership negotiations should not be embarked on as matters stand. We are therefore voting against the resolution as a whole.
. Many now see the Cyprus issue as the most controversial. Indeed, by signing the protocol on customs union on 29 July 2005, Turkey has needlessly put everyone on edge. This was, to some degree, to be expected. That its signing would be tantamount to the recognition of Cyprus is mainly, and only, based on declarations made by European Heads of Government and has never been corroborated by Turkey. What is more, on returning to Ankara – following the negotiations in December 2004 under the Dutch Presidency – Mr Erdogan made it known at once that the signing would certainly not amount to recognition of Cyprus, whether explicit or implicit.
With regard to the Cyprus issue, I take the view that the Council should make every effort to bring about the unification of Cyprus. For this, we need to take the Turkish Cypriot community out of its economic isolation as soon as possible.
As expressed in paragraphs 3 and 4 of the resolution, Turkey must, of course, embark on full implementation of the customs union without delay, thereby, among other things, opening up its ports to Cypriot ships. Parallel to this, though (and hence with the same timescale), the economic isolation of the Turkish Cypriot community must end, and so paragraph 7, appealing though it is, is too non-committal.
.On many occasions, we have stressed the fact that Turkey is not a European country, whether by virtue of its geography, its history, its culture, its language or its religion. Faced with such evidence that is borne out by the Treaties, one cannot but conclude that the leaders of Europe are blind.
Only the people of Europe, instilled with the common sense absent in their leaders, have understood for a long time that Turkey’s joining Europe would mean an end to the European adventure and, above all, would entail the rapid spread of Islam in European society.
The Turkish people, who are themselves being provocative, refuse to recognise the Republic of Cyprus on the grounds that they occupy part of it. They do so in defiance of international law. This is without mentioning the Armenian genocide of 1915.
The duty to remember, which our great Western consciences hold so dear, has not reached as far as them. In their new penal code, making reference to this very Armenian genocide or to the occupation of the northern part of Cyprus is punishable by imprisonment. In these conditions, and without even mentioning the tragic fate of the Christian minorities, it is obscene to open accession negotiations on 3 October with a large country in Asia Minor.
.On Wednesday 28 September, in the debate on Turkey, the speeches and the clapometer were unequivocal. It was a ‘no’ from all sides. The speakers spoke of ‘Armenia’, ‘the violation of human rights’, ‘the light years separating two civilisations’, ‘the occupation in Cyprus of part of European territory by a foreign army …’ Even Mr Toubon, the French MEP and great devotee of President Chirac, had his say in opposing matters. We heard a British MEP propose to the people of Turkey that they accept the status of a privileged partner, which is such an attractive prospect that he is demanding it for the United Kingdom.
However much Mr Cohn-Bendit shouted ‘racism’, Mr Rocard pleaded for Turkey’s accession amid disapproving silence. In this House, the representatives of the people of Europe’s nations are repeating the ‘no’ uttered by Cervantes at Lepanto, by Lord Byron at Missolonghi, by the Greek children of the Catacombs who used to practice their religion in fear, by the paintings and poems of, respectively, Delacroix and Victor Hugo on the empire of massacres and kidnappings, and by the martyrs of ‘Midnight Express’.
. A week before the possible opening of negotiations with Turkey on EU membership, there is little cause for optimism. Its development towards being a normal country in which all ethnic groups, all political opinions and all religious faiths are considered equal is stagnating. Last week, a court banned a conference on the mass murder of the Armenian people in 1915, which had been denied for many years. The large Kurdish community in the South-East still has no prospects of education, administration and media in their own language, of normal representation in the national parliament or of regional self-government. Prominent forces in Turkey reject further concessions to European wishes and even hold out the threat of Turkey’s membership application being withdrawn.
Over the last few weeks, interest in the situation in Turkey seems to have shifted to the country’s relationship with Cyprus. It is unacceptable that ships from southern Cyprus should still be barred from Turkish ports, while Turkey claims that it has observed all agreements since as long ago as 2004. This does not augur well for other areas of discussion. As an EU Member State, Cyprus has the right to veto negotiations and membership. The disadvantaged groups within Turkey do not have such influence. That is why this House should especially take their problems and interests to heart.
. – Τhe joint motion for a resolution on the start of negotiations with Turkey demonstrates that this procedure relates to the more general interests of and in-fighting and competition between the imperialist powers in the area. From this point of view, the pressures and coercion on the peoples in the area will intensify for them to accept solutions which are at their own expense.
This motion for a resolution comes within the more general philosophy of the European Council's so-called counter-declaration. Despite the fact that it contains some positive points, it does not clearly state the obvious, by which I mean a clear declaration that, unless there is immediate recognition of the Republic of Cyprus, negotiations for Turkey's accession to the EU will not start.
The Communist Party of Greece is against the accession for the same reasons as it was against the accession of Greece. We consider that the very policy and the character of the EU do not offer any guarantee, however many resolutions are passed on a fair solution to the Cyprus question. This is also being proven now. The supposed principles of the EU and the famous are being used in keeping with the interests of the imperialist countries.
. This compromise resolution deals with the Turkey–Cyprus issue satisfactorily and reasonably clearly. I should have liked to see clearer statements regarding democracy und human rights in Turkey.
According to Amnesty International, torture in Turkey continues to assume proportions similarly serious to before; it just takes a different form. The case of Mehmet Tarhan was a recent example of how conscientious objectors are punished with years of imprisonment. There are renewed conflicts in the Kurdish regions, police and military forces are omnipresent, and state and non-state actors commit human-rights violations. Freedom of the press is continually violated: for example, anyone publishing material that takes a critical line on the genocide of Armenians or the continuing Turkish occupation of northern Cyprus still faces imprisonment.
As far as the EU Heads of State or Government are concerned, a key motivation for this accession is geopolitics. A Commission working document drawn up to render Turkey’s accession to the EU plausible states: ‘Turkey is a strategically important country (...) Turkey’s accession would help to secure better energy supply routes for the EU.’ It continues: ‘With its large military expenditure and manpower, Turkey has the capacity to contribute significantly to EU security and defence’.
I, too, wish to see Turkey’s accession to the EU; just not like this. The EU Heads of State or Government and the European Commission evidently care little about the real-life situation of the people.
. The key precondition for giving my consent to the joint draft resolution of the European Parliament on the opening of accession negotiations with Turkey, drawn up further to the resolution of 15 December 2004 and the conclusions of the European Council of 17 December 2004, would be approval of the motions in favour of amending and supplementing, Nos 2 and 3.
Should these amendment motions not be approved, I will vote against the resolution.
I have the following reasons for this decision.
I believe that Turkey has failed to meet the Copenhagen criteria for opening accession negotiations with the EU in view of its persistent problems with human rights, its failure to tackle the problems of the Kurdish minority and, most importantly, its refusal to grant legal and political recognition to an EU Member State – Cyprus. Without the unanimous consent of all Member States, it is not possible to grant the mandate for launching accession negotiations with Turkey.
.  The negotiating process towards Turkey’s accession to the EU should proceed in the usual way and should observe clear and objective rules. To my mind, there is no possible justification for treating this application for membership any differently.
On that basis, I had no option but to vote against the joint motion for a resolution before us, on account of two points that I believe are of crucial importance.
Firstly, by rejecting the amendment tabled by the Group of the European People’s Party (Christian Democrats) and European Democrats clearly stating that ‘…most importantly…, from the outset, the negotiations must be conducted with an open mind, and ways forward other than full accession should be considered’, Parliament clearly refuses to incorporate a Plan B into its resolution, which I feel is essential if we are to avoid the possibility, at some point in the future, of the opening of the negotiation process being taken as full commitment to accession.
It is, moreover, abundantly clear that the Cyprus issue has not been properly resolved. Turkey is seeking to join the EU but does not accept the Union in its current form. Let us face facts: you cannot join an organisation that you do not recognise, just as you cannot negotiate with a party that does not recognise your organisation. These negotiations are starting off on the wrong foot and consequently do not have my backing.
. On 23 September 2005, the Turkish Court of Justice banned a conference on the Armenian genocide from being held. This ban unfortunately makes it clear that the Turkish Government authorities continue to keep this debate shrouded in complete obscurity and entirely outside the law.
The power of the present and, more specifically, that of the past thus force us to reaffirm the fact that the people of Europe will not overlook this issue.
Therefore, I must, I am afraid, reiterate the speech I made on 6 October 1999, since there has been no change whatsoever in the situation. The resolution of the European Parliament of 18 June 1987 emphasised four points comprising major obstacles to the accession negotiations with Turkey. They related to:
1/ the refusal of the Turkish Government to recognise the Armenian genocide
2/ its reluctance to comply with international law in its differences of opinion with Greece
3/ the ongoing presence of Turkish occupying troops in Cyprus
4/ the denial of the Kurdish issue.
The Armenian issue cannot be sunk into oblivion as these negotiations become part of history. I stand firm in refusing to accept that. The European Union is strong enough to impose upon Turkey a significant change of attitude, if the latter wants to join our Union and respect our rules and values.
. Even as we speak, a battle is being fought out in Turkey between reformists and traditionalists. The current Prime Minister and the Foreign Affairs Minister belong to the former group and deserve all our support. The debate about the opening of the negotiations has recently been fed by political opportunism, many, as my group chairman, Mr Cohn-Bendit, has said, riding on a wave of latent racism. It would be unfair to be stricter at present than the Heads of Government had agreed in December and it would also send the Turkish people the discouraging message that Europe does not actually want Turkey. Those who make negotiations conditional upon the recognition of Cyprus overlook the fact that a swift recognition of Cyprus by Turkey would spell the end of Kofi Annan’s attempts to set up a fresh round of negotiations about the island’s division. The EU must support the reformers, demand the correct implementation of the customs union and insist on the penal code being honed down further. The opening of the negotiations will send Turkey further into the direction of a secular state where people, along with international law, are respected in full and in practice. Religious minorities, Kurds and Alavites will be better off in a Turkey that forms part of the EU than in a Turkey that turns its back on our continent.
. The motion on the opening of negotiations with Turkey is to be welcomed. However, I hope that in these negotiations religious freedom will be highlighted. The right for someone to freely express their religious belief is essential in any democratic society. The First Step Forum, an NGO committed to religious freedom, will be visiting Turkey in the next few weeks. I hope that the Commission will listen to the outcomes of the delegation's visit.
.On the subject of the assessment made of Turkey’s transition to a democratic country, the country still has some way to go, in spite of the efforts made.
The Turkish Government’s recognition of Cyprus and the Armenian genocide remain preliminary conditions for the negotiations to continue after 3 October.
The EU will also have to remain particularly vigilant as regards the human rights situation. The condition of women in the country remains of concern, and the Turkish Government must make a greater commitment to reducing the inequalities between men and women.
Freedom of expression has still not been acquired. The EU must endeavour to put pressure on Ankara so as to ensure that the conditions are met for a viable public and democratic debate.
Since this is an open process, whose results cannot be guaranteed in advance, and given that each and every one of the 25 Member States will benefit from the right of veto at any time during the negotiations, it would consequently be advisable to make provision for an alternative to membership, by defining, as from now, the conditions of a privileged partnership.
That is why I voted against this resolution, refusing to accept this fast track to Turkey’s accession.
.I voted in favour of this report and would like to join with those who have complimented my colleague, Mr Radwan, on the excellent work he has done with members of the Committee on Economic and Monetary Affairs on this important subject of banks’ regulatory own funds requirements, with the aim of taking account of recent developments on the financial markets.
It had become necessary to ascertain the coherence between economic capital and regulatory capital within a framework of international convergence of the measurement of these financial data (Basel II).
Nevertheless, I pose the question as to whether the time has not come for the financial community of the credit institutions, under the auspices of the ECB and in collaboration with the competent authorities of the Member States responsible for banking supervision, to examine which resources should be implemented in order to accelerate the creation of the money supply that is necessary for Europe’s economic development, especially within the euro zone. It is a matter of going beyond the practical, monetary and financial success the euro has enjoyed and transforming it from a technical currency into a political currency that serves Europe’s economic development.
.  The banking system is one of the key pillars of our market economy, and it is the duty of the public authorities to ensure that its functioning observes clear rules, is transparent and safeguards the customers’ interests. In a market that, naturally, cannot be completely assessed by the consumers, it is therefore the public authorities’ responsibility to provide these much-needed guarantees.
In this context, the capital requirements laid down in the proposal for a directive before us, and the version adopted by the Committee on Economic and Monetary Affairs, are entirely in keeping with what I feel are the duties and the appropriate concerns of the public authorities. I therefore voted in favour.
Where this report was concerned, I voted against, or abstained from voting on, quite a few parts to do with Parliament’s competence. The report contained quite unnecessary references to the Constitution, which is now defunct. I believe that a certain freedom to pursue one’s own financial policy is important, especially so as to be able, in sparsely populated districts, to contribute to credit guarantee associations capable of bringing about cooperation at local level. I abstained in those cases where perfectly sensible demands were being made in terms of Parliament’s working conditions but where unnecessary references to the Constitution had been slipped in.
. This report is an essential element of the financial services industry, bringing together internationally agreed banking rules.
The Labour Group has supported the work undertaken by the rapporteur and services of Parliament to ensure that the European Parliament maintains its legal/political powers. To this effect, the EPLP can support the measures introduced to enable the right of call-back and sunset clauses contained within this directive, which is not an imposition on national powers.
.After having voted in favour of this text, I would like to join with those who have congratulated my colleague, Mr Doorn, on the excellent work he has carried out with the Committee on Legal Affairs.
In order to supplement the confidence required in businesses and in their systems of governance, it was very important to provide the European Union with rules on the subject, drawing inspiration from the international standards derived from global best practice. The aspects connected to the independence of auditors have a crucial bearing on the quality of the controls. In particular, it was becoming a matter of urgency to define the concept of ‘network’.
Finally, I will be very attentive and request that the issue of the liability of auditors be looked at, as it is unthinkable that they might have unlimited liability and, therefore, be uninsurable as regards the work they carry out.
. I welcome this report which if passed into legislation and properly enforced should prevent an Enron type scandal taking place in Europe and reduce the likelihood in Europe of future Parlamat type situations.
.  Annual accounts and consolidated accounts must be subject to efficient and thorough auditing. This objective was expressed clearly by the Commission in the proposal it submitted to Parliament, which has been improved substantially by some of the amendments introduced by this report. I therefore voted in favour.
It has come to light that the rules currently in force in this area do not guarantee the key factors in this extremely important task, namely, market transparency and freedom and independence for those carrying out audits, by which I mean properly carrying out audits. This is hardly healthy for the economy. In the absence of such factors, action must be taken to rectify the legal framework relating to the proposals concerned. As I said, I believe that the Commission’s proposal, along with the amendments tabled by this Chamber, will enable this objective to be met.
Europe needs its railways, mainly for environmental reasons but also for the transport of freight and passengers. That requires railway markets to be opened up between countries so that trains can travel quickly and smoothly across borders. The markets for the transport of freight by rail are now being opened up in accordance with the second railway package, and that is something of which we approve.
Mr Jarzembowski’s report now proposes that passenger services too, both international and national, be opened up, with a particular timetable being followed. We believe that it will be possible for international passenger services to be opened up within a few years’ time. When, however, it comes to national passenger services, we believe that the process needs to take place over a longer period than that proposed. We are not, therefore, at present prepared to vote in favour of Mr Jarzembowski’s proposal regarding the deregulation of national passenger services because we cannot foresee the consequences of his proposal where, for example, local and regional public transport is concerned.
.  Along with the other Portuguese Socialists, I welcome the general thrust of the Jarzembowski report, as we are in favour of the principle of opening up the international passenger services market.
In the debate, however, we have expressed some reservations and objections to the plan to bring forward the liberalisation of international transport, including cabotage, to 2008, and the plan to liberalise national transport services from 1 January 2012.
It is true that the liberalisation of international transport has the potential to help revitalise rail transport, by fostering its growth and putting it on a more equal footing with air and road transport. It is also true, however, that if services are liberalised in unchecked, haphazard fashion at European level, this could lead to serious problems for some Member States such as Portugal, where specialised infrastructure, such as high-speed rail links and the management models thereof, has yet to be put in place. Furthermore, the provision of public service in the area of transport, which is a key factor in employment and economic growth, remains to be guaranteed.
We therefore voted against all of the provisions on the above-mentioned forms of liberalisation, and this was reflected in our final vote.
.  A glance through the demands set by the European Employers’ Confederation (UNICE) on the liberalisation of passenger rail transport (press release, 21 January 2005) reveals the reason behind the position that has been taken by the majority in this Chamber.
Despite welcoming the Commission’s proposals on the new wave of rail transport liberalisation, UNICE is calling for more, and faster. It is calling for the ‘opening up of the markets’ throughout the passenger rail transport sector, and not only international transport, as the Commission’s proposal had envisaged for this stage.
UNICE also highlighted the position previously adopted by the majority in Parliament to open up passenger rail transport as early as 2008.
Yet again, the majority in Parliament (and that includes the votes of MEPs from Portugal’s Social Democrats, People’s Party and Socialist Party) is pandering to the demands of Europe’s captains of industry, by approving the liberalisation of international passenger transport in 2008, and national passenger transport in 2012. What is more, Member States can even bring these dates forward.
Accordingly, we are extremely disappointed that our proposal to block this fresh step in the liberalisation of rail transport was rejected, and will continue to strive to defend public rail transport services and the working conditions of employees in the sector.
.I shall be voting against the report by Mr Jarzembowski, which establishes a new stage of deregulation for rail transport. The ‘opening up’ of the freight market was already a threat for the public rail services but the shift to opening up passenger services is unacceptable and fraught with consequences for the users and for planning and development in Europe.
On the grounds of ensuring an improvement in the organisation of international traffic, the Commission and the report are opening up to competition the most profitable railway lines in each country, thus depriving the public services within the Member States of resources that are essential for tariff averaging and for regional development in relation, for example, to less profitable routes.
While in a large number of countries in the European Union, the passenger routes are operated well, this decision will make their future less certain and reduce the governments’ investment capacities.
. Whilst savings continue to be made and both regional railway services and international railway connections continue to be cut, politicians of every hue insist that more passengers and more freight should be transported by rail. The recipe for that is freight traffic on the roads and competing low-cost airlines in aviation. They separate the management from the rails and the implementation from the provision of services, and hope that private companies will bring lower prices, provide a customer-friendly service and attract more customers. I think that that approach will ultimately fall short of expectations. Their only interest will be in reducing costs by closing down lines, thinning services, increasing charges and discouraging the many loss-making customers.
The Savary and Sterckx reports offer insufficient compensation for Mr Jarzembowski’s liberalisation plans. The Savary report is desperately needed to drive back the technical problems involving cross-border trains, such problems having occurred since electrification. The Sterckx report thrusts aside the possibility of forcing railway companies into making cross-border services more accessible and maintaining them. The only people who are left better off are those with disabilities.
.  I voted in favour of the outstanding Jarzembowsi report, because I feel that, by promoting competition and the creation of a genuine internal market for rail transport, it constitutes a positive step towards revitalising rail transport. It is essential that the downward trend in rail transport’s market share be reversed, and we must be resolute in our efforts to achieve this, by building an open, competition-based market.
As regards the Commission’s proposal to allow rail companies access to the infrastructure of all Member States for the purpose of operating international passenger transport services by 2010 at the latest, the rapporteur includes national services in the opening up of the market, so as to offset the inevitable reduction in the cost-effectiveness of international services and the enormous barrier that this presents to entering the market. Moreover, within the context of opening up the networks to passenger rail transport, our proposal is to give the Member States the right to restrict the opening up of the market in certain cases in order to maintain the economic viability of a rail service of public interest. I feel that the main gaps in the Commission’s proposal have been plugged and wish to restate my positive opinion and vote on this report.
. We all are faced with the challenge of rational energy usage. Even with the best will in the world people going and coming from Ireland will have to rely primarily on air transport. However, development of rail transport within Ireland is vital to reduce road traffic and internal air traffic and consequent fuel use.
Our capital city, Dublin sits on the East coast, yet virtually all trains begin and end in Dublin. I live in the south west of Ireland. If I want to travel north by train I must travel east to Dublin, then west to my destination.
Ireland urgently needs a Western Corridor rail line to link the towns and cities along the west coast.
Until this is done we needn't bother asking people to leave their cars at home.
The other area of growth in rail transport is commuter transport. We are building satellite towns with new roads linking them to the city. Why are rail lines not being laid at the same time along these roads? This would seem to be the most cost effective approach. Where commuter lines exist people use them. Even if priced competitively, these commuter lines whether public or private would be profitable.
. I voted against this proposal that European Member States should be obliged to open up all railway networks to private companies by 2012. First of all, what we need is an extensive evaluation of the different Member States’ past experiences of railway liberalisation. Both the Commission proposal and the Jarzembowski report are premature and lack a solid basis. The proposed directive fails to provide binding agreements in relation to the quality of services, security or environmental requirements. In addition, the same form of liberalisation of the rail network is imposed on all EU countries, which differ widely in terms of the position from which they would start and of the way in which their railways are used. This makes it necessary to list the forms of rail liberalisation that have worked in the past and those that have not. There is also the issue of whether Europe can indeed add value to the way in which Member States can, in future, make their national railways more efficient, more customer-friendly and more environmentally-friendly. It may be the case that, once the situation in the different Member States has been assessed, we will have no choice but to admit that this subject should ideally be tackled at national level after all, because each situation is unique. For the time being, I refuse to endorse the wild liberalisation plans that are now before us.
. – An attempt is being made with the 'third railway package' to deal a final blow to rail transport in order to increase the profits of big business. Speeding up the liberalisation of the market in both international and national railway services and the full liberalisation of all passenger services will, on the one hand, increase the profits of the monopolies and, on the other hand, will deal a heavy blow to workers' rights, will increase ticket prices and freight costs and will lower safety standards, as has been the case wherever privatisation has been applied.
In order to secure the workers' consent and make it easier to sell off the wealth of the grass roots to the monopolies, the proposal is embellished with provisions about possible compensation for passengers in the event of poor services. The question is how, starting from the 'fillet', private companies will exploit the workers, the travelling public and the areas in question by bringing a basic lever of transport under their absolute control.
In the name of competitiveness, more public investment is being called for in infrastructure which will be operated by big business.
The workers will fight to overturn the anti-grass roots policy of the ΕU, for radical change and for a policy under which rail transport will be social property and will add to grass-roots prosperity.
The June List is opposed to the Commission’s proposal to create common rules for train drivers and crews. Cooperation must be based on trust and intergovernmental agreements. We are therefore abstaining from voting on all the amendments and should ideally have liked there to have been the opportunity also to vote against the Commission’s original document.
.This September 2005 we are voting on a ‘railway package’. However, for rail workers, passengers, public service and the train stations in our small rural towns, this is not a ‘gift package’.
It is all very well to worry about an international certificate for train drivers, to talk about competition between road and rail and to want European passengers’ rights. In France, however, the TGV will reach Nice only in 2020, two years after a permanent space station has been built on the moon.
Train stations are closing or are falling into disrepair like in Sainte-Gabelle, not far from Toulouse, while the Paris-Bordeaux-Pau-Madrid line, together with the Paris-Montpellier-Perpignan-Barcelona line, still do not exist. Thousands of kilometres of rail tracks are no longer maintained, forcing the TERs to travel at 80 km/h instead of at 120 km/h. In Tarascon sur Ariège, the train station only opens at 3.00 p.m. for one train – the Tour de Carol-Toulouse – that departs at 2.50 p.m. …
Thus, when Europe’s rail system is deteriorating to the standard of UK railways, what is urgently needed is a massive rail plan in order to link up finally, in the next decade, the 25 European capitals with high-speed rail lines.
. I voted for the Savary Report as a London MEP having had discussion with rail Trade Unionists as the report creates a system of certificates for train crews to show they meet professional, medial and linguistic standards for those train drivers working across borders. With sufficient training such an advance would protect passengers in health and safety terms on rail journeys across EU countries.
.  The purpose of the Savary report is to clarify and simplify the Commission’s proposal establishing harmonised European conditions for the certification of train drivers with a view to the opening-up of the rail transport of goods and passengers.
This proposal for a directive provides for a two-tier certification system for all train drivers and staff involved in driving trains throughout the European rail network.
The mutual recognition of train drivers’ training is essential if we are to promote the free movement of workers, given that by establishing common standards we will facilitate the situation and help towards making these workers more employable.
Accordingly, I voted in favour of the Savary report.
There exists an intergovernmental organisation for international rail traffic (OTIF) that has already agreed on travellers’ rights. There is a charter, signed by the European railway undertakings, involving quality standards for passenger transport by rail. We do not believe that the EU should go in and regulate this area. If regulation is needed in this area, it needs to be brought about through the national authorities in the countries concerned.
To vote, as matters stand, in favour of a regulation on minimum compensation for delays to passengers would be a big step to take. It might mean increased costs, which the service providers would have to pass on to their passengers, a factor that might further hit this industry hard at a time when it is under pressure from low-cost flights and coach travel.
We therefore believe that, in this situation, the European Parliament’s report does not propose anything of benefit to passengers in the longer term. We are therefore voting against Parliament’s suggested changes to the Commission’s proposal. We also wish to reject the proposal itself.
. This report is part of a broader package of measures which seek to improve rail and freight transport across Europe. International rail travel within Europe is growing in importance as an environmentally-sound alternative to air travel. I therefore welcome this report as a means to provide clarity and workability for business whilst protecting the interests of the millions of people across Europe who depend on rail travel both for work and leisure. This report needs to be seen in the context of the wider package however: Over the coming months we must work to ensure that these new laws strike an overall balance between the needs of rail users and the interests of the service providers.
. I am voting for the Sterckx Report because I believe that, as a London MEP and representing one of the biggest transport hubs anywhere in the world, that passengers' rights and obligations have not been clearly set out. I believe that passengers' rights should not only apply to international rail passengers, but also to national ones. I believe that the minimum compensation guidelines set out by the Committee for unacceptable delays are broadly correct.
I believe strongly that passengers who hold season tickets and encounter repeated delays or cancellations should receive compensation in the form of free journeys, price reductions or an extension of the period of validity of a season ticket.
.  I voted in favour of the Sterckx report.
The proposal for a regulation on international rail passengers’ rights and obligations proposes minimum standards for providing information to passengers before and during the journey, and rules to be followed in the event of delays, for dealing with complaints and on how to deal with people with reduced mobility.
I feel that the establishment of these rules clearly stems from the need to establish rules without jeopardising the quality of transport for passengers.
The text on which we are voting today seeks to improve the coherence and the readability of the text and to simplify some of the wording and definitions.
In our view, the crux of the proposal lies in the implementation of this framework of passengers’ rights and obligations at both national and international level.
A further reason why I voted for this report was that it does not propose excessively detailed regulation. Instead, it leaves room for businesses to make commercial decisions and encourages them to come up with new ways of making rail transport more attractive to passengers.
. Passenger rights are essential no matter which mode of transport is used. The rights of rail passengers to compensation is a step forward and I welcome the Sterckx report. However, in light of recent air passenger rights legislation and its application, there is a need to be clear what rights passengers have and the compensation which they are entitled to. It is no use introducing legislation which is then not properly implemented. If we are going to be true to our constituents we require well implemented rules.
Mr President, I believe that it was right for us to liberalise freight transport by means of the second railway package. Yet it would now be an additional burden on, and indeed an intervention in, free-market regulatory mechanisms if we were to introduce provisions such as those the Commission has just proposed. Either we release the railway undertakings onto the free market or we regulate them: we have to decide. For this reason, it would also be sensible to refer the whole report back to the Committee.
We believe that no EU framework is needed for compensation in the event of delays to freight transported by rail. We thus support the Committee on Transport and Tourism’s position and are voting against the Commission’s proposal. The intention behind the Commission’s proposal is to encourage the railway undertakings to achieve an improved quality of freight transport and thus to strengthen customer demand. We question whether the proposed regulations are desirable and whether they will have the intended effect.
.The 25th anniversary of Solidarity must be, as far as we are concerned, the opportunity to remember that half of Europe, surrendered to Stalin’s USSR, endured the terror of Communism for nearly 50 years.
We must not only celebrate the courage and the memory of the workers of Gdansk and the role played by their strike in the fall of the Iron Curtain.
We must also celebrate the courage of the rebels of Berlin, Prague and Budapest, who were crushed by the Soviet tanks, as well as the courage of all those who fought for their freedom and the independence of their countries, despite the persecutions, arbitrary arrests, confinements in psychiatric hospitals and deportations to the Gulag.
We must remember that Communism is the bloodiest ideology in history and that it was responsible for 100 million deaths.
Nor must we forget that, when they were not actually a party to events, too many leaders and political officials in the West during those ‘iron’ years closed their eyes to what was going on or kept quiet. Their successors are today acting in the same manner in relation to the last great Marxist dictatorship on the planet, by forgetting the deaths on Tiananmen Square and the rehabilitation camps.
. The compromise resolution does not express our political view on the 25th anniversary of Solidarnosc, so this is our declaration of vote.
We condemn the oppressive so-called communist system that was ruling Poland after the Second World War.
We supported the workers' movement and Solidarnosc in their struggle in the 1980s for better working conditions, social justice and true democracy.
Poland is today a political democracy mainly thanks to the struggle of Solidarnosc.
There is still a need for a strong trade union movement in today's Poland, since the workers' rights and social justice are far from being guaranteed in Poland's neo-liberal economic system.
. I have voted in support of the joint draft resolution marking the 25th anniversary of the Solidarity movement and its legacy for Europe.
The 25th anniversary of the Polish trade union movement Solidarity is an important date to remember, and not only for Poland. Its basic message – solidarity in a pan-European context – also deserves the attention of the European Parliament. On the one hand, it represents an important signal, since this movement led by Lech Walesa epitomises the courage of the Polish nation in opposing a totalitarian regime under the shadow of the Soviet empire. On the other hand, it provides a shining example of values such as solidarity, freedom, peace and human rights – a legacy for Europe as a whole.
If we are to pay due attention to the historical events that led to the demise of the Berlin Wall, to the Velvet Revolution in Czechoslovakia and to the independence of the Baltic countries, we must not forget the victims of totalitarian regimes and, at the same time, we must truthfully present this history to a younger generation that has never experienced totalitarianism. This MEMENTO of totalitarianism provides a sombre warning to those who yearn for its return, as well as a source of strength for those nations that continue to endure it up to the present day.
At the same time, it serves to remind us of a great man, John Paul II. His words – Do not fear! – resounded in Gdansk and, during his pontificate, left an indelible imprint on the hearts and minds of people all over the world.
.  Almost a year and a half after the accession of ten new Member States, eight of which were on the other side of the Iron Curtain, the 25th anniversary celebrations of the creation of the Solidarity union have a special significance.
This was a feat achieved by brave men, by men of freedom. It was also a feat of a time that was marked by the politics of courage, by world leaders with vision and by a Pope – who should not be overlooked – with a genuine determination to free the human race.
As Lech Walesa has said in recent interviews, heroic though that movement was – and indeed it was – we could not have imagined that 25 years later we would be sitting here alongside MEPs from eight – or rather ten since yesterday – of the countries that had been dominated by the Soviet Empire.
Let us therefore remember this date to honour the heroes of Solidarity and Poland, and to commemorate the starting point of the process of freeing a large section of Europe that was ‘under occupation’.
Mr President, I seem to have a monopoly today. I should like to emphasise with regard to this report, however, that the territorial component must increase the European added value, otherwise there is no justification for pumping so much money into the regions.
At the same time, however, we must take care to retain and even promote the variety of regional development. In this regard, I should like to make a particular plea for support for the role of the regional authorities, so that they can respond to people’s needs on the spot.
.  From a country’s perspective, territorial cohesion means combating inter-regional economic and social disparity and combating the cluster effect; in other words, promoting harmonious and homogenous development throughout a country’s territory. In this context, territorial cohesion encompasses economic geography and forms part of the objectives of any structural policy. Its inclusion at Community level alongside the objective of economic and social cohesion is only significant because for some people it underpins the federal notion of an EU ‘State’ as a territory.
We therefore feel that the report ought to focus on regional disparities within each Member State, which are currently either showing no sign of improvement or worsening. The report should also be looking into the need for new policy to combat, rather than encourage, these disparities, which entails promoting public services, developing production apparatus, guaranteeing basic infrastructure (transport, communications and energy), ensuring that there is a large network of small and medium-sized holdings and establishing a support strategy for small and medium-sized urban centres in interior, rural and outlying regions. For this to happen, better resources must be made available and a genuine cohesion policy put in place.
We therefore regret the fact that our proposals were rejected.
.  I wish to congratulate Mr Guellec on his important and timely report on the role of territorial cohesion in regional development, which has my backing. I particularly welcome the paragraph on the need to apply this concept across the various Community policies, with the aim of improving the coordination of territorial planning in Europe. This will, in turn, ensure the success of the enlargement and enhance the EU’s competitiveness on the world stage.
In order to set out appropriately the EU’s action in this area, and the level of intervention in each region, the report calls for the creation of new territorial criteria and indicators, alongside GDP, for measuring development in a particular region and for assessing the obstacles hindering that development, namely specific territorial constraints, a remoteness and accessibility index, infrastructure and transport provision, the amount of research, innovation, education and training and the level of diversification of productivity in the area.
.  Not even rural areas are spared globalisation, enlargement and demographic development; on the contrary, they tend to be particularly susceptible to the challenges of the 21st century. Many issues cannot be resolved by local authorities alone, which is why cooperation with other municipalities and the participation and involvement of the public rank among the basic principles of rural development.
Maintaining quality of life in rural areas and fostering people’s attachment to their homeland are essential to bringing migration from the land under control. Economic attractiveness and lasting economic opportunities are as important in this regard as economical land use, conservation, awareness-raising at local level and adequate infrastructure. Various village contests and town-twinning partnerships have proven their worth in giving impetus to this living space, which is home to two-thirds of all Austrians, for example.
Rural areas cannot, therefore, be sustained by agricultural subsidies alone, especially as the EU policy under which they are granted has so far done little to foster employment, instead, to some extent, further accelerating this migration: despite large subsidies, many farms are closing and not all members of future generations can make a living on the farm.
Ensuring vibrant rural areas requires, in particular, that we boost organic enterprises and give smaller businesses a better chance of survival. Under no circumstances must there be a cut in subsidies for less-favoured areas: areas which make up 71% of the agricultural land area in Austria, for example. This would result in the enforced destruction of whole regions.
.  To my mind, the importance of territorial cohesion in the EU, and the need for EU policy to promote it, goes without saying. At macro-level – that is, between the various countries – territorial cohesion is very much a reality in the Union and one of its raisons d’être. If this works at macro-level, it will also work at the most local level, given that as far as values are concerned, there is no difference whatsoever between the two levels.
I therefore welcome Mr Guellec’s initiative, in that, as well as expressing valid principles, he also identifies sectors and puts forward practical policies that could provide real help towards achieving greater territorial cohesion in the EU.
Mr President, the Member States must meet their financial commitments and adopt the Financial Perspective as soon as possible. Apart from that, the outermost regions can of course receive the funds to which they are entitled. At the same time, however, we should appeal to these regions to spend the funds wisely – on education and infrastructure, in particular – so that the taxes paid by our fellow European citizens are put to legitimate use.
We Swedish Social Democrats have chosen to abstain on the issue of a stronger partnership for the outermost regions. Many European regions have special needs and difficulties because they are very distant from commercial centres, are sparsely populated or have difficult terrains and climates. The islands and groups of islands in the outermost regions face acknowledged difficulties, and we support EU policy in this area. Partnership with the EU also involves obligations to fish carefully, protect our common environment and use EU subsidies responsibly. We think that the Marques report goes too far in its demands for more subsidies for agriculture and fisheries. We have therefore chosen to abstain from voting.
We are voting in favour of the overall report on a stronger partnership for the outermost regions.
We are doing so because we recognise the special situation faced by the outermost regions, and we accept their need for Community support.
We have, however, been obliged to vote against some parts of the report. We have done this mainly because we do not think that the outermost regions should have special status and, thus, receive support that runs fundamentally counter to the Community’s other policies and values. We voted against proposals that defend an outdated agricultural and fisheries policy which benefits neither the Community’s interests as a whole nor the long-term interests of the outermost regions. Protectionism, tariffs and trade barriers are not lasting solutions. Support for the outermost regions must be based on sustainable development.
.  I voted in favour of it and called for it to be adopted.
Albeit from differing perspectives and with varying approaches, we have joined forces to support the strategy proposed by the Commission for the sustainable development of the outermost regions. The proposal covers the priorities, the instruments and, most importantly, the creation of a ‘Specific Programme of compensation for additional costs’ and the establishment of a ‘wider neighbourhood action plan’.
Although there is global agreement on the strategy, criticisms and reservations remain, due to the fact that it falls short of clearly addressing the needs of the outermost regions.
Consequently, I agree with the rapporteur that the following priorities must be emphasised:
1 to accord preferential treatment to the outermost regions with regard to the conditions of access to the Structural Funds within the framework of the revamped cohesion policy; in light of their particular constraints, they should be granted priority financial aid, regardless of their income level;
2 to increase the budgetary allocation to the Specific Programme, to be distributed fairly, in view of the constraints that they face; and
3 to clarify the action plan in the context of the future ‘European territorial cohesion’ objective of the revamped cohesion policy, and in the context of the Union’s neighbourhood policy.
.  We feel that the report does not go far enough on two points that we consider to be crucial: the creation of a Community programme for the outermost regions and the defence of the sovereignty of their Exclusive Economic Zones (EEZs).
We therefore proposed that the Commission be called upon to create a specific Community programme to support the outermost regions, with sufficient financial resources (the financial resources proposed by the Commission in its proposal on the outermost regions in its proposed financial framework for 2007-2013 fall short of what is needed and must be increased), to offset permanent structural disadvantages (and not constraints, as the rapporteur puts it), a programme that would act as a unifying instrument to bring together all of the currently dispersed measures.
We also believe that in order to ensure the sustainability of fish stocks in the EEZs concerned and to preserve fishing activities in the outermost regions, it is essential that exclusive competence regarding access to the waters of the outermost regions be equivalent to access to its EEZ, in compliance with the national jurisdiction in question.
Lastly, given that most of the territory in these regions is covered by nature reserves and other protected areas, we feel that there should be permanent measures for the outermost regions in this area.
We regret that these proposals were rejected by the majority in Parliament.
.  As Mr Marques correctly points out, the specific nature of the outermost regions – of which Portugal has two, making this issue particularly significant to such a small country – has led the Commission to take the initiative of proposing policies directly geared towards these regions, with the aim of improving living conditions and making the most of their economic potential.
The special geographical circumstances of the outermost regions do not necessarily place them at a disadvantage; or to put it another way, they do not have to be a hindrance to development. It is simply a matter of pursuing the right policies, such as those advocated in the report before us.
For these reasons, I voted in favour of this report.
The June List chooses to vote against these reports because they are two new examples of the way in which, through its own-initiative reports, the European Parliament wishes to provide the EU with new areas of competence. Mr Guellec wishes to add a territorial dimension, the aim of which is to clarify how the Member States are to handle relations between the centre and the periphery. Mr Marques seeks more funding for fisheries, agriculture, banana production etc in order further to promote the EU’s outermost regions. The report discusses the importance of extra subsidy for the fishing industry, partly through investment in modernising the fishing fleet with a view to increasing its profitability.
These two reports would also lead to new expenditure, and they sanction areas of subsidy that should be reduced rather than extended.
The next item is the Council and Commission statements on oil price rises and dependence on oil.
. Mr President, thank you for this opportunity to address Parliament today on this important and timely issue.
The developments we have seen in the oil market over the past few years raise both important issues and, at present, a number of key issues for the European Union.
Sustained high oil prices represent a significant risk to global economic growth and are a particularly damaging aspect for poorer countries. Access to reliable and affordable supplies of oil is vital for the European Union and the wider global economy. In 2003, oil products comprised 43% of total energy consumption in the European Union.
The importance of this issue was highlighted by the recent informal Ecofin meeting in Manchester, in the United Kingdom, which, when discussing the current economic situation, focused in particular on the impact of oil prices.
However, as has been well documented elsewhere, the current situation is different from previous periods of high oil prices. In real terms, current price levels are lower than the peaks seen in the late 1970s and early 1980s, and the pace of the rise in prices has been slower. This reflects the fact that very strong, and unexpected, global oil demand growth, rather than supply shock, has been the driving force behind higher prices. Because of this increased demand, global production and refining capacity has become very tight.
So what can be done to help improve present market conditions? Oil is a global issue and can only be solved by global action. Both oil producing and oil consuming nations have shared interests and responsibilities in delivering more stable oil prices that enable sustainable economic growth.
Consumer and producer countries and international organisations need to work together to help make international oil markets function more effectively, both on the demand and on the supply side. Open, transparent and competitive oil prices and oil markets are the most effective mechanism for delivering reliable oil supplies at those more stable prices.
The reserves are there to meet future demand. The world is not yet running out of oil or gas any time soon. However, action is needed to ensure that reserves are turned into actual supplies. Greater investment is needed in both production and refining capability. A climate more conducive to investment, with open markets, transparent business practices and stable regulatory frameworks, is required throughout the international oil sector.
Energy conservation and efficiency, and technology and innovation are also important and have a role to play. At Gleneagles, G8 Heads of Government published a plan of action on these issues in addressing climate change, but progress in these areas can also do much to enhance energy security.
Ultimately, market mechanisms will ration the remaining supplies of oil and provide an incentive for a shift to alternative sources of energy, but appropriate action can be taken in support of that and to promote energy efficiency.
Energy efficiency is rightly at the top of the European Union energy policy agenda at present. Improving energy efficiency within the European Union is the most cost-effective means of simultaneously reducing energy demand – to promote security of supply and improve the competitiveness of European business – and reducing greenhouse gas emissions. Much has already been achieved by the European Union, it is right to acknowledge that in this sphere, with a range of regulatory and voluntary measures now in place, but it is clear that whilst significant potential for further improvements in energy efficiency remains, there are also barriers to now realising that potential.
That is why Member States have welcomed the high priority that Commissioner Piebalgs has attached to making further progress and the recent publication of the Green Paper on energy efficiency, entitled 'Doing More with Less'. That Green Paper is currently stimulating considerable and – I would suggest – welcome discussion and debate as to how barriers can be overcome in order to deliver significant energy savings by 2020. It is also why the United Kingdom Presidency will strive to secure a second reading agreement between Council and Parliament on the Energy End-Use Efficiency Directive, which will set a framework and targets for energy efficiency savings in the European Union over the coming years.
The European Union has introduced the Biofuels Directive to encourage the development of alternative renewable fuels for transport. Member States have agreed to set indicative targets for biofuels sales in 2005 and for 2010 to help reduce European Union dependence on fossil fuels. Member States across the Union have introduced policies such as reductions in fuel duty and these have stimulated rapidly growing biofuels sales.
Fuel cells and hydrogen offer significant potential in the longer term, with many considering hydrogen fuel cells to be the ultimate replacement for oil and the internal combustion engine. The European Hydrogen and Fuel Cell Technology Platform has carried out sterling and important work in preparing a strategic research agenda and a deployment strategy for fuel cells and hydrogen. This work will, in turn, influence the Commission in determining priorities for funding under the Seventh Framework Programme. The Commission is currently soliciting industry support for a joint technology initiative in this area to allow major hydrogen demonstration projects to be undertaken here within the European Union.
Greater market transparency is also needed. Improved data on global oil demand, supply and stocks is essential for better informed market decisions. To this end, European Union members are contributing data to the Joint Oil Data Initiative, due to be launched in Riyadh later this year. The European Commission is also currently working on the improvement of data, notably for oil stocks for Europe.
Lack of transparency over the world’s oil reserves and plans for their development also undermine stability and cause uncertainty. Greater clarity and consistency is needed in worldwide reporting of reserves.
Increased dialogue and understanding between consumers and producers is, frankly, also important. The European Union now has a formal dialogue with OPEC, enabling an exchange of views on energy issues of common interest. The first meeting in June agreed four themes for enhancing cooperation between the European Union and OPEC. These were: oil market developments, in both the short and medium-to-long terms; energy policies; energy technologies; and energy-related multilateral issues.
Discussions on these themes will be developed through workshops and other meetings, helping to inform future dialogue meetings. In the first instance, a round table on oil market developments will take place on 21 November, concentrating on investment needs along the oil supply chain.
The European Union is also currently engaged in dialogues with Norway, Russia, China and India. The energy dialogue with Russia is a good example of effective cooperation between the European Union and the Russian Federation on an issue of great importance to their overall relationship. The basic idea behind the dialogue is a simple balancing of interests: Russia requires European investment to develop its energy resources, whilst Europe needs secure, long-term access to Russian oil and gas.
Whilst given their rapidly growing need for oil and gas supplies to fuel growth, it is crucial for the European Union, in achieving both its energy security and climate change objectives, that we engage in constructive dialogue and practical cooperation with the emerging economies of both China and India.
Finally, I should also say something today about the response to the impact of Hurricane Katrina on the oil market, and the part played in this by the European Union.
The International Energy Agency called on its member states to release 2 million barrels of oil a day over 30 days. Although it is many years since the International Energy Agency’s response measures have been tested, the organisation was able very quickly to reach a view that the disruption to the world markets was large enough to justify releasing stocks, and to reach agreement with its member states that stocks should be released.
The IEA proceeds by unanimity. This agreement was a remarkable achievement and a tribute to all those concerned. It demonstrates the merits of the IEA’s multilateral approach and the need for such an approach when dealing with the global oil market of today.
Not all European Union Member States are members of the IEA. However, the EU Oil Supply Group met to allow all Member States to review their intended response and give those who are not members of the IEA an opportunity to contribute to that broader discussion.
The IEA Governing Board, at its meeting on 15 September, reviewed the contributions of its member states to the release of stocks. It also decided that no further action was immediately necessary and that the position could be reviewed again at the end of this month or in early October to see if any further action is needed.
The release of stocks has improved the supply situation and had a calming effect on the market and on prices. It was clearly the right thing to do, and done to the right timetable. EU Member States, as well as taking part in the release of stocks, were able to increase gasoline exports to the United States, while ensuring that European Union markets remained supplied without any domestic shortages.
Given the current climate, this debate is extremely timely. The European Union is already making an important contribution to improving conditions in the oil market, both in the short and medium-to-long terms, but there is a range of challenges ahead. I would now take the opportunity to invite others to contribute their thoughts to that future work.
. Mr President, the European Commission is highly concerned about the current situation in the oil market, characterised by a strong rise in prices. The underlying cause for these high prices is the increasingly tight balance between supply and demand, mainly due to a strong growth in the demand for oil over the last years, particularly in the United States and China, and, as a result, the current significant lack of spare crude production and refining capacities. In fact, in 2004, there was the largest worldwide increase in oil demand ever. In such circumstances – where there is limited spare capacity – specific events, such as the war in Iraq and Hurricane Katrina, fuel speculation, pushing prices ever higher.
Because these high prices are beginning to have a significant negative impact on the wellbeing of our citizens, particularly the most vulnerable, and upon our economy, the Commission as well as the Member States must focus its efforts on this challenge. Whilst, of course, the Commission alone cannot solve this problem, I believe that it can make a significant contribution towards bringing prices to more reasonable levels. This is essential for EU citizens, but also for the vulnerable populations in developing countries for whom the impact is ever more devastating.
Following in-depth debates within the College and with the full support of my colleagues, and in particular President Barroso, I have recently presented a five-point plan of measures that the Commission is already taking, and which will now be accelerated to deal with this challenge.
Our first action must be to save energy and to reduce demand. Since I took office I have made this my first priority. The Commission has already adopted a Green Paper on Energy Efficiency in June 2005, which identifies the potential for Europe to save as much as 20% of its existing energy use in a cost-effective manner. Existing legislation, when fully implemented, could achieve some 10% energy savings. The Commission is therefore taking measures to accelerate a European Action Plan on energy efficiency which will follow up the Green Paper with a series of concrete measures to achieve the 20% potential; increasing pressure for the full and rapid implementation of the new Buildings Directive, and pushing strongly for an agreement on the proposal for an Energy Services Directive.
However, for Europe alone to save energy will not provide an answer. The real challenge is to use the good example developed in Europe to push for energy policies abroad that also focus on constraining demand rather than simply increasing the supply of oil and gas. In this context, the European example can illustrate how increased energy efficiency can reduce production costs. I am making this my priority in my bilateral contacts with other major energy-consuming nations and through the International Energy Agency. At the same time, we are sensitive to the specific situation of the heavily oil-dependent and vulnerable developing countries.
Our second action must be to increase Europe's use of alternative forms of energy. The most logical response to high oil prices is to switch to using alternative, competitive and, wherever possible, more environmentally friendly energy sources. For instance, the energy potential of biomass in the EU needs to be developed. A Biomass Action Plan will be tabled before the end of the year. We should also boost research on wind, wave and solar energy, hydrogen – in particular with respect to transport – and on clean coal and carbon sequestration, and I shall be arguing for proper funding of this in the Seventh Framework Programme. The proper implementation of the Biofuels Directive can also be fruitful in this sense. Finally, before the end of 2005, the Commission will present a communication on financial support schemes for renewable energy sources. Furthermore, we should work actively to build global alliances to explore more viable use of renewable energy sources, especially in the developing world.
Thirdly, we must increase the transparency and predictability of the oil markets. The lack of transparency on world oil markets facilitates speculation and inhibits investment in the oil sector. The Commission will pursue several actions to address this situation, such as accelerating the creation of a European Energy Market Observation System within the Commission. The aim of this observation system would be to provide reliable information to facilitate investments of private operators in the energy sector, as well as to improve decision-taking by policy makers. The Commission will also speed up measures to make its services able to publish data on the level of European oil stocks on a more regular basis.
Fourthly, we must increase the supply of oil and gas. Whilst priority must be given to reducing demand and switching from oil, it would be wrong not to recognise the fact that the world will need more oil and more refining capacity. To this end, the Commission will strengthen producer-consumer dialogue with oil-producing countries, including OPEC. This dialogue was already initiated this spring and on Sunday, 18 September, I met the President of the OPEC Conference, Mr Sheikh Fahad al Sabah, in Vienna. I conveyed to him our concerns about the current oil situation, as well as the expected cooperation from OPEC.
In this respect, let me inform you that OPEC has committed to help to stabilise the international oil market and to contribute to bringing oil prices back to sustainable levels. In that meeting OPEC emphasised the need for investment along the entire oil-supply chain and, in particular, it pointed out the insufficient refining capacity in the oil market. OPEC also declared that it is looking forward to getting more opportunities to invest in the European oil downstream sector. On the Commission side, we conveyed to OPEC our concerns about the fact that current insufficient spare capacity contributes to facilitating speculative movements on the international level and creates additional pressure on the oil market.
Other dialogues with important oil-producing countries – like Russia, Norway and the Persian Gulf countries – with the oil and gas industry and with the main oil-consuming countries in the world – like China, India and the United States – will also be continued. A 'China-EU Action Plan on energy efficiency and renewable energies' has recently been set up.
Finally, I will be meeting shortly with executives from the major oil companies, as I consider it very important that oil companies behave in the most responsible manner given this situation. In particular, I will insist on the need for more investment by them, and to determine which additional measures can be taken to remove bottlenecks preventing further investment, particularly in refining capacity.
Fifthly, we must react effectively to emergency situations with respect to oil stocks. In this context, the Commission has supported the proposal of the International Energy Agency on 2 September for increasing oil supply by 2 million barrels per day over a period of 30 days. While most of this international collective effort will initially consist of releasing security oil stocks in the international market, the Commission strongly advocates encouraging energy-saving behaviour, which may lead, if needed, to the use of demand restriction measures by Member States if further actions are required. This is particularly true if the loss in supply is finally expected to persist for several months.
As you may know, under EU law, all Member States must keep emergency oil stocks equivalent to 90 days of normal consumption, to be used in the event of short-term physical supply disruptions. While the EU has security oil stocks, it has never used them since it has no legal means to do so. Europe needs to play its own role, as not all EU Member States are members of the International Energy Agency.
In this respect, the Commission has already started convening the Community's Oil Supply Group on a regular basis in order to discuss oil prices, the emergency measures taken by Member States and more efficient ways of coordinating emergency measures at Community level.
Recent events show the clear need for a mechanism that assists in coordinating the use of oil stocks in the European Union. The Commission is now considering how best this can be done, and will discuss this with all stakeholders at a new Fossil Fuel Forum I have established, that will meet for the first time in Berlin in October. I should note that in developing such a proposal I shall pay careful attention to the view taken by the European Parliament on the previous Commission proposal on this matter.
As a final comment, I should note that the Commission does not believe that the best reaction to high oil prices is lowering taxes to compensate. This only encourages consumers to continue to consume. The Ministers at the last informal Ecofin meeting have clearly agreed that distortionary fiscal and other policy interventions that prevent the necessary adjustment should be avoided. It is a fact that uncoordinated fiscal reductions can have a distorting effect on competition in the internal market.
In conclusion, the Commission has been very active in proposing measures for remedying the situation. It will be a success only if all concerned – European institutions, industry, third countries and international organisations – work together. I am determined, therefore, to use the balanced energy policy model developed in Europe as a model for more international change, and to demonstrate our commitment to helping vulnerable populations both in the EU and in developing countries.
. Mr President, Minister, Commissioner, I would like to start by commending the Commissioner for his measured approach to this situation and to express in general terms support for the approach he is taking. Let us not over-react in haste to a situation that is changing as we speak; prices are moderating to some extent and we should let the market work.
If there are problems that should be specifically addressed, for example if there are concerns over the poor and vulnerable and disadvantaged, then we should use alternative social measures to assist them and not fall for the short-term fix of cutting tax. The fundamentals of our situation remain unchanged: the EU is heavily dependent on oil and heavily dependent on imports of oil. We should seek to reduce that dependency through measures of efficiency, conservation, substitution and new technologies.
There is an important principle that taxes should remain set by Member States. This should not be surrendered in favour of the ephemera of an EU-wide tax system. It is also important to remember that in the road transport sector by far the largest element of the price of fuel is taxation. Therefore, to those who are concerned about the windfall profits of oil companies, I would say perhaps we should be more concerned about the windfall profits of finance ministers or the tax man.
Finally, I wonder whether in addition to looking at the transport sector and roads, we should be thinking again about the aviation sector, to see whether we could find international agreement on achieving efficiencies and conservation of fuel in that sector. At the moment it is by its very nature untaxed.
. – Mr President, I should like to begin my short speech by emphasising that we hold Commissioner Piebalgs in very high regard on account of his efficiency and commitment in driving energy policy forward. I am very pleased that he has supported and emphasised that again in recent days, and also that the Presidency has made a number of commitments here on the issue of energy policy.
Nevertheless, from the point of view of our Group, the words of the Commission or Commission President on this subject have been rather inadequate, for, as Mr Alexander explained, these markets – if one can even call them that – are very lacking in transparency. On the other hand, the EU must speak in a clear political language in all fields – from foreign policy to transport policy, from agricultural policy to trade policy. This is also – not exclusively, of course – particularly applicable to energy policy.
I warmly welcome the Commissioner’s statement today, as it goes a little further than our previous discussions. He said the same thing this morning in committee. On the subject of the oil companies, however – I do not envy them or their shareholders their large profits – I do believe that greater socio-political responsibility for our common society and for the future of the companies themselves is needed. It must be recognised, however, that only a small proportion of these profits can be used for increasing investment for their own benefit, for example in the mixing of biofuels, as is now the case in some countries, and also, of course, in research and development in the field of alternative energies.
The Commissioner said this morning that he is aware that what has been spent up to now is only peanuts. I hope that, following the dialogue that you announced here, this will be at least a few more peanuts. If you remain Commissioner even longer, there may even, over time, be enough for a cake, an energy cake, which we can offer the European public. I wish the Commissioner good luck and a great deal of strength, and I ask him to tell the executives of the major oil companies that Parliament is expecting them to do something for our common society.
. Mr President, I welcome the emphasis that has been given this afternoon to the demand aspects of the oil problem. It would be easier for us to focus on the supply side and the difficulties caused by Hurricane Katrina, but if we did that we would just be applying a sticking plaster, when what we really need is major surgery.
At the bottom of the problem is Europe's over-dependence on oil. With a third of EU oil being imported from Russia and a quarter from the Middle East – and those proportions are rising – we face a structural problem which goes far beyond any short-term crisis. The simple fact is that we have to cut oil consumption: really cut it, not just talk about cutting it, and we have talked about it a great deal in the context of curbing CO2 emissions. But there is still a huge gap between the grand rhetoric about using less oil and the amount of real practical action taking place on the ground.
I have two specific requests for the Council and Commission today. It is welcome news indeed that the UK Presidency is committed to getting an agreement before the end of December on the energy efficiency and energy services directive, but will the Minister assure us today that this will be a directive with big teeth; one which makes serious, binding commitments on energy reduction; one which sets a framework for energy efficiency and stimulates a rapid growth in energy efficiency services across Europe? That is the sort of commitment we need if we are going to tackle the demand side of oil dependency, rather than just talk about it.
Secondly to the Commission: will the Commission commit to engaging in joined-up thinking on the issues of alternatives to oil? I welcome the forthcoming strategies which Mr Piebalgs mentioned. I hope that these will be coming not just from the Energy Commissioner, who we know is deeply committed to promoting energy saving and renewables. I hope that there will be wide and integrated Commission strategies to stimulate European action across the board, bringing together policy initiatives on transport, industry, taxation and agriculture. In many cases we have the technology, we even have a successful pilot project somewhere in the EU, but what we do not have is the means to roll out the technology and make it mainstream.
In my own region we have the beginnings of a successful bio-diesel industry in the Tees Valley. Very high-yield oil seed rape grows right next to an existing petrochemical industry. We already have the start of a 'green route' of filling stations supplying 5% biodiesel, but there is not yet the infrastructure, the capacity, or the tax regime to roll out that biodiesel programme everywhere. Biodiesel is just one case where the talking has to stop. I am afraid oil demand will not go down unless there is more concrete structural action on both renewables and energy efficiency.
. Mr President, let me first thank the Commissioner for setting the right priorities. We live in a world where there will be 150 million cars in China in 2015, whereas today there are only 6 million. We have to stop allowing two-ton monsters to transport people who weigh 80 kilograms. So long as we are not serious about efficiency, especially in the transport sector, there will be no answer to oil or to climate change.
In its resolution tomorrow, Parliament will call for Europe to become the most energy-efficient and least oil-dependent economy by 2020. This is a huge opportunity for environment policy and for employment policy. For every euro we spend to heat a house with oil, we send money outside Europe instead of investing in insulation and in jobs in Europe.
As happy as I am with the Commissioner's proposals, as scandalised as I am about the Barroso Commission as a whole, it is ridiculous to come up with a communication on oil without a single sentence on transport, when we all know that transport accounts for 70% of oil consumption in Europe. Therefore my question to you, Commissioner, is: when will the Commission come up with a plan under which Mr Barrot, Mr Kovács and Mr Verheugen take on their responsibilities? It is not you alone who have to do so.
My final question is to the UK Presidency. You did not mention the directive on road tolls for lorries. That is on the table. So if the Council wants to produce not only words but also action, why does the UK Presidency not press for an agreement on road tolls based on the Swiss model?
Mr President, Commissioner, ladies and gentlemen, the problem we have to face is guaranteeing energy supplies to meet the essential requirements of our modern society, while at the same time ensuring a really low environmental impact and reducing public health risks.
The only answer is to initiate change in order to bring the oil age to an end. Even though there are no miracle cures, we have two options on which we must act: energy efficiency and renewables. That is the only way in which Europe will be able to guarantee immediate answers both to the supply crisis with its high prices and to the diversification of energy supplies, to reduce our dependency on foreign oil.
For the planet, that might mean reducing the tensions that lie at the root of many conflicts. We have reached a point where our energy system has become too costly compared with its benefits: not only in financial terms – USD 100 a barrel now seems imminent – but also in terms of environmental damage, health risks and the burden of a military and logistical apparatus to guarantee control of production areas and the security of transport worldwide.
In Europe we have to address the energy crisis through research programmes that can stimulate the technological development of energy systems that are sustainable and competitive – not least in economic terms, so as to create jobs. For that reason too, our journey towards an economy based on renewable energy and energy efficiency cannot do without the guiding hand of public investment.
.Mr President, the current high, unstable oil prices may influence global economic growth. This would be particularly painful for those European Union Member States that in recent years have not experienced a strong economic upswing, but are being forced to pay a higher price for oil which is dictated by strong economic growth worldwide. In several new European Union Member States, the elements of an increase in oil prices produced by the dominant role played by old and energy-wasteful technologies in their economies are also at the basis of growing inflationary pressure.
At the moment there are no objective preconditions for an increase in the quantity of oil on the market. Even if in the next couple of years this were to happen, the geographical location of oil production would not change, in any case, and this means many risks will still remain, and this will not allow the oil price to fall substantially. In the same way, there is little hope that the oil-producing countries will have a genuine interest in making the oil market more stable or the ability to work together with oil consumers to achieve this. The recent nationalisation of oil companies in Russia and Venezuela, which was ideologically and not economically motivated, has made the oil-producing sector in these countries less transparent and less predictable. This is the reality with which we have to deal in forming European Union policy, and not only in the sphere of energy.
As for the current short-term challenges — in a situation where there are no free oil reserves on the market — the only available tool for stabilising oil is the reduction of consumption. Here, we should suspend all forms of subsidy and tax incentives for the oil refining sector and consumers. Tax incentives give the wrong signal to the market on the direction of oil prices and encourage consumption, and in the end increase the profits of the oil companies. The European Commission, acting in coordination with the bodies that monitor the markets of the Member States, should create a mechanism for monitoring the oil market in order to reduce speculation on the oil market, which lacks transparency. Regarding all the action strategies presented that have been planned by the Commission to expand the energy portfolio and to reduce oil dependency in the European Union, I must say that it is vital to look at a substantial increase in funding in the Financial Perspective for the expansion of the energy portfolio.
Just a few months ago, the institutions of the European Union addressed the issue of energy security in Europe. According to one admittedly platonic statement, the dependency of European countries on external energy sources will increase from 50 to 70% in the next twenty years.
The countries of the European Union do not possess significant natural sources of energy. I therefore support measures in favour of increased energy efficiency, alternative and renewable sources of energy, and energy conservation. Similarly, I support planned measures aimed at increasing stocks of oil and oil products in the Member States, and a common position for the European Union in talks with OPEC and other countries, aimed at improving the stability of the market for crude oil and energy.
On the other hand, however, EU institutions must adopt a more forward-looking approach to the closure of existing energy installations. In this context, I must criticise the decision, motivated largely by political considerations, to decommission prematurely the nuclear power plant at Jaslovské Bohunice, although the plant meets operational safety requirements. This will weaken the energy potential not only of Slovakia, but also of the entire European Union.
Mr President, we are living in a world starved of energy, where some 1.5 million people have no access to electricity. Crises such as the one rocking the oil market demonstrate our over-dependence on fossil fuels. We will probably never run out of oil, but the extraction of the remaining oil will become so expensive that our economies will be forced to move away from it: all the more reason to prepare for the post-oil period. Energy savings and better energy efficiency are priorities. All forms of renewable energy must be encouraged.
Nevertheless, major technical progress is still needed in order to increase the economic use of ‘clean’ energies. Europe must increase investment in all forms of energy research, and in technological developments related to hydrogen. The transformation of hydrogen requires a great deal of energy. We will not get away from nuclear power straight away. I hope that, via ITER, we will achieve fusion. In the meantime, coal will remain an important source of primary energy, even though it is necessary to develop cleaner technologies.
Currently, the erratic movement of the crude market is causing problems. The intelligence of this market could be questioned in view of the sudden explosion in the prices caused by the announcement of a cyclone and the sudden collapse of those prices once Hurricanes Katrina and Rita had run out of steam. There is too much short-term speculation on this very special market, shaped by a cartel and oligopolies. The Commission must follow more closely the predatory activity of certain highly speculative funds and aim to provide greater transparency in the setting of oil prices. The citizens of Europe would be grateful for greater regulatory involvement.
– Mr President, ladies and gentlemen, I too should like to thank the Commissioner for being here today and for his commitment. We discussed the approaches to take this morning, and I agree with his views on the need for a systemic approach to this problem, precisely because we are faced with a huge challenge.
Oil is running out and so is the ecosystem’s ability to absorb the flows of waste and combustion products. We have to bring the oil age to an end – we simply have to – but that means change, and therefore we also need leadership for change. We cannot accept the inaction shown by many national governments in this field: that is like taking everything for granted. What we can take for granted, in fact, is that oil prices will rise even higher because, given current demand, there is no reason for them to come down.
We have to take action straight away and already introduce measures along the lines mentioned before: savings, efficiency and diversified sources of energy. We have to focus on renewable energies above all, as they are the ones that will enable us to fulfil the commitment we have made to the new generations. Besides, leadership implies an ability to steer the process at a cultural level as well, because we can prepare for the real change in demand precisely through a change in culture.
It is not for the sake of austerity or sobriety, but we can raise our civilisation to new levels by taking the knowledge-based society seriously. We must do so systemically, and that is the leadership commitment that we must accept.
Mr President, the rapid rise in the price of oil has made everyone realise that it will not last forever. This has been obvious to thinking people for a long time now, and most recently since the analyses which have been carried out by petroleum geologists with regard to the relationship between demand for oil and the growth in its annual production.
Now we must focus on developing clean alternatives with a sustainable future, such as renewable energy and improvements in energy efficiency. It would be foolish now to squander resources on fossil fuel alternatives which are even dirtier than oil, such as liquid fuel manufactured from coal or oil shale.
As my colleague, Mr Turmes, said, most oil is used for transport. For this reason, we need to rethink our transport system. As well as biofuels, we should aim to develop public transport. For example, in EU-funded communication investment projects there should be greater emphasis than ever on the railways.
– Mr President, I am sorry but, despite the fact that the oil crisis has been with us for a year, the Commission's response is, at the very least, relaxed and the Council's is non-existent. We have heard today, yet again, excellent pronouncements which, however, are not accompanied by concomitant measures. This shows a lack of perspicacity.
I ask you: have drastic measures been taken to mitigate the dependency on oil? Have solutions been sought in the energy-intensive transport sector, which consumes 70% of total production? The answer, unfortunately, is 'no'.
The conclusion is that the increase in oil prices, in conjunction with the natural disasters, due – in great part – to the careless consumption of mineral fuels, imposes the need to abandon an energy-intensive development model and quickly develop alternative forms of energy. However, in order to achieve this, we need money and, unfortunately, both the Council and the Commission refuse the idea of a special fuel tax to finance this investment in the future.
Mr President, while I welcome what has been said by the Council and the Commission, the reality today is that there is an ever-growing demand for fossil fuels. In the coming years, Chinese requirements alone will increase to unheard-of levels. Eventually they will be competing directly with the US for ever-diminishing supplies, which is a forbidding thought and, as we know, fossil fuels are running out very quickly.
Alternative energy sources are vital for our future. What will it take to make us serious about this? Bioethanol is one of these sources. The EU Commission recognises the importance of this industry and the fact that certain agricultural products, including sugar, could be used for producing bioethanol.
The Commission currently contributes financially to the creation of European biofuel projects. Regrettably the take-up and use of these funds by the Member States is still deplorably low.
More land will become available for alternative use as a result of the mid-term review of the common agricultural policy. Our farmers, who are guardians of the rural environment, could and would seriously contribute to controlling climate change by alternative use of agricultural land for the production of alternative and renewable sources. Is it not time that we really got serious about this?
– Mr President, ladies and gentlemen, when talking about oil we should ask ourselves about the European Union’s foreign policy and its substantive endorsement of the policy of aggression and robbery of energy resources and principal raw materials that is practised by the multinationals and the United States.
Everything that on the one hand produces wealth and on the other impoverishes the legitimate owners of the resources immediately becomes a target for attempted robbery by the financial and political administrations I have mentioned. Nobody here wants to talk about reducing VAT or duty; what, then, can be done to release our peoples from the yoke of dependence on interests outside Europe?
1. Nationalise resources; 2. strengthen political and economic ties with producer countries so as to become their privileged trading partners; 3. stop supporting or being complicit with US foreign policy; 4. release European research organisations working on alternative energy sources, especially biomass, geothermal and all other renewable energies, from constraints and conditions and instead give them substantial financial support; and 5. monitor the prices that oil companies charge in the various countries of the European Union.
Mr President, ladies and gentlemen, it is important to emphasise that the Group of the European People’s Party (Christian Democrats) and European Democrats, too, is in favour of alternative energy, and of such energy not only being promoted, but also made competitive. It is unacceptable that it should remain subsidised indefinitely. We must put alternative energy on the path towards competitiveness.
Listening to the debate in this House, I note that here, too, many Members place great trust in the state. Members are urging state intervention, basically forgetting that, after all, the oil price in a competitive economy still follows the market. It is first and foremost a market price; we have to accept this. Yet we are all aware that, ultimately, part of the problem is refinery capacity. This is insufficient at the moment, but the situation will change again somewhat.
When, though, over 70% of fuel prices at the pump in EU Member States such as Germany is accounted for by tax, we Members of the European Parliament must appeal to the national governments to take ad hoc action on this, in order to give the public in high-tax countries, in particular, something back and thus ensure continued mobility in these work-oriented societies. This is another demand that is primarily of a political nature. One cannot rail against the markets whilst being responsible for 70% of the price oneself; this would be attributing responsibility in the wrong quarters. We would therefore be well advised to make it clear that the state should support alternative energy – in moderation – but that we should also invest in new technologies. There is a wide range of such options to choose from, for example hybrid-drive systems, amongst others. The emphasis here should be on moderation and good sense, however, rather than ideology.
Mr President, Russia is increasing its cooperation with OPEC. The oil producers’ cartel is becoming more powerful than ever. The hopes and actions relating to the development of renewable energy sources are not having an effect quickly enough. The price of oil remains high, while Europe grows increasingly dependent and crisis-prone.
While the wind gathers force on one continent, Europe plunges headlong into crisis. In the United States of America, wind and water brought a tenth of oil refining activity to a halt, but the price rose by 40%. There will be more crises in the future, as the demand for oil and the oil supply are so closely related. Companies’ profits ought to be used to develop sustainable alternative forms of energy. Demand will go down, therefore, and in its place research, biomass and alternatives.
We have not, however, tried to draft laws restricting the stock exchange game which raises prices, as my colleague, Mr Goebbels, has said, or lessening the social inequality that results from oil. Is the Presidency, which also heads the G8, prepared to hold a summit meeting between the major consumers and sellers as soon as possible, and before the conference of oil ministers next spring? We ought to stabilise oil prices.
Finally, Commissioner Piebalgs, what is the situation regarding the European Union-Russia Energy Dialogue? Is progress being made?
– Mr President, ladies and gentlemen, this debate of ours today on the oil problem means talking of the difficulties of our current situation – from wars to the exhaustion of non-renewable resources and to environmental damage – and deciding whether we shall have a different future or whether we shall have any future at all.
The oil crisis is not due to short-term economic factors, as is now obvious; it is linked to the fact that the current social and geopolitical set-up and development models are defunct. Finding a way out of it requires fairness, redistribution of wealth, new development paradigms, and new energy policies based on efficiency and on clean, safe, renewable alternatives, the opposite of coal and nuclear. Peace, fairness and the environment are the only options that can take us into the future. We must make them happen by means of practical policies that are not left to the market but are developed through new political choices and new action in the public sphere.
Mr President, Energy Commissioner, thank you for being here. Your presence is very appropriate. There was undoubtedly a unanimous clamour within the Union with regard to the need to tackle the harsh reality of the rise in the oil price. The situation was predictable, but the reality has been much more brutal than was expected. The fact is that the forecasts have doubled and crude prices are impacting on economic growth and the well-being of the Union’s citizens.
The diagnosis is shared and the formulae for alleviating the macroeconomic imbalance within a context of rising crude prices are very similar to each other. I am not saying that it is a bad thing that there is agreement in terms of the analysis, but I would say that they are medium and long-term measures and also require will, and that they are insufficient in the short term.
If you will allow me, I shall not waste time – time which I do not have – saying the usual things. Instead, on behalf of the Committee on Transport and Tourism, I would like to draw attention to the extreme situation that the road transport sector has reached, not in a temporary sense, but in a structural sense that will be difficult to resolve.
We will agree with actions by the States aimed at adopting measures to facilitate the modal change towards more efficient modes of transport. We will agree with adopting measures for more efficient use of the different modes of transport and, finally, we will agree with taking measures to increase the energy efficiency of vehicles. Having said that, however, you will have to agree with me that in the short term it is not possible to alter reality and that the main victim of the results of this situation is a sector such as transport, which is overly dependent on the evolution of demand and is at the mercy of fluctuations in oil prices.
The constant rises in the price of crude have led to a sharp increase in companies’ operating costs, placing the sector in a completely impotent situation, given that it is impossible for them to pass the rises on to the prices of the service they provide. For all of these reasons, we believe it would be appropriate, without prejudice to the adoption of measures of a general nature with which we will agree, for the Commission, together with the Member States, also to study measures to harmonise downwards the tax on diesel oil for professional purposes and to modulate taxation in a manner that has a serious effect on employment.
Mr President, President-in-Office of the Council, Commissioner, as has been said in this Chamber, the transport sector accounts for by far the greater part of total oil consumption in the EU. We are all extremely dependent upon oil for transporting goods and for moving about because road transport is so dominant.
That is something that industry and ourselves have known about for quite some time, but awareness has not led to action. We must now make the conversion and embark upon work designed to produce renewable energy sources and fuels. Encouraging tendencies can also be seen, however: awareness is increasing and, following Katrina, the US car industry has requested that the President call a summit on what can be done to develop alternative fuels. The big car manufacturers also say that the US must reduce its dependency upon petrol. We must make use of this awareness and create the relevant basic conditions in our societies and in the EU, and that is of course something that we as politicians can do. In the transport area, we must carry out research with a view to producing new renewable fuels, placing our hopes in, for example, synthetic diesel. We must favour alternative fuels such as ethanol. We must renew the stock of vehicles and, in this area, it is a question of doing quite a lot quite quickly. We must also pin our hopes on alternative forms of transport.
We have talked about the railways today and decided to develop rail traffic. That is important but, in overhauling the White Paper, we must also write more, and take more decisions, about alternative fuels and the renewal of our stock of vehicles.
Mr President, I have come here to talk about a sector that is being particularly affected by this situation: the fisheries sector. I agree with the Commission that it is necessary to draw up a medium- and long-term action plan, which enables the fleet to deal with a state of affairs which is evidently structural rather than temporary, although I must also make it clear that I do not deny that some of the solutions which the Directorate-General for fisheries is indicating, for energy saving, such as the scrapping of the Community fleet, are a cause of very great concern to many of us.
I believe that, when preparing for the future, we must also take account of the present, since the fleet is already in a desperate situation and we are not convinced by the short-term measures indicated at the last Council of Fisheries Ministers.
The temporary halts of the FIFG have not been designed to deal with this kind of crisis, because the governments, furthermore, have already allocated their funds and reprogramming is problematic. Commissioner Borg’s announcement on the increase in de minimis aid does not sort the problem out either, since we will have to wait for nine months and for new Community rules in order for this to be resolved.
This is leading many Member States to help their sectors as best they can, which also causes significant distortions of competition. We would therefore once again call on the Commission, represented here by the Energy Commissioner, as we did a year ago, to enable the fisheries sector to escape from this crisis, which would involve introducing a mechanism that can be brought into play automatically when there are sudden or continuous rises in fuel prices, and that it should be mobilised before fishing companies begin to collapse en masse.
Mr President, Commissioner, Minister, ladies and gentlemen, there are a number of important responses to the current oil crisis. I am deeply convinced, however, that the only correct response in the long term is to overcome our dependence on oil, a source of energy that will last for perhaps a further 40 to 60 years, is prone to crises and is increasing in price the scarcer it becomes. We can see, therefore, that the alternatives are an obvious choice.
Energy conservation must come first. Studies have shown that savings of 14% in the transport sector and 20% in the building sector are possible, and this without any sacrifices in terms of comfort. I am addressing the President-in-Office of the Council when I express my fervent hope that, particularly in this difficult situation, we shall succeed in arriving at a sensible, workable compromise regarding the Directive on energy end-use efficiency and energy services.
A great deal has been achieved in the European Union in the field of renewable energy, but shortcomings remain. Nearly half of all energy produced is used for generating heat, a large proportion of this from oil. Here, in particular, we see that penetration is not reaching its potential. I would urge the Commissioner, therefore, to really present an appropriate directive on this, which sets out clear objectives and produces the relevant measures in the Member States.
Mr President, Commissioner, ladies and gentlemen, the present situation with regard to oil prices is highly unsatisfactory.
On the one hand, consumers are paying very high prices; on the other, windfall profits are being generated, in not only the oil sector, but also other energy sectors. I believe that it is our responsibility to discuss the best use to which the companies could put these windfall profits and also, in particular, what the states that benefit the most from them could be doing with these taxes.
The primary issue must be that this revenue is not being invested in other fields. Perhaps the Commission should draw up an action plan for a questionnaire enquiring as to the best use to which the companies and, in particular, the nation-states could put this additional revenue pouring into their coffers. One possibility would be to launch a kind of benchmarking and best-practice project to ensure that this revenue is spent on research and development, efficiency measures, tax relief – not on consumption, but in the investment field – on relocations and on the CIP Programme.
A completely new possibility of embarking on a new path opens up in this regard. I believe that we could collect examples of the best way of managing this in the nation-states – and perhaps even at international level.
The second major issue is as follows: at the present time, invoices are being issued in dollars. This may be to our advantage at the moment, but it is also possible for the tide to turn, that is to say, when prices rise further and the dollar changes direction. For this reason, we should perhaps consider whether it is possible to create a separate euro zone in the energy sector for non-OPEC countries, or even incentives for the creation of such a zone, because this, too, would bring a certain degree of stability and independence.
My final point is that, for the hedge funds, we need capital requirements and conditions of liability that are complied with, and ultimately also transparency, in order to suitably prevent unnecessary market speculation in future.
Mr President, I support those who have realised that dependence on oil must cease through a determined effort to invest in renewable energy sources and energy saving. The EU ought to support the breakthrough in new environmental technologies. These innovations can help us not only to increase our self-sufficiency in energy, but we can also improve air quality and reduce greenhouse emissions.
Many of the renewable energy sources that help conserve the environment are already within our reach. Biomass can be used in diverse ways for heating, for producing electricity and as fuel. So far it is the only renewable energy source which may be used to replace liquid transport fuels. The EU should set ambitious targets to reduce dependence on oil and increase savings. Renewable energy sources should account for at least 25% of the EU’s entire energy consumption by the year 2020.
The current energy situation, caused primarily by the oil crisis, compels us to seek a prompt solution. It is essential to make the most effective and efficient use of crude oil. There can be no doubt that the European Union’s efforts in this direction should include moves to abandon the use of crude oil for producing electricity as soon as possible. The time has come to discuss this issue openly.
Nuclear power is a much more effective substitute for crude oil, in terms of both available production capacity and environmental protection. Nuclear power engineering employs the most up-to-date technologies with high safety standards. It is, moreover, a clean source of energy that does not produce any CO2 emissions. A safe solution has also been found to the problem that opponents of nuclear energy often stress – nuclear waste. Investment for research into safe nuclear waste recycling and the further development of new technologies, which the European Union can also provide by enabling access to the 7th Framework Programme, would soon eliminate any doubt concerning the safety of nuclear plants.
On the other hand, I do not wish to downplay the importance of other alternative sources of electrical energy, particularly those sources that do not produce CO2 emissions. However, the seriousness of the current energy situation requires the adoption of the only rational and expedient solution: a return to nuclear power through the construction of new production capacity.
Commissioner, if you want to cushion the direct impact of the increase in oil prices, it is not good enough to come up with long-term solutions alone. We expect the Commission to play a coordinating and supervisory role for short-term measures too. It is among the public, particularly the weak, and those on the lowest incomes, that expensive oil claims its victims. It is up to each country to take measures in order to alleviate those problems, but the European Commission could coordinate the measures, by for example allowing VAT at the reduced rate within its field of competence. The Commission is also sceptical about support to industries that are hit by high oil prices, especially the transport industry, but also the fisheries industry, and in these too, it could play an important role in coordinating the changeover to energy-friendly equipment. Many fishermen lack the financial resources to cover those costs, and that is why I should like to ask you to redouble your support in order to bring this changeover about.
Mr President, Commissioner, Mr President-in-Office of the Council, I would like firstly to congratulate the Energy Commissioner on his speedy reaction to the extreme and recent volatility of oil prices represented by this plan, the main points of which he has explained to us today and the basic ideas and concrete measures of which I fully accept.
The price of crude rose by 50% last year and this increase has led to a notable deterioration of the competitiveness of our economy. Many governments are therefore subject to strong pressure to reduce the tax on oil in certain transport sectors. As the Commissioner has said, however, that is not the solution. As well as creating distortions in the market and problems with the rules on State aid, it opens the way to possible increases in consumption and future rises in the barrel price.
We must adopt the measures that the Commissioner indicated in the plan: decisive promotion of the use of renewable energies and improving efficiency, increasing refining capacity, combating speculative movements, considering nuclear energy as an essential element of the security of supply strategy and promotion of the use of biofuels. We are debating a crisis today, but we must draw sufficient strength from it to plan for our future in an intelligent manner.
I do not wish to end without asking the Council, the representative of which is currently looking at a piece of paper with immense interest, to consider very seriously the effects of an intolerable reduction in the funds dedicated to technological research and innovation in the seventh framework Programme given the current circumstances.
Mr President, the energy system is vital and is of a global dimension. The measures adopted within the European Union to alleviate the effects of rising prices should conform to a coordinated approach and be consistent with our multilateral commitments.
We must achieve more transparency and balance in the setting of prices, eliminating speculative behaviour, preventing the abuses by large operators and preventing public actions that create distortion. We must introduce more rationality and efficiency into the global system, preventing energy wastage that we all pay for — the United States use 50% more energy per dollar of GDP than the European Union.
We must reduce the disparity of environmental regulations, demonstrated in the United States by the recent hurricanes, urging companies to hold bigger stocks and promoting new investments.
We must move towards a new energy model by means of innovation in transport, the development of technologies for decarbonisation and diversification and the development of renewable resources, and also by means of stable and lasting international cooperation.
Mr President, Commissioner, ladies and gentlemen, I join with those who have thanked and praised Commissioner Piebalgs for his active and coherent strategy.
I should now like to discuss the subject of renewable energy: not because I believe that it is the only solution to the problem but because, as shadow rapporteur on behalf of my group, I bear particular responsibility for this issue. It is true that renewable energy forms part of the response to the high oil prices; but, in my view, another important factor is that Europe and the Member States have not always set the right priorities with regard to renewable energy.
We have a directive on electricity, and are active in that field, albeit rather less active in the field of biofuels. Yet we do not have a coherent European strategy for promoting renewable energy in the field of heating and cooling, even though dependence on oil and gas is strongest here. We also know the reason for this: namely because many advocates of renewable energy see it only as standing in opposition to nuclear power. I wonder, however, whether it is really a matter of supreme importance to withdraw from nuclear power. Is it not much more important to reduce dependence on oil and gas and bring the consequences of global climate change under control as far as possible?
Some might say that it is important to do one thing and imperative to do another; but that is not so easy with only limited means at our disposal. Germany, for example, has an Act on renewable energy, under which EUR 0.5 per kilowatt-hour is invested in photovoltaic technology. Cumulatively, EUR 3 billion will have been raised in this field in the coming years; of course, this money cannot be found elsewhere.
We must remind ourselves that, for every euro invested in heating and cooling, for example in heating based on biomass, heat pumps or solar thermal energy, 45 times as much carbon dioxide and 45 times as much fossil fuel is saved. That is why it is time for some new priorities.
Mr President, although the price of crude oil has tripled on the world market within the past three years, the insatiable hunger of mankind for energy does not seem to have abated. Moreover, the economic impact of natural disasters this year seems to sound warning bells for our petrol-based society. The majority of Member States rely on energy sources of remote areas and faraway countries, resulting in a dependency on less democratic states. If we do not act early enough, we will have to fall back on even more polluting fuel types when we run out of pure oil and gas, resulting in even more serious environmental damage. Therefore I strongly welcome the five-point plan of the Commission, especially its chapters on energy efficiency and the use of alternative energy sources.
We must reduce oil consumption in energy production and especially in transport, by all means. The relevant directive must be followed more strictly in order to facilitate the promotion of biofuels. Service providers as well as consumers must be encouraged by preferential tax and administrative measures. It is extremely important to support non-oil based energy production research to a larger extent in Europe, both at community and Member State level. Nanotechnology in the solar energy sector, biotechnology in the biofuel sector, MUX in the nuclear energy sector or ITER in the area of thermonuclear energy production must all be supported, as they are crucial both for the environment and economy, and such support is indispensable if we want to stop the alarm bells ringing. It is good news that major oil consumer and environment polluting countries like the USA, China, India, Australia, Japan, and South-Korea signed an agreement in June this year in Laos as a ‘counter-Kyoto agreement’ to develop and promote cleaner energy types and technologies, since just like the problem itself, the solution must also be global.
Mr President, Commissioner, expensive oil is, of course, the best incentive for both the authorities, industry and consumers to look for alternatives, and it goes without saying that we unreservedly endorse the initiatives you have developed in this area over the past few weeks. This is all good and well in the longer term, but in the short term, as has already been pointed out this afternoon, countless families, single people, both the old and young, are at risk of being left in the cold, quite literally, in the next few months, because they can simply no longer pay their heating bills. I fear that the Commission, with its consistent, yet somewhat harsh stance, has too little consideration for this.
Meanwhile, various national governments have taken all kinds of new and diverse measures. The Belgian Government, for example, intends to reimburse some of the heating oil in order to relieve the pressure, but such measures do not, of course, solve the heating problems of the very many people here and now, and that is why I appeal to you to at last do something in the short term. A temporary reduction in VAT on fuel oil may not be such a bad idea. I know, Commissioner, that it is not one that you favour, but this is a social measure, after all. In the longer term, you may want to put a kind of bandwidth in place. With this, I mean not only a minimum, but also a maximum rate, in other words a lower limit and an upper limit within which the Member States should move. In that way, we can do something about the huge and ridiculous price differences between the Member States.
Fuel oil, gas and electricity are all basic necessities for heating houses and are definitely not luxury goods. They are vital and, as you know better than I do, much of the price goes on VAT and excise to boost the national coffers. There is therefore definitely room to take structural measures, certainly in the short term.
On a final note, Commissioner, whilst you must obviously protect the EU’s interests in the longer term, you could make a very kind gesture towards all those vulnerable families who are at risk of getting into difficulty in the coming weeks.
Mr President, I wish to make a few remarks that some might find heretical.
In my opinion, the European Union should encourage international political debate that would open the way for investment in developing countries. The benefits of this are obvious: major European companies would contribute financial resources to developing countries, while Europe would benefit from the cheaper oil from those countries and help to increase living standards there.
From an economic point of view, we should let the market work without any regulation, any limitation or any further burdens. We should stop dreaming of cure-all renewable energy sources and remain realistic. We should not make any attempts to artificially influence oil prices. The only possible solution is to let the market work. The market forces stemming from a supply and demand approach will themselves re-establish the balance between high consumption devices and the natural and consumer-friendly development of brand new products.
We must not step up our efforts to achieve tax harmonisation at a supranational level and we must not promote tax incentives that would result in lower rates of taxation for individual segments of the energy or oil industry.
. Mr President, I thank all the honourable Members for their speeches. I am conscious of time, but let me seek to respond to a number of the points made in the course of what was a useful and timely debate.
Mr Chichester began the debate with a clear plea for the maintenance of national taxation and urged a measured view of the present situation. I have some sympathy for the views that he outlined.
Mr Swoboda echoed points I had made earlier about ensuring transparency in relation to the operation of international oil markets. Ms Hall asked about the energy end-use efficiency and energy services directive. I can assure her that Member States and Parliament are working hard to identify compromise positions on those issues where there is still divergence between the Council and Parliament. We hope that all the institutions will engage constructively in a process to secure what is an important directive for all of us.
Mr Turmes raised wider questions of environmental sustainability – I have just mentioned the energy end-use efficiency and energy services directive. He also, however, referred to what he called 'the Swiss model agreement on road tolls'. On the assumption that he was referring to the Eurovignette, let me set out the Presidency's position. As the Presidency, we will make real efforts to secure a negotiated agreement with the European Parliament at second reading. However, I should stress at this stage that the agreement reached on 5 April at the Transport Council represents a delicate balance and a delicate compromise, so that there is limited room for further changes in light of the decisions reached at that stage.
Mr Kozlík welcomed the steps that have already been taken in relation to oil shocks and the greater cooperation that has been established with OPEC. On the issue of investment in refining capacity, it is important to recognise that this is already taking place, but prices are sending a signal that even greater investment is needed throughout the oil sector, including in refining capacity; greater transparency and improved investment climates are needed to help bring forth the necessary investment that we have been arguing for.
Mr Goebbels argued powerfully for hydrogen transformation and urged greater transparency – a point I have already addressed.
In relation to the more general question of speculation by traders, it is difficult to know exactly the balance, the exact role that speculation has played in prices. However, I would refer to the analysis produced by the IMF in its recent World Economic Outlook, which implies that speculative activity follows movement in oil prices, raising doubts about whether speculation has really been the key driver of the current high prices.
Mr Prodi argued that it is unacceptable for us to do nothing. I hope that my remarks and the Commissioner's remarks at the outset of this debate have been sufficient to convince him that steps are being taken and will be taken in the future.
Mrs Hassi raised questions relating to the sustainability of supply. The International Energy Agency noted in its 2004 World Energy Outlook that most estimates show that proven oil reserves are sufficient to meet projected world demand over the next three decades and that global oil production will not peak before 2030, provided the necessary investments – which is an important caveat – are made. As I mentioned in my opening remarks, the key challenge is creating the right climate for that investment now to be made.
Mr Papadimoulis raised a number of points. I have to say that I respectfully disagree with his views as to whether it is necessary or appropriate for the Council to seek to impose a Europe-wide tax in relation to the circumstances in which we find ourselves.
Mr Aylward raised the issue of the common agricultural policy. The British Presidency has never been averse to discussing that policy, but I would respectfully suggest that there are perhaps other forums in which it would be more appropriate to explore the wider issues raised by his speech.
Similarly, Mr Romagnoli raised a number of fascinating issues, including the foreign policy of the United States. However, regrettably, given that I have five minutes to wind up this debate, now is probably not the time to further explore those particular issues.
Mr Konrad raised the issue of refining capacity. I would refer him both to my introductory remarks and the remarks I have just made.
Mr Paasilinna raised the important issue of the relationship with Russia. Again, I would respectfully refer him to the fact that, in my introductory remarks, I stressed that there is an energy dialogue – perhaps that will be something to which the Commissioner will return – and that there is a continuing dialogue between Russia and the European Union during our Presidency, not just on energy matters, but on a whole range of issues.
Mrs Fraga Estévez raised important broader issues relating to fisheries policy and here I would make the same point I made in connection with the common agricultural policy. While I am alive to the burden being imposed on fishing communities by higher oil prices at the moment, there are many other forums in which a fuller and franker exchange can be held on the future of the common fisheries policy.
Mrs Rothe raised the issue of the directive on energy and efficiency and again I hope that I have dealt with that in the course of my remarks. Mr Rübig raised a number of points in connection with the new opportunities which he mentioned. I would certainly concede, and indeed trumpet, the fact that, in the automobile industry, for example, the markets themselves are providing solutions, such as the growth of hybrid cars, which are gaining an increasing market share in a number of European countries.
Mrs Myller made a powerful case for renewable technologies and one for which I have great sympathy. Mr Hudacký raised the issue of nuclear energy. I would candidly and respectfully suggest that how a country meets its energy needs and the role of nuclear power within that arrangement is ultimately a decision for each Member State. Nuclear power is certainly one option that countries can consider, but in considering it specifically as an alternative to oil we should certainly keep in mind the concentration of oil demand in the transport sector of which we have heard so much in our debates today.
Mrs De Vits raised the broader question of fuel duty levels. A number of honourable Members touched on the issue of whether a solution involving fuel duty levels could help relieve the burden of higher oil prices being experienced by Member States at present. I would again return to the recent informal Ecofin Ministers meeting at which it was agreed that distortionary fiscal and other policy interventions that prevent the necessary adjustments should be avoided by Member States. In particular, Ministers confirmed that, where short-term targeted measures are taken to alleviate the impact of higher oil prices on the poorer sections of the population, they should avoid distortionary effects.
Mr Sánchez Presedo and Mr Liese argued the case for renewable energies and I have already said that I have some sympathy with those points. Mr Olajos said that the problem we have been discussing during the last hour-and-a-half is a global one. I would respectfully suggest that is certainly the case, but so too is the remedy that needs to be found.
Mr Belet raised a number of questions for the Commission, so I shall leave those for the Commissioner to answer. Finally Mr Strejček offered what he suggested might be heretical remarks to conclude our debate today. I will leave it for others to judge whether they merit that description. I would simply suggest that, if he is earnest in his requirement or in his urging for a proper and frank international discussion of some of the issues that we have touched on today, then I would draw his attention to the priority that the British Presidency, the British Government, placed on the issue of climate change during our chairmanship of the G8 this year. I believe it was a brave and principled decision to say that, together with international development in Africa in particular, climate change would be the particular focus for the meeting in Gleneagles between 6 and 8 July.
As has been clear throughout the whole debate, this is an important issue not just for Europe but for the global economy and one that requires international and cooperative action. Sustainable economic growth depends on access to reliable and affordable supplies of energy. As I hope I made clear in my introductory statement, the keys to improving the functioning of the oil markets are better conditions for investment, greater market transparency and, in particular, better data, improved energy efficiency and the development of alternative technologies.
Consumer and producer nations and international organisations are already working well in these areas, with the European Union in particular playing a constructive and valuable role. Together our efforts can help the market adjust to the rise we have experienced in demand and help it cope more effectively with future shocks, affecting both demand and supply.
. Mr President, I should like to thank the European Parliament for its strong interest in and activity on sustainable energy issues, where we should address all the questions – security of supply, competitiveness and environmental challenges – at the same time. I expect that in future we will have more debates on this subject.
I should also like to thank the Committee on Industry, Research and Energy and its chairman, Mr Chichester, for the possibility to discuss in detail today some of the issues raised in plenary with the committee members. That is why I shall not deal with each suggestion. I will concentrate my remarks on some particular points.
With regard to legislative proposals, I assume that we have a good chance of finding an efficient compromise for energy end-use efficiency and an energy services directive. In the current situation the need for such a directive is even stronger. In November the Commission will approve a biomass action plan. The next step could be a legislative proposal for using biomass in heating and cooling. These are short-term measures that could be adopted.
At the same time I can agree with the statement that there can be no miracle solution. It really means changing mindsets and asks for a systematic approach, not only from the Commission but also from the Council. I expect that during the Council meetings the energy situation will be discussed in more detail. The Council has already discussed fisheries. Other Councils also look at issues that relate to the new situation of supply and energy.
In all the cases the answer from Europe depends very much on investment in research and development. That is the right way to proceed. The financial limits of the Seventh Framework Programme will, to a large extent, determine how fast our response will be. I hope that by the time of the adoption of the Seventh Framework Programme there will be the financial means for critical needs in some particular areas to address the issues we have debated today.
I salute the motion for a resolution that you will adopt tomorrow. It is a very strong, ambitious and realistic resolution. The Commission will continue the activities on the five areas, but not only on these. A systematic approach, patience and consistency will be needed to achieve the results that European citizens expect of us.
– I have received six motions for resolutions in accordance with Rule 103(2) of the Rules of Procedure on oil(1).
The debate is closed.
The vote will take place on Thursday 29 September 2005 at 12 noon.
– The recent developments in oil prices has brought the problem of high oil prices to the top of the agenda, in light of the severe problems that this rise has caused in terms of economic growth and employment, and this at a time when the EU economy is virtually grinding to a halt.
As Professor Michael T. Klare said recently, the era of easy oil is over. This twilight for the oil era is increasingly being seen in the politicisation of oil policy and by the repeated use of military power to gain control of available supplies. There is no shortage of examples and the war in Iraq is one of the most visible.
We feel it is crucial that the issue of assessing resources and the drive towards prospecting for and developing hydrocarbons at both European and world level be the subject of far-reaching debate. One positive step would be to arrange a conference under the auspices of the UN, so as to ensure a worldwide approach to reducing oil consumption.
We must prepare for the future by investing in research to find ways of reducing oil consumption in terms of GDP. Furthermore, we must invest in alternative energy sources and in using energy more efficiently, which is one of the most serious structural problems facing a number of countries, including Portugal. The next financial perspective must accord this issue the importance it deserves, and earmark funds for renewable energy.
– The next item is the statements by the Council and the Commission on the reform of the United Nations and the Millennium Development Goals.
. Mr President, two weeks ago at the 2005 World Summit, our Heads of State and Government met to decide how the international community, through the United Nations, should tackle the world's most pressing problems: the interrelated challenges of development, security and human rights.
The decisions they took after two years of debate and consultation, now enshrined in the so-called outcome document, set the United Nations agenda for the years ahead. The challenges to the world's security and prosperity have been starkly and comprehensively set out by the United Nations Secretary-General Kofi Annan's High-Level Panel on Threats, Challenges and Change, by Professor Jeffrey Sachs, head of the United Nations Millennium Project, and by Kofi Annan himself in his report. All concluded that until we took urgent action to address poverty, disease, environmental degradation and social injustice, we would not be able to prevent or resolve conflict. We would not be able to build peace, and without peace and security, development cannot take hold. Neither is possible without respect for human rights.
These, as all the Members of this Parliament will know, are not new concepts. Indeed the United Nations was created 60 years ago to build peace and security throughout the world. But the world is very different 60 years on. Through technology and communication, countries are more closely bound together than ever before. That means too that the impact of conflicts and disasters is increasingly global in its reach. We all, therefore, have an overriding interest in working together to secure peace and build prosperity.
Some, I know, were disappointed and frustrated by the results of the World Summit. Many felt that the commitments made did not go far enough. Reaching a consensus amongst 191 nations was never going to be easy. We know that only too well from our own experience with 25.
So we should take heart from the fact that the far-reaching commitments made by G8 leaders in July to increase aid, to reduce debt and to expand trade have essentially been safeguarded at the United Nations summit. As Kofi Annan, the Secretary-General said, and I quote directly, 'taken as a whole, the [UN summit] document is still a remarkable expression of world unity on a wide range of issues'.
Our task now is to ensure that the agreements are implemented. As my Prime Minister, Tony Blair, said in New York, if we start implementing with urgency the agreements on doubling aid, on opening up trade and establishing fair-trade rules, on debt relief, on HIV/Aids and malaria and on conflict prevention and stopping genocide, we would have more democracy, less oppression, more freedom, less terrorism, more growth, less poverty.
I am proud that the European Union was at the forefront of efforts to reach consensus on all of the issues under debate. We had many priorities for the summit across the four so-called clusters of development, peace and collective security, human rights and the rule of law, and strengthening the United Nations.
I believe that the conclusions reached at the summit set us out on the right path towards improvements in all of these areas, as long as the momentum is sustained and as long as we act now. The interest and commitment shown by Members of this Parliament towards improvements in these areas is truly admirable and was demonstrated in the expertise of the European Parliament delegation who attended the summit, led by co-Chairmen Nirj Deva and Michel Rocard.
The summit secured firm and unambiguous commitments from both donor and developing countries on what is needed to reach the Millennium Development Goals. It strengthened the partnership between developed and developing countries set out at Monterey and consolidated all the achievements of this year so far. It broadened the consensus around the commitments established back in July at the Gleneagles summit to 191 countries, in particular the need to accelerate progress towards the Millennium Goals in Africa and to make international progress once again on climate change. It also agreed, as set out clearly in the outcome document, that development must be sustainable and take account of its impact on the global environment.
Under the UK's Presidency, the European Council has continued to press for more international action to increase development aid in the fight against poverty and deprivation. We, the European Union, are already easily the world's largest aid donor: 80% of the extra USD 5 billion of aid pledged at the G8 summit in Gleneagles will come from Europe.
We have also made a historic commitment to double aid to Africa by 2010. We have spearheaded the important agreements reached this year to reduce debt and launch global immunisation programmes against illnesses and diseases in the poorest countries.
There has of course been criticism that not enough progress was made on trade, back at that summit in July. But it will ultimately be through the Doha Development Round that the international community can and must deliver real gains for poor countries by abolishing export subsidies and reducing all barriers to trade, including trade-distorting domestic support. We will work as hard as we can to ensure that political leaders focus on getting results at the WTO ministerial meeting in Hong Kong in December and indeed focus on these issues before the December Hong Kong ministerial meeting.
As my Prime Minister has said, if we end up with a failure in December, that will echo right round the world. To make progress on development we need peace and security. As Kofi Annan set out in his document, : 'We will not enjoy development without security, we will not enjoy security without development, and we will not enjoy either without respect for human rights.'
The summit agreed to establish a new peace-building commission, which will bring together United Nations member states, UN agencies and the international financial institutions to close a critical gap in the UN's ability to help countries emerging from conflict to make that vital transition to long-term stability and avoid relapsing into war. You know, as Members of this Parliament, that the European Union is committed to meeting the summit deadline of establishing the commission by the end of this year.
More could have been said in the summit document regarding terrorism. The strong condemnation of terrorism 'in all its forms and manifestations' was certainly a welcome political statement. But we must now work on fulfilling our pledge to conclude the comprehensive convention on terrorism by September 2006. That will mean agreeing on a legal definition of terrorist acts, something that all of our governments have a real interest in securing. Despite the summit's failure to reach agreement on measures for non-proliferation and disarmament, I can assure Parliament that we will continue to work to move forward the agenda on these important issues.
Ensuring respect for human rights lies at the very heart of the United Nations mission. We are fully supportive, therefore, of the creation of a new human rights council to replace the maligned Commission on Human Rights. We must urgently agree on its size, its mandate and composition so that it can begin its work and ensure that human rights are once again at the core of all UN activity.
Perhaps the decision of greatest significance to emerge from that summit was the agreement on 'the responsibility to protect' – a political commitment that the international community has a duty to act when states cannot or will not protect their populations from the worst atrocities: genocide, war crimes and crimes against humanity. It is an important recognition that in today's world we cannot fail to act when vulnerable populations face these terrible atrocities.
We must also work to strengthen the United Nations Secretariat, to make it a more effective and efficient body. We should begin by encouraging Kofi Annan to use the executive powers he already holds to effect change from within the organisation. But we, as member states, also have a key responsibility to ensure that the United Nations is structured and equipped to meet today's and tomorrow's challenges. The European Council welcomed the commitments to reform the main UN bodies, including the General Assembly, the Economic and Social Council and the Security Council. If the UN is to be effective it has to work collectively with all of its members. That means winning their support. UN organisations must therefore be representative, open and efficient.
We will continue to work on improving the effectiveness of the General Assembly and Ecosoc in particular. We particularly welcome the mandate given to the Secretary-General to consider longer-term reform of the UN's development, humanitarian assistance and environment organisations so that their work is better managed and better coordinated.
To be effective the United Nations must have the resources that it needs, but it cannot afford to waste funds on inefficiency and duplication of effort. The European Union fully supports the long-standing principle of budgetary discipline. We are therefore seeking to adopt a budget for the next financial year that will enable the Secretary-General and the United Nations to deliver what its members ask and expect, including under the new mandates agreed at the summit in New York.
The key to the success of that 2005 Millennium Review Summit and the UN's reform programme in general is, of course, implementation. Some of the proposals will be explored in the Committee of the General Assembly, in session from now until the end of this year. Others will be taken forward independently. The European Union will again be at the forefront of this process. We, as United Nations member states, are responsible now for turning words into action.
, . Mr President, I was proud to be at the Millennium Summit and at the ministerial week that followed. It was the biggest gathering of world leaders ever seen and I hope it will usher in a new era of international cooperation. Despite all the criticism – which I myself also made – we must clearly state that the United Nations lies at the bedrock of modern world order.
The outcome – as my colleague has mentioned already – has been mixed, but the glass is half full and not half empty. The European Union was very ambitious and took the lead, together with President Jean Ping of the United Nations General Assembly. In the end, we could not achieve everything we wanted. That is normal at multilateral gatherings. One has high ambitions but in the end one has to compromise.
Having said that, there are a number of very important achievements and other matters on which we were disappointed. What were the achievements? For the Commission it was remarkable to have the Millennium Development Goals enshrined in the Millennium Declaration. That was thanks to my colleague Mr Michel. I am happy to say that the European Union has set the example with 0.56% up to 2010 and 0.7% up to 2015. That showed that other colleagues, especially from the developing countries, were very happy about it. This reaffirmation of acknowledgement of the Millennium Development Goals as a galvanizing framework for development efforts has been achieved for the first time at an intergovernmental level.
The second great achievement was the endorsement of the principle of responsibility to protect populations from atrocities. This was a major success because it redefines the concept of sovereignty as a positive concept, putting human beings at the core of security concerns. That should enhance the credibility of the international community, and the United Nations means to act in the face of genocide, war crimes, ethnic cleansing and crimes against humanity. I come from a country close to the Balkans and remember the Kosovo intervention. That intervention has in a way triggered this new development of international law and, for the first time, this enshrining of the development goals.
The third achievement was the Peace-building Commission, which is an important concrete result that should make the international community’s response to the needs of countries dealing with the aftermath of conflicts more effective and coordinated. The Commission has been working with all the same factors, from humanitarian efforts to reconstruction efforts and institution building, to trade and all questions surrounding democracy and human rights; from military peacekeeping missions to election observation missions. All that will now be coordinated in the Peace-building Commission and we therefore feel that the Commission there has to have its place at the table.
There are other matters on which I personally was disappointed. The first of these relates to the Human Rights Council. It was more of a name change than a real achievement, but at least the principle has been accepted and we hope that together we can work to make the new human rights architecture a better, more crucial one, together with the new President of the General Assembly, Jan Eliasson. It is important to have a strong, credible, standing institution comprising Member States that have a human rights credit.
On the other hand, there were some positive steps on human rights, such as the doubling of the budget for the Human Rights Special High Representative, which opens up the possibility of direct action in the field. I also note with encouragement that the summit outcome contains a resolution to 'strengthen the United Nations human rights machinery with the aim of ensuring effective enjoyment by all of human rights'.
Another negative point was the whole question of disarmament. It was described by the United Nations Secretary General Kofi Annan as nothing less than a disgrace. We clearly have to go on working on that very important item.
There are two further questions, one of which is the environment. Environmental sustainability is instrumental in our fight against poverty, for stabilisation and for greater security. Especially now, with the tsunami, Katrina and Rita, and floods in the European Union, a real United Nations environmental organisation would have been the right response by the international community.
Finally, a word on the United Nations management reforms. I think it is very important that the Secretary-General not only has accountability and responsibility, but also gets the authority to lead this management reform and be able to implement it.
. Mr President, I agree with Commissioner Ferrero-Waldner that the results of the New York Summit are diverse and heterogeneous, containing both positive and negative results.
In any event, I feel somewhat relieved at the final document of the Summit because I well remember that, two years ago, the international community was very divided and the United Nations was in a situation of deadlock. Furthermore, just hours before the Summit opened, it seemed that it would be difficult to achieve a final document which contained anything more than mere general points.
Fortunately, it has been possible to reach an agreement on a document that contains some substantial achievements, though it also unquestionably contains shortcomings and failures.
I would like to stress — as the Commissioner has done — that, for example, the Summit has achieved a significant reaffirmation of the Millennium Development Objectives.
With regard to security, my diagnosis is the same: the lack of any result with regard to non-proliferation and disarmament is regrettable.
In the field of combating terrorism — such an important issue — I believe that there has been very little progress. We have not even been able to produce a minimal definition of the act of terrorism with which the international community could agree. The positive aspect, however – as has already been mentioned – is the creation of the Peace Consolidation Committee.
With regard to the reform of the United Nations, I do not believe that anybody is surprised about the failure of the reform of the Security Council. In the international community there are profound and apparently insurmountable differences in this regard. We in the European Union lack a common position. The only thing I want to stress here is that the majority of this Parliament, in its Resolution of June of this year, expressed its support for a European Union seat.
In another great area – human rights – I am pleased — as the representative of the Council and the Commissioner have pointed out — about the recognition of the international community’s right and duty to provide protection in the event of genocide. But in this same field of human rights, regrettably, the only decision adopted has been to create the Human Rights Council, without any further detail. I therefore very much fear that the negotiation on defining the Council’s mandate, its members and the method of election is being seriously delayed.
In short, I believe that there remains much to be done, but the truth is that, following the Summit — and I am drawing to a close, Mr President — there is now a basis on which to continue building. The 60th anniversary of the creation of the United Nations offered a good opportunity to bring the international community back together and bring it into line with the challenges of the new century.
I hope that the steps taken may be translated into progress during this very decisive year.
. Mr President, I wish to begin by welcoming the President-in-Office – who, I know full well, is a very committed internationalist himself – to this debate. I thank the Commissioner for the support she gave us in the delegation that attended the summit in New York.
As you have all mentioned, NGOs and others have been somewhat critical of the Outcome Document of the summit. However, I would argue, as you have done, for a more measured approach in the assessment that we make and would agree that we should describe it as a glass half-full. I also believe that exaggerated accusations of failure will not help to create the right incentives for policy makers to take risks and take action.
In the Outcome Document there are strong commitments on how we should meet the MDGs by 2015. However, one of the things I regret is that global target 8 is not strong enough to ensure that countries like New Zealand, Australia, Canada or Italy are not let off the hook and to keep pressure on them to do the same as the European Union has done. Promises of 0.7% are simply not enough and, therefore, we need to see action from these countries and others.
I also welcome – as I am sure the President-in-Office does – the strong reference in the document to the need for innovative sources of finance to be sought in order to meet the MDGs.
I also believe that the endorsement given by George Bush to the MDGs represents significant progress – perhaps the best progress of the week. Perhaps self-interest is pushing the United States along that multilateral road that many of us believe it is not prepared to take.
I am also keen to acknowledge that in the Outcome Document they make a very clear link between security, development and conflict resolution in the measures that they take. It also clearly identifies the responsibilities of both developed and developing countries. The EU development policy statement is now the appropriate vehicle for us to move this forward and to show that we firmly believe in the need to rebuild, in Europe and elsewhere, that strong sense of unity, purpose and action. The document is also strong on governance and the rule of law, which are very important aspects of our work with developing countries.
You have mentioned the Peace-building Commission – which is very important – and peace-making, peace-keeping and peace-building. I regret that the Human Rights Council is now going into the General Assembly, where it will be subject to wrangling and horse-trading. Therefore, again, the European Union has a role to play in pushing this forward in a positive way.
Most of all, I welcome the fact that we now have collective responsibility to protect civilians against genocide, war crimes, ethnic cleansing and all crimes against humanity. Now we look forward to the proof that in the future the UN will be able to avoid those failures that we so tragically saw in Bosnia and Rwanda.
On reform issues, we regret that the Secretary-General will continue to be micro-managed by the member states of the United Nations.
The biggest disappointment is the failure to address the proliferation of nuclear weapons. That means that we now have a yawning gap in our international arrangements and the EU again must apply pressure to move this forward.
Finally, I wish to refer to the amendment tabled by the PSE Group on sexual and reproductive health rights. This is an important position for us to take if we are to meet the Millennium Development Goals. It underpins all those goals, particularly on HIV/AIDS and maternal and child mortality. I trust that this Parliament will reinstate this in the text; that we will commit ourselves, as we did in the vote on my report on the Millennium Development Goals, to this important aspect. This Parliament should then subsequently support the international legitimacy of the UN. In 1945 the stakes were high for the policy makers; the stakes are high now, but the reasons for moving forward are just as great as they were then.
. – Mr President, ladies and gentlemen, we Europeans agree that the world needs the United Nations; and moreover, that it needs the United Nations to be strong.
Rarely in its sixty-year history has the UN been so much the focus of public attention; rarely were reforms as important or necessary as this year.
The ultimate achievements of the Outcome Document are unsatisfactory. Nevertheless, my group, the Group of the Alliance of Liberals and Democrats for Europe, is of the opinion that the progress made is to be acknowledged, whilst things we failed to achieve are to be discussed even more intensively than before.
The glass is half full. The EU now has the task of helping to fill it to the brim. Parliament, in particular, must see the result of the Summit as an opportunity. We view Parliament as a co-architect of the continuing reform process. As Members of the European Parliament, we hold the key to securing and strengthening acceptance of the UN by the people, driving democratisation of the organisation forward successfully, and in particular ensuring that millions of people have access to food, clean water and better health services.
The Millennium Development Goals must be implemented. Progress on this by Member States is unsatisfactory. The Outcome Document of the Summit does not lay down a precise timetable to hold the Member States to their commitments. This is disappointing. On the other hand, as Mrs Kinnock mentioned, there is the endorsement by the USA of the Millennium Development Goals, unexpected in its clarity, which is a very positive development on which we must build. I think that we should take our friends in the USA at their word.
My group warmly welcomes the creation of a Peacebuilding Commission. This is a decision that will increase the profile of the UN in crisis regions. It must be the task of the EU to provide valuable support for the setting-up and operation of this Commission. The EU is one of the world’s leading peace-builders: as a donor, a helper and a political force. Incidentally, this must be made a great deal clearer than it has been within the UN system. We are pleased that we and the Commissioner are so unanimous on this.
An initial step, on which I should also like an opinion from the Commission and the Council, would be to combine the representatives of Council and Commission in New York and at the other UN sites.
The ALDE Group regards the promotion of democracy as another important task. The establishment of a Democracy Fund is an important step in the right direction, and further measures could include the establishment of a ‘caucus of democracies’ within the General Assembly. A parliamentary assembly should also be considered.
One thing is clear, and that is that the reform of the UN is not complete and must be continued consistently. This applies in particular to the Security Council. Kofi Annan’s proposals are well-known. It is now up to the General Assembly to decide on one by the end of the year. In addition, we in Parliament maintain the vision of a permanent seat for the European Union as soon as the political, legal and constitutional conditions for this are met. This is emphasised once more in our resolution, which is to be put to the vote tomorrow.
We cannot afford to let the UN be a second-tier player; it must take centre stage. For only the UN has the potential to overcome the challenges of our time through a multilateral approach and on a global scale. Parliament must support it on this path, as we need a strong United Nations. Incidentally, I believe that we should be conducting this debate in Brussels and not in Strasbourg.
. – Mr President, Commissioner, Minister, ladies and gentlemen, it must be said without equivocation that the United Nations has just missed a historic opportunity for systematic reform. The result is disappointing, and the good groundwork by Kofi Annan has not been transformed into real success.
The reform has failed in four key areas. There will not be any reform of the Security Council that produces genuine regional representation. There is no plan for disarmament or non-proliferation of weapons of mass destruction. Plans to create a UN Environment Organisation were unsuccessful. I should like to add that, particularly in the face of the challenges of international climate policy, that is a very serious omission. We do not have any real instrument for United Nations policy in this field. Attempts to further develop the Economic and Social Council – particularly in the face of the great challenges that we face with regard to development policy – were also unsuccessful. The phrase ‘the end of one reform is the start of the next’ is therefore true today.
Nevertheless, there has of course been some progress that we can use as a starting point. The establishment of a UN Human Rights Council is a good thing, even if its composition is not yet clear. The doubling of the resources of the High Commissioner for Human Rights is also good. Another positive development is that there will be a Peacebuilding Commission. It is good that the Millennium Development Goals have been reaffirmed and that various action programmes and solidarity funds are being set up.
What emerges from this is a specific challenge for the European Union, and so I wish to call on the Council and the Commission to present a precise action plan for the specific financial and organisational contribution of the European Union to the implementation of these measures. The aim now, in the wake of the Summit, is to back up the rhetoric of the United Nations with specific, material support.
. – I, too, should like to say that the glass is half full, but we all know that this is not true. The summit was a failure. Whilst the summit did reaffirm the modest Millennium Goals, it was prevented from turning words into action. Somebody stopped the donating countries from making commitments in terms of financial support based on clear targets. What we are actually left with is a glass full of words and a hand full of nothing.
The Assembly also trotted out well-intentioned words against the proliferation of nuclear weapons, but a number of people placed barriers in the way of a disarmament strategy. Without such a strategy, the nuclear club will inevitably continue to proliferate. The Assembly also sought to reform the United Nations, but somebody pulled out all the stops to ensure that everything remains as it is. That somebody has a name: John Bolton, the official voice of the empire in the United Nations.
Commissioner, you mentioned ‘Katrina’. The New Orleans tragedy and the New York failure share a common thread – the North American administration. In New Orleans the rule was simple – if you had a car you got out and if you did not, then tough. In the emperor’s ideal world this is the way it works. Washington does not wish to know about the poor, because it does not even deal with its own. As far as the White House is concerned, the poor are quite simply a waste of time and money.
Mr President, my group will be voting for this resolution, because, however unambitious it may be, it does represent a step in the right direction, and because we need a strong United Nations and will do everything in our power to make the United Nations strong. Let us be clear, however. We will only have a credible United Nations when Europe and the rest of the world sends Washington the right signals. Harsh words were spoken today about Turkey. I should like to see the same stringent standards applied to Washington.
Mr President, the June List is a friend of the UN and believes that the UN can be given ample ability to contribute constructive solutions to international conflicts. We do not, however, believe that the EU and its Parliament should dictate how the UN should work and what its goals should be. The debate on the UN’s future should be conducted between the UN’s member states and in international contexts broader than the European one. We are critical of the proposal that the EU be represented by a single seat on the UN Security Council. Nor do we support Parliament’s desire to set up common EU delegations at the various headquarters of the UN. The EU Member States have different views on the issues dealt with by the UN and its Security Council.
Sweden, for example, has played an important role in the UN as a bridge builder between poor and rich countries, as a mediator and as a promoter of disarmament. What this shows is that small countries too have an important role to play in the UN and in international politics. We fear that the small countries’ voices would not be heard if the EU were to speak with one voice in UN contexts. Which of the EU’s 25 voices would then be heard from this single seat? If it were the case that the EU could speak with a single voice in UN contexts, why then are the United Kingdom and France defending their present permanent seats on the Security Council? Why is Germany trying to obtain a seat on the Security Council? The truth is that the EU Member States have no uniform view on international political issues. This has become evident on quite a number of occasions, especially in connection with the United States’s intervention in Iraq. Let us affirm our many-faceted continent and let us work to ensure that all voices are heard in the debate.
. – Mr President, ladies and gentlemen, following lively debates, in May the European Parliament adopted a resolution on the reform of the UN. As part of that resolution, Parliament called on the UN to keep its promises, to provide assistance to developing countries, to reach agreement on a common definition of terrorism, to adopt an action plan for the prevention of genocide and also to reform the Security Council, which still continues to reflect the post-war world order. Of these tasks, none has been achieved. On the contrary, the few agreements that have been reached are hedged about with compromises and will in all likelihood not be properly effective. On the issue of UN reform there are currently more failures than achievements.
This outcome gives rise to the question of whether the European Union is a strong global player. The answer is obvious. The European Union has not worked effectively enough. I would therefore like to call on the European Commission to evaluate the results of UN reform from the European Union perspective, and also to reflect on how to coordinate future activities with other countries, so that the decisions we take do not remain merely resolutions. In such circumstances it is important to assess whether the UN is capable of reforming itself at all, or whether perhaps a new organisation of a similar type is needed. That is further in the future, however. Right now it is important to draw up a strategy on how to achieve the goals that have already been set, so that the UN may work effectively to achieve security and prosperity in the modern world.
Everybody agrees about the need to reform the United Nations. The only problem is the shape that this reform should take. We agree that the UN system is much too complex and should be streamlined. I believe, however, that the biggest problem is not the reform of UN bodies, but the inability of UN members to reach political agreement, due to fundamentally opposing views concerning the work of the UN as such. Some members would like to see a strong UN, while others oppose such aims; it is precisely this that prevents agreement.
I am, however, more concerned about the UN commitment to reaching the so-called Millennium Development Goals, that is, to reduce poverty by half, to fight hunger, malaria and other diseases such as HIV/AIDS, and to ensure respect for human rights, especially the rights of women. Although the UN has pledged to fulfil these objectives by 2015, poverty has still not been reduced, and in fact it is increasing. It is estimated that if we continued working at the current pace, it would take one hundred years to achieve the Millennium Development Goals.
In September I was the only member of an EU institution taking part in a women’s rights conference in China. It was the so-called Beijing +10 Conference. The Conference was held for the first time in 1975 and has been repeated every ten years since then. It is interesting that, since 1995, no country in the world has been able to organise a fifth conference on women’s issues. I find myself wondering whether the European Union is interested in information on how the declarations that we have co-signed are implemented, and how assistance provided to some countries by the European Union, especially in the form of financial help, is used.
If we want to achieve the Millennium Development Goals by 2015, financial assistance must be more than doubled. The European Union, as an important donor, must monitor the way in which this assistance is used. It must ensure that this assistance is not abused by being allocated for other purposes, and that the recipient country respects human rights. If there is no respect for human rights, financial assistance should be withdrawn. If, however, we fail to participate in conferences and do not learn about the kind of problems that arise during implementation, our assistance, intended to purchase medications and to build schools, may instead be used to purchase weapons or to recruit child soldiers.
Mr President, I wish to thank the President-in-Office and Commissioner Ferrero-Waldner for the excellent work they have already done at the UN. I was privileged to co-chair the delegation to the UN with my distinguished colleague, Michel Rocard, the former Prime Minister of France.
We need a United Nations which reflects the shared values of ordinary people and which delivers them. Today we live in a global market full of images. The tsunami in Indonesia, the floods in New Orleans and terrorism in London become local events: local in my village, in my reality, in my home and among my friends. This is 'unity through diversity', not 'one-size fits all'. How can the UN exist in this brave new world and still be relevant? The UN has no legislative powers, nor is it a world government. It is merely an organisation that delivers. The best thing to have happened to the United Nations, in hindsight, is the United States suddenly having become more serious about its delivery capability.
Business as usual is therefore no longer an option and Messrs Ping and Annan have done excellent work in starting the process of reform. Excellent work is already being done by the UN's specialised agencies such as the WHO, UNDP, the World Food Programme, the IMO and the ICO, but even here there is scope for an in-depth review to ensure best value for money and the highest quality of management.
Those organisations may be delivering, but the UN process itself in New York is not. That must change. We should limit the process in New York and instead focus on UN agencies as outputs. We need to draw upon best-practice in government and large corporations. A long-range planning group should be established to predict crisis situations well in advance.
Poverty, disease, conflict and despair are often the result of poor national governance. We should help to increase capacity and give aid to those who can use it wisely.
I am pleased to announce that the European Parliament, through the Committee on Development and Cooperation has already proposed that an amount of around EUR 2 million be allocated under the budget for quick-win impacts and also, following a meeting with the Commissioner in New York, for the Peace Building Commission.
An effective system of international governance and justice is one that brings to justice those who have committed crimes against humanity. We also have a right to protect. UN peacekeepers must be better trained, and under Chapter VII of the UN Charter, they could have right of enforcement powers for conflict resolution.
Mr President, I wish to say that this has been a very important and excellent debate. Thank you.
Mr President, the United Nations Summit was not a failure, but I do agree with many of my fellow Members that it was disappointing. Nevertheless, thanks to the commitment of Europe and of many developing countries, tangible results did emerge. It is to be hoped that the General Assembly produces yet more progress in the coming months.
The greatest disappointment, as far as I am concerned, is the absence of a commitment to global disarmament. Mankind spends EUR 1 000 billion per annum on arms and EUR 60 billion on development aid. If someone from another planet were to look down on this earth, he would think that mankind wished to destroy itself and had no desire to survive. I would ask the Commission and the Council, therefore, what Europe is doing to ensure that an initiative is taken to make good this deficiency in the field of disarmament – particularly of weapons of mass destruction? I also think it a shame that hardly any success was achieved in reforming the bodies of the UN. The role of the Secretary-General has hardly been strengthened at all. The General Assembly has been unable to reform itself, and the Security Council is a pure anachronism. In this regard, an astonishing fact is that the African Union apparently functions better than the European Union. The 53 African states had specific ideas on which countries from their continent should sit on the Security Council. Europe is divided on this and perhaps even contributed to the failure to expand the Security Council. Hence, I would also ask the Commission and the Council what Europe is doing to remedy this fault.
My final point concerns the democratisation of the UN. Sixty years on, this cannot be a matter for governments alone. We need a parliamentary component. The Inter-Parliamentary Union is all very well, but it is not enough. A parliamentary assembly will be necessary sooner or later, because EU civil society is better placed than the citizens’ chambers in the UN, and this situation cannot continue.
– Mr President, ladies and gentlemen, my friend and colleague Mr Lambsdorff has already spoken on behalf of the group and poked fun at me, on behalf of the Liberal component of the group, by describing the glass as half full. It is up to me, perhaps because I belong to the Democrat component of the group, to try to reflect a little on the empty half of the glass.
We have all experienced a contradiction in recent weeks: interest around the world has been growing as never before in the role of the United Nations and the role of Europe. It is a big question, but whenever we have a chance to respond to that growing expectation, we fail to achieve a result.
The document we approved in the United Nations was not one with which to start reflecting on the UN: it was to implement a debate that was already two years old. We realise, however, that between August and September a number of difficult topics disappeared from the table; others were only confirmed in principle, and we stopped there; and yet others were put off until subsequent negotiations. That is how things stand.
There has been no reform of the Security Council, no progress on the relationship between disarmament and non-proliferation, and no clear condemnation of terrorism, although there has been a vague definition of terrorism. A body like the Human Rights Council exists only in principle. Even what has been presented as a great step forward, that is, the new ‘right to protect’ rule, says, as one realises if one reads it carefully, that the Security Council will assess each situation on a case-by-case basis, which means that we are in the same position as before Rwanda.
Nothing has changed. We have said that there is a principle, but on every occasion we have to establish whether it applies in that case. What does all that mean? It means that, even though we have reiterated the Millennium Goals, we have missed an opportunity. The document is rather like our work in Europe: we are not in crisis, our bureaucracy works, and we produce documents. We make thousands of decisions, but they are often decisions that the people do not expect from us, and we are unable to make the decisions that they do expect from us.
That is our problem. A 35-page document that removes the most difficult items is not a successful document: it is a document that drowns its difficulties in a sea of pages. Therefore, all that I want to say is that this Summit has, instead, shown the extent to which Europe today needs to count as a political unit, a single political unit, within which we have commercial weight because we have a single will. We have a role in the world; in situations where we are split into 25 parts we do not, or we have much less of a role than we think.
We are in the middle of a pause for reflection after the referendum defeats. Let us not turn this pause for reflection into a Mexican siesta; let us wake up a little before then.
Mr President, ladies and gentlemen, let us not beat about the bush: the Summit on the reform of the United Nations was, generally speaking, an enormous disappointment for those of us who believe in that institution and, above all, in its founding principles.
The Summit ended — this is true and it has been said — with certain positive commitments, but certain key aspects were left out — as has also been said — such as the reform of the Security Council, for example.
The proposals presented for discussion by the Secretary-General, Kofi Annan, were good and reasonable, but they were also urgent and they should have been supported, and I therefore regret – and this is the only way I can put it – that the European Union has given in to pressure from the United States, thereby spoiling what should have been an historic opportunity.
Particularly worrying is the lack of commitments to improve and strengthen global governance in relation to ecological, social and economic issues, but also the withdrawal of the conclusions of the chapter relating to disarmament and non-proliferation. And neither is anything said on such an urgent and necessary issue as the adoption of an international arms treaty, the proliferation of arms being the main cause of many deaths in the world.
For all of these reasons, I must call on the Council and the Commission from now on to have the courage and daring to defend these principles by means of concrete measures and, as Mr Schmidt has said, an action plan that clearly defines what the European Union’s position should be, so that we do not – I would insist – give in once again to pressure from the United States.
– Mr President, we are now debating how full the glass is. I must be frank and say that the glass is almost empty; there is nothing to drink – and this should be a commonly accepted fact.
This United Nations Summit was an all-round failure. What was planned was not achieved. A very good illustration of this is the change in this outcome resolution, when one compares its original appearance with the way it has ended up – only a thin paper now remains.
I am pleased on one count, however: that it was not adopted. The reason is that it concerns the proposals of the High-Level Panel that presented a report to Kofi Annan. This Panel wanted to anchor a concept of pre-emptive war in the United Nations, and would have destroyed the basic idea of the United Nations in so doing. There is no longer any specific reference to the concept of pre-emptive war; only an allusion to it remains, in paragraph 92. I am very glad that this change was made.
Commissioner Ferrero-Waldner says that this was, in a way, triggered by the Kosovo war, but that is exactly where the problem lies. That war constituted a violation of international law, and that is exactly what we want to avoid. International law should not be violated.
Mr President, the United Nations evolved from various initiatives to bring the countries of the world together to promote true peace through the recognition of the dignity and worth of the human person and the value of the community – local, national, and global – in protecting the person. In many ways over 60-plus years the UN has accomplished this vital mandate. However, in recent decades there has been increasing criticism of the way the UN does business, the way it spends its money and the type of results it is getting or not getting.
The Millennium challenge is enormous and it will take a functional UN to meet it. Reform is nothing to be ashamed of. Even the tidiest house needs a spring-clean. Every organisation needs to step back and review its methods. I think the example of UNICEF is a good place to start in understanding the desperate and urgent need to reform the UN.
Jim Grant led and largely created UNICEF, the UN response to children, until he died in 1995. UNICEF justifiably earned the respect of countries and agencies everywhere for its programmes of oral rehydration, breastfeeding promotion, and primary education. UNICEF was in touch with the real needs of real children. Over the ten years since Mr Grant's death, UNICEF seemed to become a vehicle not for promoting children, but a political agenda focused on women's rights, which was not the appropriate place: it was a children's agency.
Ms Bellamy, who directed UNICEF after Mr Grant, was forced to resign last year. Although criticism was building over nine years of her tenure, the UN structures as they have evolved did not allow any internal investigation of UNICEF. Only from the outside did an accumulation of critics and a growing scandal about the neglect of children's programmes eventually force her resignation. Last year, amidst the final crescendo, publications such as were reporting that UNICEF's failure to develop a coherent strategy for child survival and its shortcomings were contributing to 10 million child deaths per year. For an organisation to tolerate this, such a publicly known problem, shows it needs reform.
There is no disgrace in reform. No, there is only disgrace in resisting reform where it is needed. Success will come when we realise that the UN is an ideal that needs to be fostered and that we need an efficient organisation that can serve these ideals.
Mr President, General de Gaulle used to refer to the United Nations as . Today, now that the 60th anniversary of the UN seems to have ended up in a performance reminiscent of Shakespeare's Much Ado About Nothing, we can honestly ask ourselves whether the wise words by the former French Head of State do not hold true today. Indeed, it took weeks and weeks to discuss a 35-page document that ultimately – for let us call a spade a spade – is not much more than a vague declaration of intent.
Sixty years on from its foundation, the UN’s weakness has yet again been clearly exposed. The UN’s human rights committee, so discredited by its past inclusion of such countries as Cuba, Zimbabwe and Sudan, is being replaced by a human rights council. About the composition of this new institution, or about measures to bar such countries from it, the text, however, has not one word to say. While all countries condemned terrorism, this committee failed to reach agreement on the definition of the term.
Neither did it reach consensus about the principles of the non-proliferation of nuclear weapons and, last but not least, the so desperately needed reform of the Security Council is being postponed once again. Seen in that context, it is really mind-boggling that Japan, to name but one example, should fund 19% of the cost price of UN peace operations, yet has no say in the decision-making process – not quite a democratic way of going about things, one might say.
Mr President, Mr President-in-Office of the Council, Commissioner, ladies and gentlemen, the ambitious challenge of the Millennium Summit was human globalisation, human rights, peace and prosperity for the whole of humanity, and we can conclude that, fundamentally, what that Summit has achieved has been to restrain the attempts to dismantle the United Nations and to point, though with many shortcomings, to certain areas of progress.
I would like, Mr President, to mention an important one of these: the initiative of the Secretary-General, Mr Kofi Annan, who has taken on board the proposal of the Spanish Prime Minister, Mr Rodríguez Zapatero, and of the Turkish Prime Minister, Mr Erdogan. What we have seen this morning in this Chamber demonstrates the importance of that initiative on the alliance of civilisations.
Mr President, I would like to end by saying that we must also bear in mind that the European Union is not currently a Member of the United Nations, but it is a key member of the WTO. That is a challenge that we must face with generosity and in a multilateral spirit.
Mr President, ladies and gentlemen, so, what had to happen has indeed happened. There has been no real reform of the UN, and Europe will not have a seat on the Security Council, a point on which everyone is keeping quiet even though, it has to be said, it was the EU’s main hope at the summit.
One of the consequences of this failure is that the European Union, which will not have a Foreign Minister any more than it has any kind of common foreign policy, will remain a kind of international forum with no external visibility. All of this was quite obvious, despite the balanced comments just made to us by Mrs Ferrero-Waldner, who, in passing, given that she is speaking on French soil, could have spoken in French; in any event, she is not listening to me, as she is well able to do.
If the European ‘machine’ had been a bit more realistic regarding its own importance, we could have spared ourselves these long debates into the vacuum on the so-called European seat, which will be consigned to the back of the wardrobe with the deep piles of our shattered illusions. However, we must reflect on this failure nonetheless, because it should put us on our guard, as the failure of the Constitution, or the European deconstitution, did on a larger scale, regarding the narrow limits within which our ambitions must be contained. The impossibility of reforming the UN, which was predictable, and which we did indeed predict in our previous speeches on the subject, was itself written into the conditions of international activity.
The principle that governs and will always govern international life is the pre-eminence of sovereignties. While, within states, there can be legislation that applies to all and legitimate means of coercion that can make relations between people more peaceful, at international level there is no legitimate referee, nor will there ever be, whether it is an international organisation or a state that claims to have sole responsibility for peace among nations. That is because, faced with a referee State, in reality an imperial state, just as when faced with any supranational organisation, the other states will never lose sight of their own interests, their own personality and, I repeat, their sovereignty, as my colleague Mrs Goudin said.
That does not necessarily mean that the world is a jungle: it simply means that peace is based solely on the balance between nations and groups of nations and that all international law can do is marginalise the natural games of states that, however devoted they claim to be to the cause of peace, are still heartless monsters and will never stop calculating their power.
This should therefore be a lesson to us: the multilateral framework can achieve certain things where, and only where, by some miracle, the interests of the nations happen to coincide. I hope that realism will open our eyes and that we will finally be able to see the narrowness of the framework within which our actions are confined, by the very nature of things.
Mr President, I would like to make just six comments.
Firstly, I would like to condemn the actions of the United States administration, which torpedoed the United Nations in general and these New York meetings in particular. They torpedoed them by appointing Bolton as the United States’ representative in the United Nations and tabling 750 amendments to the draft final text, which the international community had spent a long time working on, negotiating and agreeing, in order to empty it of any content.
It is absurd that, when the United States finally have to make a couple of concessions, there should be so many expressions of gratitude and congratulations just because they have not entirely completed their latest attempt to remake ‘Apocalypse Now’.
Secondly, I acknowledge that the European Union’s role in the summit has been relatively commendable and positive. It has also been relatively effective, when its Member States have acted in a coordinated and agreed fashion.
Thirdly, I would like to stress that the best example of this can be seen in what is undoubtedly the most worthwhile aspect of the New York Summit: with regard to the Millennium Development Objectives, we have not moved backwards, despite some people’s efforts to do so. The European Union acted firmly and at least ensured that the commitments and the timetable approved five years ago were maintained.
Fourthly, it is regrettable that the essential reform of the United Nations failed, a point that is as illustrative as the previous one, but in a negative sense. In this respect, our Member States arrived with differing visions and the Union was incapable of expressing itself, either through its positions or by exerting any influence whatsoever, and is therefore partly responsible for this failure.
Fifthly, we are pleased that the Summit has supported Kofi Annan’s ‘alliance of civilisations’ strategy, accepting a European initiative such as that proposed by the Prime Ministers of Spain and Turkey.
And sixthly, we are delighted that Europe has contributed to keeping the United Nations afloat, saving it from the shipwreck that some people had been preparing for it. It is not, however, sufficient to keep the United Nations afloat, but it is essential to relaunch the organisation definitively. The European Union’s objectives must be geared towards that objective, but to that end, our Union will have to be rather more than simply afloat.
I shall end with something that an African politician said to us: ‘This world does not inspire enthusiasm, in fact it often causes disgust, but it is terrifying to think what it would be if Europe were not operating as a force for rationality, balance, a degree of coherence and, at times, solidarity’.
Mr President, Council, Commission, fellow Members, ladies and gentlemen. The UN summit made clear the need for cooperation in combating terrorism, climate change, international crime and weapons of mass destruction and in dealing with migration. It made it clear that more, rather than less, cooperation is required. The Peacebuilding Commission was given a lot of scope. This is something that the European Parliament now has the opportunity to follow up. Following the initiative taken by the Swedish Foreign Minister, involving 13 female foreign ministers and Commissioner Ferrero-Waldner, we now have the peacebuilding work on which to adopt a position. We must involve more women and, above all, have one woman for every man at all levels, with this equal representation enabling women and men to make better contributions. Why is this so important? Well, because, in modern wars and conflicts, the great majority of the victims are innocent women and children. In the transition from conflict to a sustainable peace, all resources and civil solutions are needed. How do we now follow this up in the EU? When the Millennium Goal was debated, it became obvious that the donor countries must be more generous. It was therefore with great delight that we learned at the weekend that debts were to be written off by 18 countries. I regret that it is only Sweden and another four countries that provide aid amounting to 0.7%. We must do better. In the year 2000, Sweden reached the level of 1%. Given how much we pour out here in the EU, we should easily be able to fill the glass.
– I was a Member of Parliament’s delegation at the Second World Conference of Speakers of Parliament, organised by the Inter-Parliamentary Union in New York on 7, 8 and 9 September.
In my address to the 145 delegations in attendance, I reaffirmed Parliament’s recent positions as regards the reform of the United Nations and the commitment towards the Millennium Development Goals. My message was given greater resonance by the fact that previously all European Parliament resolutions on issues such as this were disclosed to the national and regional political delegations.
With specific regard to the reform of the United Nations, I told the delegates that Parliament stands four-square behind the positions adopted by the UN Secretary-General, such as his view that world security is intrinsically linked to economic and social development, respect for human rights and environmental protection. I also mentioned the need to press ahead with changes to the composition of the Security Council; I believe that the EU should eventually have a permanent seat, and that new seats should be created at the earliest opportunity enabling new countries and emerging regions to be represented.
My last point on the United Nations General Assembly was that not only should there be reform of working methods but also that there should ultimately be a proper United Nations parliamentary assembly.
My plan was to contribute to the debate with this brief overview, which will also act as the report on the mission that I am required to make to Parliament.
. Mr President, thank you for the opportunity to respond to this debate. I thank Members of Parliament for their insightful questions and challenging comments. I will endeavour to address as many of your points as possible in my closing remarks.
At the 2005 Millennium Review Summit our heads of state and government and those of another 166 countries took up the challenge set by Kofi Annan of reforming the United Nations to make it more efficient, more effective and indeed more relevant to today's challenges. The summit outcome document, to characterise the discussion we have had this afternoon, should be seen not as a glass half empty, but instead understood for what I believe it to be: a clear mandate for further change. I believe that we all share the view that a stronger, more effective and appropriately resourced United Nations is the only way to ensure global stability and prosperity in this interdependent world.
As the European Union set out in its statement to the General Assembly on 17 September: 'Without a shared effort to accelerate progress towards the Millennium Development Goals, rich and poor countries alike face a future of increased instability. Failure in UN-led efforts to tackle the threat of terrorism and proliferation would endanger the prosperity of the developing world as much as the developed. The United Nations should not be a forum for countries to push individual agendas, but one in which the international community can agree common action for the benefit of all of the world's citizens.'
That seems to me the appropriate context in which to address a number of the important points raised by honourable Members today. Mr Millán Mon, Mr Lambsdorff and Mr Schmidt raised the issue of Security Council enlargement. In relation to this issue, while European Union partners agree that the Security Council should be reformed, it is the case that there is no European Union consensus on the model. On the related issue of whether the European Union should have a seat on the Security Council, I would respectfully remind Members of this Parliament that the United Nations Charter is very clear on this point: it allows only individual member states to hold seats on the Council, not regional organisations. There is, therefore, no question of a single EU seat on the Security Council.
Mrs Kinnock paid fulsome tribute to the work that had been achieved and painted, I believe, an accurate picture of the progress that has been made, albeit against a context of much further work still to be undertaken. Her contribution is the rightful opportunity for me to pay tribute not just to her tireless efforts on this agenda over so many years – both before entering this Parliament and then thereafter – but also to the experience and expertise of so many other Members of this Parliament, which I believe has enriched the European Union's discussion of these issues and indeed Europe's voice in international fora. It will not surprise her to hear that I am indeed supportive of the references to the need for innovative funding mechanisms in relation to the pursuit of the Millennium Development Goals.
In relation to her other specific question, whether Member States are already starting to roll back on their aid volume commitments, I would categorically say no. The 25 Member States signed up to collectively provide at least 0.56% of GNI by 2010 and, in the case of the EU 15, to all spend at least 0.7% of their GNI on aid by 2015. As I told the party conference I addressed only a couple of days ago, to imagine that 15 countries within Europe would make such a commitment even only a few years ago would have been a dream for many of us who have long pursued that objective.
The European Union reaffirmed that commitment in its statement at the Millennium Review Summit. The Commission and the Council will monitor progress on an annual basis. It is vital that guarantee is in place. I would also point out that the European Union is on course to exceed the targets for 2006, which is 0.39% of the EU average, set in 2002. There is no reason at this stage why we should not do so again.
The next point raised was by Mr Portas. He expressed views towards the United States with which I candidly disagree.
However, on the specific issue of non-proliferation, let me make clear the following points. It is important to reflect the fact that we all share the disappointment of many Member States within the United Nations, and indeed of many Members here in this Parliament, including Mr Leinen, about the lack of an international commitment to non-proliferation displayed in the ultimate inability of states to agree any language on these subjects. I can assure you all that although I speak for the Presidency today, the United Kingdom has worked tirelessly and literally to the last minute both nationally and in other fora representing the European Union as Presidency, to seek the best possible outcome on non-proliferation and disarmament at that Millennium Review Summit. I can also assure this House that we will continue to seek sensible and pragmatic solutions to overcome this deficit that will enhance the nuclear non-proliferation regime.
Turning to the questions posed by Mr Guardans Cambó, I would respectfully say that smaller European Union countries did play a vital role in formulating the shared views of the European Union in the run-up to the Millennium Review Summit. To suggest otherwise would be a disservice to the contribution made by a number of countries other than the larger Member States of the European Union.
Mrs Vaidere then went on to question whether there was a role for a new international organisation to replace the United Nations. Again, I would say respectfully that I have to disagree with that proposal. Rather, the challenge on the basis of what I and some Members of this Parliament have made clear today is that we need to give tangible expression to the words agreed back in the United Nations Millennium Review Summit only a few days ago, and ensure that the further words that are now on paper can be translated in the weeks and months ahead into further action.
Mrs Belohorská addressed questions to the Commission about the Beijing follow-up summit. I can inform her that the European Union did not send anyone to the unofficial Beijing conference on 29 August and 1 September. The tenth anniversary of the Beijing Declaration and Platform for Action was commemorated at the United Nations Commission on the Status of Women in March 2005. On that occasion the European Union was represented by the Luxembourg Minister for Gender Equality.
Mr Deva made a powerful case for greater efficiency and effectiveness in the operation of the United Nations. I believe there has been a broad consensus throughout this Parliament today on the need for that further action to be taken now.
Mr Pistelli asked – given his disappointment about the somewhat patchy nature of the progress, as he characterised it – in what areas the European Union could push further ahead for more progress to be made given the constraints of the summit's final document. I can give him the following assurances. We are encouraging interlocutors, including Kofi Annan, to move forward urgently on the reforms that are important to us, but were not included or were unsatisfactorily worded in that final Summit Outcome Document. Specifically, on the issue of management reform – about which there has been much discussion in this debate today – Kofi Annan has been mandated by the summit outcome to propose further reforms for the UN organisation and secretariat in the first quarter of 2006. We have already urged the Secretary-General to make bold proposals, not least in the wake of the oil-for-food scandal, as it is important that such steps are taken.
The European Union supports the Summit Outcome Document's strong condemnation of terrorism – a matter that was again addressed by a number of honourable Members – and its call for an effective UN counter-terrorism strategy. However, we believe the text should have gone further.
For nearly a decade the United Nations has been discussing a global convention on terrorism that seeks itself to define terrorism. We want to see that definition agreed in terms that are unequivocal. It would leave no doubt what an act of terrorism is and that such acts are utterly unacceptable.
Finally, let me make this other specific point. We agree entirely with the UN Secretary-General that the lack of non-proliferation and disarmament language in the Summit Outcome Document was a significant disappointment. The European Union worked literally until the last moment to try to broker agreement on those key issues. Despite this setback, I reaffirm that the European Union will continue to seek out opportunities to strengthen the non-proliferation regime in all relevant fora.
Mr Romeva i Rueda expressed his disappointment on the Security Council. I have spoken about that already. We share, however, the disappointment that he expressed on the failure to pursue a treaty on the international arms trade. Again, I am conscious that I speak to this Parliament today representing the Presidency rather than any one individual Member State. However, I can assure him of our continuing commitment to this issue, not least because my own party was recently re-elected in the United Kingdom on an explicit manifesto commitment to try and take forward progress on an arms trade treaty.
Mrs Sinnott said that even the tidiest house sometimes needed to be spring cleaned. I certainly agree that reform has a real contribution to make to the pursuit of the Millennium Development Goals and that is why we are so determined that the words of September are translated into action in the weeks and months ahead.
Mr Dillen quoted General Charles de Gaulle. I was tempted to reply in kind, but I shall resist that and leave that for another day. Instead he went on to raise the question again of United Nations Security Council enlargement and I have spoken at some length about the position of the Presidency in relation to that question.
Mr Barón Crespo raised an issue which frankly I expected we might have heard more of in the course of the debate today, which is the centrality of the World Trade Organization talks, just ten working weeks away, in pursuit of the Millennium Development Goals. It is hard to overstate the significance of the challenge that collectively Europe, the United States and the other representatives of the World Trade Organization face when they arrive, and in the weeks before arriving in Hong Kong. There is simply no doubt that 2005 will already be remembered as a year of real progress in relation to debt reduction and increases in aid flows, for all the reasons that I have described. The opportunity for Europe now is once again to grasp the leadership potential that is within its grasp and move actively and aggressively to try and make sure that the very development dimension to the original Doha Declaration is given expression in Hong Kong. I was heartened in that regard by the remarks of Pascal Lamy last week, in his first press conference as Secretary General of the WTO, for I believe that only by being clear as to the development dimension of the Doha round in Hong Kong, will we see the kind of progress that I believe many Members of this Parliament would wish to see made in early December.
Mr Coûteaux raised the issue of a seat at the United Nations, which I have already addressed, and Mr Martínez Martínez spoke of the United States. As I hope I have already made clear in my contribution in winding up this debate, it is with some relief that I speak on behalf of the Presidency of the European Union, rather than any other Administration, so I will leave it for others to answer for the actions of those outside the European Union.
Mrs Segelström raised the issue of terrorism and the need for more cooperation, something I wholeheartedly agree with, and heard very strongly articulated in this Parliament when Charles Clarke, the Home Secretary of the United Kingdom, made a powerful case that it is not by building thicker or higher walls that we will effectively counteract terrorism, but rather by deeper and more fulfilling cooperation between the Member States of the European Union. She also made an important point in terms of gender representation in the high levels of office represented at the United Nations Millennium Review Summit. I certainly acknowledge the significance of that point and therefore respectfully suggest that perhaps the Commissioner is better qualified than I to answer it.
The final contribution came from Mr dos Santos, in which he explained his own presence at an important international meeting that preceded the Millennium Review Summit. Again, I would simply take this opportunity to reiterate the sincere gratitude, both of the Commission, I believe, and certainly of the Presidency-in-Office, for the tireless efforts of many Members of this Parliament in pursuing what was achieved in the United Nations Millennium Review Summit.
I fully accept that there is some disappointment that the Summit document ultimately did not go as far as many of us would have wished it to, but I am absolutely convinced that but for the effective action of members of the European Union, we would not have achieved the progress that we did in New York. For that, I believe, we can feel a real and genuine sense of shared pride.
. Mr President, I shall be brief and just say at the beginning that we were delighted to see a parliamentary delegation in New York. I thank Mrs Kinnock, Mr Deva and Mr Lambsdorff for having been there. I must say that this was very positive because you have seen for yourselves the positive and the rather negative side of this Millennium Summit.
Many of you have mentioned seeing the glass as half-full or half-empty. The picture was a mixed one, but I think it was very important that this Millennium Summit ended with a declaration from where we can go on, and this is the most important thing.
Knowing the UN as I do – I was chief of protocol for Boutros Boutros-Ghali in 1994 and 1995 – I know that it can only be as good as its member states, and as good as the member states that are ready to go for a compromise. There are 191 member states, so it is not easy for a European Union with 25 member states and some associated member states with the same positions to bring the issue forward. The European Union has done a very good job, and this has also been mentioned by Secretary-General Kofi Annan and many others.
It is true that in the Human Rights Council, as I mentioned at the very beginning, on the definition of terrorism for instance, we have not achieved everything. Let me just go into this question a little. I would say the clear and unqualified condemnation by all governments of terrorism in all its forms and manifestations committed by whomsoever and wherever is a very important element, and it is a strong push, given that this agreement has been negotiated for nearly ten years. There is a good chance that at this General Assembly before the end of the year there might even be a conclusion of this agreement. If this were so this would be another positive outcome.
Let me also say with regard to women's issues that I was present at the evening dinner of the women's network. I was a foreign minister, but now I am a Commissioner for external relations. It is very important to think of the other part of the population that is not yet always represented in an appropriate manner, and therefore we think women can make a special contribution to peace and to peace-building, on which we have placed particular emphasis.
I would also like to say that the issues that we have mentioned today – and the issues of dialogue and alliance between civilisations and cultures – are a very crucial item. It has been around for a long time, but now it has been mentioned as a new concept and we will certainly work and cooperate with this concept because this might bring the peoples at large again to a common understanding that there has to be tolerance on religious civilisations, but that at the same time we share common values.
On the whole I can again say that the EU is indeed the natural partner of the United Nations and both organisations have been born out of the same experience, the experience of war, and are founded on the same conviction that acting together is much better than acting alone, even if we sometimes have to compromise in order to go on. But there is a very strong commitment from our side to go on, with an excellent President of the General Assembly.
– Mr President, I had asked the Commission and the Council for their opinion on when Parliament can expect the representatives of Commission and Council to be combined in New York and at the other sites of the United Nations, in order to achieve better coherence in the Union’s representation at the United Nations. I should be grateful if the Council and the Commission would respond to this.
Mr President, Mr Lambsdorff, you know as well as I do that the Constitution has not yet progressed and has not been ratified. The Council Secretariat now has an office in New York; the Commission has observer status at the United Nations, and we work extremely closely together. Even so, there are at present no plans to amalgamate the two.
– I have received six motions for resolution(1) in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 29 September 2005 at 12 noon.
The next item is questions to the Council (B6-0331/2005).
Have the Member States given a firm undertaking regarding the separate collection of waste by category?
What view does the Council take of the implementation of such measures to date in the Member States, in particular regarding the collection, destruction and recycling of chemical, toxic, lubricant and radioactive wastes?
Does the Council consider it necessary to heighten awareness of the problem and provide funding for measures such as the above to protect the environment and health of future European generations?
. The Council considers that separate collection systems have been and will continue to be widely implemented to achieve the objectives of Community directives on waste. Separate collection leads to higher recycling rates and makes final disposal safer.
A number of Community directives on specific waste streams provide for separate collections of wastes, especially for end-of-life products that would otherwise enter the municipal solid waste stream. Much has been achieved in Member States through Community legislation to meet this environmental challenge. Important hazardous waste, such as waste oils and batteries, has been tackled. Recycling and recovery targets have been set for some key complex waste flows, such as packaging, end-of-life vehicles and waste from electrical and electronic equipment. Some of these measures have still to be implemented in some Member States.
Changing behaviour, whether that of producers, consumers or public authorities, takes time. This is particularly true with regard to achieving a specific environmental outcome requiring significant investment in infrastructure. Therefore, future initiatives on waste will need to have realistic timescales to allow the stakeholders concerned sufficient time to plan their investment.
The experience of Member States shows the importance of heightening public awareness of waste-related issues. I am confident that the Commission will take full account of this when it brings forward its thematic strategy on waste.
– Thank you for your reply, Minister, but when I went down to Greece from Brussels I got the opposite impression from the one you have given and I ask the Council if it has evaluated the direct and indirect damage to date and the damage which will be caused in all the Member States from their failure to comply with the directives.
. Clearly each Member State is subject to the obligations imposed upon it by European Union law. Therefore it is important to recognise that, particularly in relation to directives that have been passed, there are processes whereby infringement procedures can follow. Whilst we recognise that not all Member States have implemented EU waste legislation fully, in general I would suggest that implementation of European Union environmental law has actually improved in recent years.
The counter-terrorism provisions adopted by certain Member States, under the guise of the fight against terrorism, means that the EU must now face the reality that one of the effects of the terrorist threat is that the hard-won liberties, which underpin the shared values and principles of the Union, are being challenged and undermined. In the light of the bombings in Madrid on 11 March 2004 and in London on 7 July 2005, the EU is now facing a defining moment in its approach to combating this attack on the European way of life.
How does the Council, under the leadership of the UK Presidency, plan to work together to overcome national differences and the bureaucratic hurdles within the 25 EU Member States in order to develop a harmonised approach to combating terrorism which achieves a balance between providing security to EU citizens whilst simultaneously guaranteeing their human rights and civil liberties, regardless of religious beliefs or ethnic origins?
. I really could not agree more with the honourable Member about the importance of these issues, not least following the attacks in Madrid, and in London on 7 July. The Council has always endeavoured to strike a balance between providing security to European Union citizens while simultaneously guaranteeing their human rights and civil liberties, regardless of religious belief or ethnic origin.
On 13 June 2002, the Council adopted a framework decision on combating terrorism. This framework decision approximates Member State legislation as regards acts of terrorism, offences relating to a terrorist group and offences linked to terrorist activities. It is specifically mentioned in Article 1 of the framework decision that it 'shall not have the effect of altering the obligation to respect fundamental rights and fundamental legal principles as enshrined in Article 6 of the Treaty'. It is in particular in defence of those rights that the Member States need to combat terrorism, which is the antithesis of human rights as we see it in democratic societies.
In his address to the European Parliament on 7 September, my colleague, the British Home Secretary Charles Clarke, emphasised the need to find a balance between civil liberties and the increase in security. On that occasion the Vice-President of the Commission, Mr Frattini, also stressed the need for a balance between law enforcement activities and the protection of fundamental rights.
May I, once again, welcome the Minister back to this House. It is very pleasing to see you here, to provide a detailed answer to the question that I had tabled.
You make reference to statements made by your colleague, the Home Secretary of the United Kingdom, Mr Clarke. May I draw your attention to comments that he has made since the date that you mention and ask you to what extent the Presidency is committed to doing away with certain provisions of the Convention on Human Rights?
. Let me address the question by being very clear that the priority of our Presidency, not least given the attacks in Madrid and London, is to give renewed momentum to the EU Counter-terrorism Action Plan, which has been agreed by all Member States. We believe that, by focusing our efforts on this plan, we can achieve the harmonisation and establish the common ground of which I spoke earlier.
Mr President-in-Office, the European arrest warrant is a very sensible and welcome measure to try and counter terrorism, but it has not been implemented by several Member States because of a fear that people extradited under the warrant will not receive a fair trial, appropriate legal support or appropriate language support. Will you examine this, as the President-in-Office, to see if you can reassure all Member States that the arrest warrant may be implemented in full?
. I can give an undertaking to the honourable Member that this is an issue which we should have concern for, given our commitment not only to the common arrest warrant but also to action to take forward a common evidence warrant across the European Union. If there are practical reasons, given concerns within Member States, which are preventing the deepening of the cooperation of which I spoke earlier, then that is exactly within the concern of the Council. In particular I will ensure that the honourable Member's remarks are brought to the attention of the Home Secretary.
Is the Council aware of any website maintained by a European public authority which is better designed to frustrate the ability of citizens to access information than that of the Council of Ministers?
. First of all, I should like to congratulate the European Parliament on the launch of its own website before I try to defend the Council's website.
Let me do my best. The objective of the Council's website is twofold: to provide information on the role and activities of the Council and to enable the institution to comply with its obligations as regards access to documents. Thus, in addition to the homepage of Javier Solana, the Secretary General of the Council and High Representative for the Common Foreign and Security Policy, the Council website provides access to press releases and a wide range of information of particular interest to the media on the activities of the Council within the different policy areas.
In addition, the website includes the public register of Council documents and provides information concerning the use of the register and about the rules governing transparency and access to documents. It should be pointed out that the somewhat specialised Council website has been designed with a view to avoiding, as far as possible, overlap and duplication of work in relation to the interinstitutional website Europa, which is managed by the European Commission and addressed to the public in general.
'Yes, Minister!' Is the Presidency-in-Office aware that when asked to consider the inadequacies of the Council's website, journalists and NGOs seem at a loss whether to laugh hysterically or to gnash their teeth in anger?
Would he agree that if the European Union is to connect better with its citizens, then the public sources of information need to reflect the principles of openness and transparency? Will he take steps to initiate a review and public consultation aimed at sweeping aside the backward-looking approach of the Council Secretariat and providing the public with a first-class source of honest, factual and accurate information?
. On the basis of my inquiries since this question was tabled, I have some sympathy with the points raised by the honourable Member. I can assure him that the structure and content of the Council's website undergoes continuous review and this process will be continued in parallel with the improvements to the Europa website, of which I spoke a moment or two ago.
I feel the only point of difference between us, in terms of the question that was put to me, is to suggest that in the first instance the public should visit the Council website, rather than the Europa website. I think there is a genuine question as to how we ensure the kind of duplication, which has been all too common amongst the government websites of Member States, and ensure that the product offered to the citizenry of Europe better reflects the single access point that we wish the public to move towards. That, most clearly, in terms of the public, is the Europa website. The Commission has recently announced its action plan to improve communicating in Europe and I am sure that will have a direct bearing on the Europa site.
Mr President-in-Office, perhaps you would like to visit a website that really does frustrate one, that really does contain inaccuracies. That is the UK Liberal Democrat website, which, for example, claims that Liberal Democrats are the main opposition to the British Government and that they have policies.
. Ever mindful of my responsibilities as a representative of the Presidency, rather than speaking as a partisan figure here today, I would respectfully suggest that those inaccuracies are perhaps not so much technological as ideological.
I should like to ask the President-in-Office of the Council to kindly answer Mr Davis' original question: is the Council aware of any website maintained by a public authority which is better designed to frustrate? He did not actually answer the question.
Can we therefore take it that he agrees that the Council's website is the worst of all public websites?
. I suggest to the honourable Member that if he believes it is an efficient and effective use of the Council's time to visit every public website on the worldwide web, then I would respectfully disagree with him.
The EU institutions are required by Regulation (EC) No 1049/2001(1) on access to documents to keep a register of documents and to grant direct access to documents in electronic form. Despite recent improvements, the Council Register is not organised in a user-friendly way. Will the Council reorganise its Register and its website, perhaps in a way similar to the European Parliament’s Legislative Observatory and create special webpages for each meeting which allow citizens to trace all relevant agenda documents and follow the decision-making process through its various stages?
. As pointed out by the honourable Member, the European Union institutions are required by law to keep a register of documents and to grant direct access to documents in electronic form. By setting up its public register of documents, which I understand became operational in January of 1999, the Council fulfilled that requirement well before the relevant regulation entered into force.
The number of users of the Council register has been steadily increasing ever since. Thus in 2004, close to 300 000 different users logged on to the Council's public document register, as opposed to roughly 180 000 in 2003. This represents an almost 63% increase in the number of users in one year. The total number of visits increased by just under 20%: 920 000 in 2004 against 770 000 in 2003, representing more than 2 500 visits per day.
Consultations in terms of number of screens viewed totalled more than 5.5 million. As these figures on the use by the public of the register of Council documents indicate, the register has indeed become a frequently used research tool for citizens wishing to closely follow the development of Community affairs. This is all the more understandable as the Council register is constantly updated via an automatic archiving system. By 9 September 2005, the Council register contained references to more than 640 000 documents.
Moreover, a considerable amount of Council documents are automatically made available, in full text format, via the Council register as soon as they are produced. Thus in 2004, around 70 000 documents, or roughly 60% of the more than 100 000 documents produced and registered that year, could be consulted full-text online immediately upon circulation.
Provisional agendas for meetings of the Council and its preparatory bodies can be consulted online as soon as they have been circulated, thus enabling users of the register to easily identify the reference numbers of documents discussed at any given meeting.
Moreover, apart from the document number entry, the users of the register can search for documents on a given subject via other entries of the register, such as the meeting date, the interinstitutional file number or a subject code.
Nevertheless, in order to further improve the quality of the register, the Council will study the technical feasibility of performing an automatic search via interactive agendas for documents on a given issue or that are part of the same file.
I should like to thank the Presidency, but let me give an example.
If you put 'data retention' – a subject much in the news – in the subject-matter search box, you get no documents at all. It is as if Charles Clarke's frenzy of activity on this topic was a mirage. If you put the words 'data retention' in the title box you get 45 documents, but with no way of navigating what meeting they relate to.
You have not answered the specific request in my question. Will you copy the Parliament's Legislative Observatory to make the Council website easy to navigate?
If you use the help section on the website, you get 'regarding suffixes on documents'. There may be multiple suffixes indicating the different versions, for example, REV 1 (the first revision), REV 2 COR 1 (the first corrigendum to the second revision), COR 1 REV 2 (the second revision of the first corrigendum). I do not believe that helps public enlightenment.
. I am not entirely convinced that public enlightenment is assisted when what I clearly stated in the final paragraph of my answer appears not to have been heard. So, let me repeat it for the record. In order to further improve the quality of the register, the Council will study the technical feasibility of performing an automatic search via interactive agendas for documents on a given issue or being part of the same file.
The Fisheries Partnership Agreements concluded with third countries are totally unfair and extremely damaging for the local population, and they have environmentally disastrous consequences.
Like WWF, Oxfam and some others, I strongly believe that they do not constitute ‘sustainable development’.
Could an inquiry be carried out into these Agreements? Will the Council support this position and stop these appalling fisheries deals?
. The Council is aware that various organisations have voiced concerns over the alleged adverse effects of fisheries agreements between the Community and third countries. The Commission, in response to such criticism, issued a communication on 27 December 2002 on an integrated framework for fisheries partnership agreements with third countries. Subsequently, in July 2004, the Council endorsed the policy changes advocated by the Commission in its communication.
It is important to stress the word 'partnership'. This is about more than just buying up fishing rights from third countries and denuding their stocks. The Community will enter into a dialogue with the third country on the basis of scientific evidence to establish whether there are surplus fishing possibilities which the Community vessels can extract sustainably. The Community will discuss with the third country how the money paid can be used for the benefit of the people of that country. As these are fisheries partnership agreements, the Council will seek to ensure that this money is to the benefit of the local fisheries sector, including fishermen and the coastal populations.
Finally, in the preparation of new agreements or renewal of existing ones, the Commission systematically presents to the Council assessment reports on the effects of these agreements. The Council considers these agreements to be beneficial to both parties and looks forward to concluding future fisheries partnership agreements with third countries. The United Kingdom Presidency is also working with the Commission to host a seminar later this year on the question of third-country agreements.
Minister, I find it absolutely extraordinary that a government such as yours and that of your leader Tony Blair – who has made such a big play on Africa, what is going wrong in Africa, and what we have to do to try to help Africa – can be turning a blind eye to this issue. I am afraid that these third-country fisheries deals are the most appalling combination of European commercial greed and bad African government corruption.
There is absolutely no question if you look at every independent report that in environmental terms these fisheries deals off the west coast of Africa are the environmental equivalent of setting fire to the Serengeti! The local populations are being left without any hope of earning a living and I am very disappointed that you will not at least promise us an inquiry.
. I have no doubt that the honourable Member is sincere in his comments and I am respectful of the organisations that he consulted in preparing his contribution to this debate today, so I would be grateful if he could forward, both to the Commission and to the Council, the evidence he referred to in his question and I will ensure that it is passed on to the relevant officials.
I thank the President-in-Office for his reply. I clearly do not have the unerring experience of fisheries questions that my colleague, Mr Farage, has just demonstrated. I did serve, however, representing Cornwall and Plymouth. Fishing in that part of the world relies totally on partnerships and agreements. If there were no agreements – and I disagree with Mr Farage here – what happens is that a number of mavericks simply abuse the quantity of fish stocks present. It seems to me an excellent idea that the European Union concludes these agreements, and I personally hope that they continue.
. I have great sympathy with the point that the honourable Member has made. It is a debate which is in some way similar to the debate on economic partnership agreements in general. Few would disagree with the principle that partnership agreements of this kind can genuinely be of benefit to the developing countries concerned. However, if in practice the effect of those agreements is inimical and detrimental to their very objectives, then that is rightfully a matter of concern. That is why I have undertaken, if evidence is produced, to pass it on to the relevant individuals.
It is extraordinary that Mr Farage should raise this issue when he barely attends the Committee on Fisheries, and I would urge him to attend on a more regular basis, so that he can put forward his views on this.
I worry that what he is referring to is every fishing agreement. For example, the Norwegian fishing agreement is vital for Scottish fishermen. He needs to be consistent in his approach.
. I shall resist the very considerable opportunity that has been presented to me to discuss the inconsistencies inherent in UKIP's position and simply say that I fully recognise, not least on the basis of the tireless work in Scotland of the honourable lady who asked the question, that fisheries partnership agreements can have a very important role to play. It is a clear example of where working independently rather than in partnership offers no future either to Europe or, I would suggest, to fish stocks.
Whilst the minorities in Kosovo have guaranteed seats in Parliament, in response to pressure from the Radical Party led by Vojslav Seselj, who is facing trial in The Hague, Serbia has been turned into a single constituency with no local seats and a 5% threshold. As a result, the ethnic minorities living in potential crisis areas, that is, the Vojvodina, the Sandzak region around Novi Pazar and the Presevo Valley, have been excluded on a de facto basis from involvement in parliamentary politics, even though they make up a majority of the population in their home regions.
Does the Council acknowledge the risks which may stem from this imbalance in the demands made on Kosovo and Serbia respectively, and what impact will this imbalance have on the preparations for the EU Treaty negotiations with Belgrade?
. The future of Serbia and Montenegro is within the European family, as I was indeed able to communicate when I recently visited the Western Balkans and had the opportunity to meet with the authorities in that country.
It follows that the participation of all ethnic groups in the democratic process is crucial to that country moving towards a European future. However, we do not recognise that the situation in Serbia is as bleak as the question implies.
While the political situations in Kosovo and Serbia are not directly analogous, we judge that there are opportunities for minorities in Serbia to enjoy full involvement in parliamentary politics.
One of the first measures taken by the new Serbian Parliament in early 2004 was to abolish the threshold for parliamentary representation – that is, 5% – in the case of parties representing ethnic minorities. Therefore at future general elections minorities are also likely to be represented in the parliament.
The Serbian local election law stipulates a 3% threshold but interethnic relation councils are also set up in ethnically mixed municipalities and comprise members of all ethnic communities, accounting for more than 1% of the municipal population.
In addition, questions concerning national minorities can be brought to the attention of the central government of Serbia, notably through the National Council of Ethnic Minorities, established in 2004. That is a forum in which all relevant issues for minorities can be discussed.
We hope to open stabilisation and association agreement negotiations with Serbia and Montenegro during our Presidency. To conclude this agreement Belgrade will need to meet a range of conditions set down by the European Union. To eventually join the European Union Belgrade will need to have met all the Copenhagen political criteria.
The honourable Member is right to highlight the need for democratic standards in Serbia to be at the heart of this process.
Mr President, I am obliged to the President-in-Office for his very good, very specific answer. I should just like to add that the Preševo Valley, that is to say, the Albanian-inhabited region of southern Serbia, has no parliamentary representation at all, whilst the Serbian minority in Kosovo is guaranteed seats, at least in theory: they have not yet been taken up. Could the President-in-Office envisage, as part of a solution to the Kosovo issue, endeavours towards a bilateral settlement – so that borders do not have to be changed, because of course we do not want to change any borders – which gives the Albanians in Serbia the same rights as the Serbians in Kosovo?
. With the greatest of respect to the questioner I do not believe, especially at this time of some sensitivity and anticipation, that it is right to anticipate Ambassador Eide's report in relation to Kosovo. We only have to wait a little longer for that report, and it in the light of it will be better able to continue the discussion on the final status of Kosovo.
Mr President, Mr Alexander, I would like to call to your attention the fact that there is a province in northern Serbia named Vojvodina that had the same status as Kosovo before 1989, whereas now it is practically a ‘territory on paper’ only, without a status. No one knows why its status cannot be restored five years after the fall of Milosevic. Since the large native Hungarian and Croatian minorities do not have a representation in the parliament of Belgrade, they are politically discriminated against in Vojvodina. When saying that there are positive ethnic changes in Serbia, I wonder whether you are aware of the fact that members of a European nation, namely of the Hungarian nation are persecuted and assaulted only because they speak Hungarian, while the police refuses to record their complaints, there are more and more judges of a doubtful reputation from Kosovo and Krajina in the region, and now there are murders ...
. I would respectfully suggest to the questioner that an awareness is needed of what the legitimate responsibilities of the European Union Presidency are and what the responsibilities of the Serbian Government are.
In relation to the specific matter of concern, the recent attack on József Kasza, the Chairman of the Alliance of Vojvodina Hungarians, and the general position of the Hungarian minority, I believe a quick and decisive approach by the Serbian Government did much to calm the fears of the ethnic Hungarian community that the attack on Kasza might be the beginning of a series of further attacks. We are thankful that no one was hurt, according to the reports we have received, but I am aware of the concerns that the honourable Member has expressed.
Mr President, I am glad that negotiations with Croatia are now actually set to begin in a few days’ time. This represents a considerable step forward for the British Presidency. When does the President-in-Office expect accession negotiations with Belgrade to begin?
. There seems to be a presumption inherent in the question which I am not in a position to echo in my response. There are still further reports to be received in terms of the position of Croatia, not least in terms of the Croatia Task Force. That is where matters rest at the moment – no further than that.
The Directorate-General for Foundations in Turkey has announced its intention of renting out property belonging to religious minority philanthropic foundations and which had previously been expropriated, persisting in its practice of violating the property rights of religious minorities. At the same time, the Turkish Government is tacitly consenting to this practice and has also brought before the national assembly a draft law on religious foundations, which stipulates that the Turkish State will return to its rightful owners only property under its jurisdiction and not property which has been sold illegally to third parties.
Is the Council aware of the practice followed by the Directorate-General for Foundations and the draft law tabled by the Turkish Government? Will it include this draft law on the agenda for the discussions it is to hold with the Turkish authorities? What steps will it take to safeguard the property rights of religious minorities in Turkey, in the light of the accession negotiations due to begin on 3 October 2005?
. We are aware of the issues raised by the honourable Member. While freedom of religious belief is guaranteed in the Constitution of the Republic of Turkey, and the European Commission's 2004 Regular Report on Turkey's progress towards accession noted that freedom to worship is largely unhampered, important issues in this area remain outstanding. Under the revised accession partnership adopted in May 2003, Turkey is required inter alia to establish conditions for the functioning of non-Muslim religious communities which are in line with the practice of European Union Member States. However, the Council notes that some Muslim and non-Muslim religious minorities and communities continue to experience difficulties connected with legal personality, property rights, training, residence rights and work permits for Turkish and non-Turkish clergy, schools and internal management. The European Union is particularly worried by the continuous confiscation by the state of property belonging to non-Muslim religious foundations. The European Union has urged Turkey to adopt promptly a law on foundations that fully complies with European standards and expects the Commission's comments on the draft law that were sent by Commissioner Rehn to the Turkish Foreign Minister Gül in June to be seriously considered. The European Union has also urged Turkey to reopen the Halki Greek Orthodox Seminary.
As the honourable Member is well aware, on 16 and 17 December 2004 the European Council, when deciding that Turkey sufficiently fulfilled the Copenhagen political criteria to open accession negotiations, clearly stated that the Union would continue to monitor closely the progress of political reforms in Turkey. The Council can therefore assure the honourable Member that it continues to follow developments in this area very closely indeed.
– Mr President-in-Office, the European Parliament considered, in a resolution passed just today, that the specific legal arrangements are inadequate. Does the Council share this appraisal? Have you made any comments on the specific bill? Do you intend to put these issues on the negotiation agenda and, if so, when?
While we are on the subject of religious freedoms, does the British Presidency have any comments on the unacceptable and disparaging treatment of the Pope by the Turkish Government, following his invitation from the Orthodox Ecumenical Patriarch to visit Istanbul?
. I am not sure whether the honourable Member had the opportunity, as I did this morning, to participate in a three-hour debate on the issue of Turkey in this Parliament. I can assure you that the British Presidency is fully aware of the range of issues involved in Turkish accession.
I would however suggest that many of us believe that the very process which Turkey has been through, and which it would continue to move through, is the best guarantee that these very issues that need to be addressed are being addressed and will continue to be addressed in the future.
Obviously, the issue of religious freedom is absolutely critical in negotiations with Turkey. In the next few weeks the NGO First Step Forum will be visiting Turkey to investigate the situation on the ground and I will be happy to forward a copy of its report to the President-in-Office.
Can the President-in-Office reassure me that religious freedom and expression thereof will be emphasised throughout the accession process with Turkey?
. I can give that assurance but I would also point out to the honourable Member that leaders of Catholic, Greek Orthodox and Syrian Orthodox churches in Turkey have said that as a result of the European Union harmonisation reforms, their communities now find it easier to worship and that attitudes towards them have changed.
I fully recognise that there is a great deal of further work still to be done, and that is why I pay due tribute to the work that Mrs Stihler and other members of the NGO community have undertaken in this field. Nonetheless, I think the words from the leaders of the Catholic, the Greek Orthodox and the Syrian Orthodox churches in Turkey to which I have just referred tell their own story about the real progress that has already been made.
Following the unimpeded return of the convicted terrorist fugitives Niall Connolly, James Monaghan and Martin McCauley to the Republic of Ireland from Colombia, and given the EU’s declared commitment to support the fight against international terrorism, what steps has the Council of Ministers taken to ensure that the Irish Government does not provide sanctuary for these international terrorists, and is it satisfied that Europol did everything possible to thwart their return?
. As I made clear earlier this month in this Parliament, this is not an issue for the Council, but for the Irish and Colombian governments.
Minister, is that answer not a pitiful and cowardly cop-out? The Council, with collegiate emphasis, has repeatedly stressed its commitment to the fight against international terrorism and yet when faced with flagrant contradiction of that commitment through a Member State harbouring notorious international terrorists, all it can do is shrug its shoulders in lamentable indifference.
This is a challenge to the Council. Is it in a position to prove its credentials in fighting international terrorism, or is it only interested in ducking its responsibility? You can do better. The question is: have you the will to do better, or is all the talk mere platitudes and empty words?
. With the greatest of respect to the questioner, I would suggest that the issue is not one of will, but one of locus, and given that the Council has received no request from either of the two governments involved, the Council does not have a direct locus in this matter.
I find the President-in-Office's remarks quite amazing. Considering that he is part of a government that has taken such a strong line on international terrorism, the way in which he has ducked the issue – his cop-out here this evening – is totally amazing.
Would he not agree that he should be encouraging the two governments of the Republic of Ireland and Colombia to ensure that there is no hiding place for those people who were convicted in Colombia, sent to jail, and who then absconded? Would he not agree that he should be leading to ensure that in the light of international terrorism he takes a positive role and does not try to duck out of this position?
. It will not surprise you that I reject the terms of the accusation levelled at me by the supplementary questioner. I am somewhat intrigued, given the position of his party in relation to the importance of the nation state, that he does not accept the basic legal proposition as to where the legal locus to take action in relation to this matter lies. That legal locus lies with the Member State and I would suggest that, rather than rehearse the arguments that we first had the opportunity to discuss in this Parliament earlier this month, he should express his concern directly to those governments which have it within their powers to take action on the matter.
I am not that keen to get into this issue, but I simply want to say that the legal and justice provisions in the Republic of Ireland are already under way. That system is independent of the political influence of any party in the Republic of Ireland, as I am sure the system also is in the UK, including Northern Ireland.
I want to appeal to you to take Question 9, which is the next one and in my name. I would particularly like to put a supplementary to the Council representative on the issue of the temporary agency workers directive.
. Mr President, I am grateful to you for that direction. I would suggest that, given the concern expressed by the questioner and the pressure I am under to catch a plane, it might be best if we were to correspond so that he can have a full reply to his concerns in relation to the directive.
My question is Question No 32 on the list, but you have already answered by saying that it will be answered in writing. I look forward to that reply. I hope the Minister catches his plane. I look forward to continuing this discussion.
Questions 9 to 38 will be answered in writing(2).
That concludes Question Time.
The next item is the Commission declaration on Belarus.
. Mr President, Commissioner Ferrero-Waldner had very much hoped to be with you to discuss this point. She has been highly engaged developing the Commission's activities on Belarus since we took office. On behalf of Commissioner Ferrero-Waldner and the Commission, I am pleased to have this opportunity to exchange views with you on the situation in Belarus and on the Commission's work to support democratisation and civil society.
The Commission is deeply concerned about the absence of democracy and the rule of law and the lack of respect for human rights in Belarus. Belarus is in clear breach of its international commitments under the OSCE and UN charters. We have recently seen a worrying deterioration in the situation. The regime restricts human rights even more and is taking further steps against non-governmental organisations, undermining the rights of minorities, imprisoning citizens for political reasons and curtailing freedom of expression.
We have condemned firmly the acts of intimidation by the Belarussian authorities against the Union of the Poles in Belarus. These incidents occur in the context of growing repression of political parties, NGOs and independent media outlets in Belarus. We believe such interference undermines minority rights, thereby contravening standards of governance to which Belarus has signed up as part of its commitments to the Organisation of Security and Cooperation in Europe.
In addition, Belarus has introduced decrees that place even more restrictions on foreign assistance, thereby isolating itself and the Belarussian people still further.
You may ask how the Commission has reacted. In response to the growing repression in Belarus we have increased our funding for democratisation and human rights by transferring EUR 2 million from the TACIS Programme to the European Initiative for Democracy and Human Rights Programme, one of the two instruments which do not require the consent of the government. The TACIS Programme was refocused to address the needs of the population with the full participation of the civil society.
This year we have already signed 27 small contracts with NGOs worth EUR 3 million. We shall issue a further call for proposals under the EIDHR Programme in October, with a total budget of EUR 420 000.
We are also in the process of allocating more than EUR 1.7 million for three specific new projects for Belarus. These will be implemented by OSCE - ODIHR, the UNDP and the Nordic Council of Ministers. These projects will focus on human rights, democratisation, civil society and independent educational institutions such as the European Humanities University-in-exile.
We shall continue to address the broader needs of the population with the TACIS Programme and focus on health and social issues, higher education, training and environmental matters.
When alleviating Chernobyl-related problems, our approach is to fund project proposals put forward by the local communities.
One of the most significant developments in our assistance is our support for independent broadcasting. In response to the suggestions from this Parliament and elsewhere, starting from 1 November we shall fund a daily radio news programme. The idea is to increase awareness of human rights and democracy issues in the Belarussian population, and provide it with factual news on developments inside and outside Belarus, which would not otherwise be available. The broadcasting will kick off in Russian, and Belarussian programmes will be phased in as soon as possible.
The start of independent broadcasting is a major step, and I am delighted that we were the first donor to launch such initiatives for Belarus.
In addition, we shall open a Commission office in Minsk early next year. The office will be headed by a . This will facilitate our contacts with local civil society and it will also assist our coordination efforts and the follow-up of our activities.
We have also looked at how best to ensure that all our policies towards Belarus are consistent and coherent. In trade we have carried out an investigation into violations of trade union rights under the Generalised System of Preferences and looked into the definition of annual textiles quotas. We also keep the EU list of senior officials covered by the visa ban under continual review.
The Commission has taken the lead in the discussions on how to improve cooperation among the donors active in Belarus. We have organised three donors meetings this year. The first one was in Vilnius in March, followed by one in Kiev in July, and the latest one was held last week in Brussels.
The process of democratisation in Belarus and the wellbeing of its people are matters that are very close to our heart and to the Commission's objectives. We are doing all we can to support those striving for the development of a democratic and pluralistic society in Belarus.
In particular, in addition to keeping up our focus on democratisation and human rights, we encourage the Belarussian democratic forces to work closely together. This is crucial in view of next year's presidential elections.
We look forward to welcoming Belarus as a full partner in the European neighbourhood policy, as soon as the country lives up to its commitments on democracy, the rule of law and human rights, not only in words but also in deeds.
. Mr President, earlier today the House adopted a resolution on the legacy of the Solidarity movement born 25 years ago. It was more than a historical resolution, however, as it was also partly an appeal to solidarity within the European Union. We are now working on a resolution concerning Belarus, and this resolution should be an expression of our European solidarity towards those who need solidarity shown to them at present, as is certainly true of our friends in Belarus, the Belarussian people.
One might well ask why another resolution on Belarus is needed, when the last one was only adopted in July, just before the summer break. As the Commissioner rightly pointed out, however, the situation in Belarus is changing very rapidly. The political situation is getting worse with every month. The latest development to come to our notice concerned Mr Lukashenko’s administration’s crackdown on the democratically elected leadership of the Union of Poles in Belarus. The whole of the civilised world saw for itself how the largest organisation in Belarussian civil society was persecuted and its leaders brutally deprived of their office.
As a Polish Member of the European Parliament, I would like to offer sincere thanks to the Members of this House who helped and supported us in those difficult times. Representatives of all the political groups were involved. I believe the help and support provided by other Belarussians who share the same fate as Poles in Belarus was equally important. In particular, I should like to thank representatives of the Belarussian opposition for their support of the Union of Poles in Belarus at this difficult time. It points to the emergence of a network of solidarity in Europe. This network enables people who often needed help themselves in the past to support those who are currently in difficulty.
In my view, the European Commission should also be congratulated on the matter referred to by the Commissioner, that is, on the first signs of a review of the European Union’s policy towards Belarus. These are good signs, and I trust the good work will be kept up.
. Mr President, events in Belarus do not concern just a limited number of Member States, such as Poland or the Baltic States, because of obvious historical, political, geographic and social reasons. These events should be of concern to each and every Member State here. This is one of the deficiencies in our approach: not all of us consider Belarus as our backyard issue, as indeed it is.
I will not be repeating what has been said. Instead, allow me to register the fact that significant progress has been registered since the last time we met and tackled this subject in this Chamber.
As you said, Commissioner, the Commission is opening a representative office in Minsk and a broadcasting project is kicking off, even though some of us are not that happy with the way it is being tackled – and they may be right. Nevertheless, this is a first step on which we have long been insisting and the Commission should be commended for having kept its word.
But we must not stop here. The statements made by the country's President during the United Nations Summit are not a good omen. Some of our colleagues are still in prison – I mention Mikola Statkevich as a symbol for them all.
I hope that this interest in Belarus will not wane, as political appointments in certain Member States come and go. The situation in Belarus is too delicate to be used as a political football. It should be a long-term commitment – and, let us hope, not that long-term; let us hope that the situation is solved in the medium term. But it should be a commitment of the European Union.
.  Mr President, Belarus is an anomaly on the European continent. It is governed by an individual who has himself declared the Soviet Union to be his homeland, and who regrets the disappearance of that wonderful country from the map of Europe. This individual is attempting to cut Belarus off from Europe. He is clearly afraid of the wind of freedom that swept through Europe precisely as a result of Solidarity’s activities. I think it would be extremely important to ensure that as Mr Lukaszenko introduces charges for crossing the border, the Member States of the Union start to issue free visas to Belarussians, thus making it abundantly clear that Europe is not turning its back on Belarus as its leader maintains.
It is not simply a matter of gestures of this nature. Activities in Belarus need to be supported also. I was delighted to hear the Commissioner say that the European Commission is launching programmes for Belarus, but I am distressed that all this has taken so long. After all, the year is drawing to a close. I understand that there were technical obstacles to overcome. If these are permanent obstacles, it seems to me that there is a will in this House to cut through bureaucratic red tape and help the Commission to act efficiently and effectively. If we fail to do so and do not help Belarus, then not only will Belarus be a stain on the map of Europe but it will also be a stain on our consciences. Europe needs to be synonymous with freedom, and that means freedom for Belarus too.
. – Mr President, we are united in our criticism of the alarming development in our neighbouring country. A dictatorship with no respect for human rights or for democracy is being systematically installed before our eyes.
This convergence of views even extends to the Commission and the Council. We must finally take action and use all means at our disposal to promote democracy and pluralism in Belarus. Those were Commissioner Ferrero-Waldner’s words.
I am not, however, satisfied with what has been done to date. The Commission has left the Polish/Baltic/Ukrainian initiative out in the cold. There is a very tricky danger on the eastern border, tensions among the neighbouring states, and no common foreign policy. Civil society, the only source of democratic potential and of hope in that country, is not receiving sufficient support.
What the Commissioner has proposed up to now is insufficient. Our repertoire of diplomatic protests has been far from exhausted. The use of sanctions should be much more modulated and targeted. Talk is not enough. There must be much more financial support for civil society.
I call on the Commissioner to develop a special programme and to hasten to sit down at the table with the Council, so that genuinely coherent political, financial and economic measures can be taken and thus 2006 can see the beginnings of democracy in Belarus.
Mr President, I wish to concur with the sharp criticism of the Lukashenko regime heard in the Chamber this evening. We have seen a serious deterioration in an already bad situation in Belarus, and the regime is now, more and more, showing the classic characteristics of a political dictatorship.
I am, in general, able to agree with all the positions put forward in the resolution, but I believe that one area could be developed further, namely the significance of the independent trade union movement in Belarus. Independent trade unions have been among the key organisers of the opposition to the Lukashenko regime, but they are now fighting for their survival and existence under the tyranny. There is a great deal of cooperation between trade unions in other EU countries, for example Sweden, and independent trade unions in Belarus. I hope that they will be informed about the EU’s support for the democratic opposition. We have been reminded this week of the significance of Solidarity in Poland, and it is of course important to have a strong and independent trade union movement in order to achieve the changes required in Belarus.
. Mr President, 11 years ago, immediately following his assumption of office, President Alexander Lukashenko made a significant pledge to his Belarussian electorate. He said he would revive the Soviet Union. Lukashenko has delivered on his promise. The historic white-red-white Belarussian flag is banned and Russian is the official national language. This absurd antinational policy has now reached its nadir with the existence, in Minsk, of an underground lyceum, which is the only secondary school left in the country in which lessons are still taught in the mother tongue, until such time, that is, as the secret service tracks down the private dwellings that also function as classrooms these days.
Against this background, I support the Commission’s initiative to contribute financially to independent radio transmissions for Belarus. In fact, that is what the Polish Government is already doing. Brussels would do well to take a leaf out of their book. Not only do the Poles earmark considerably more funds, but their programmes will also start straightaway in Belarussian this autumn. Meanwhile, the drastically deteriorated relation between Lukashenko’s Belarus and the three eastern EU Member States – Poland, Lithuania and Latvia – must be weighing heavily on the Commission.
The oppressive regime in Minsk even acts as if a NATO intervention were underway. This may result in a small border conflict. The major security risks for the European Union of 25 inherent in this prompt me to address a few questions to the Commission. What does it make of the initiative by Poland, Lithuania, Latvia and Ukraine to coordinate their politics in respect of Belarus? Has the Commission taken steps to persuade Russia to shoulder its responsibility as President of the G8 and make a positive contribution to reducing the tensions caused by Lukashenko’s domestic and foreign policy?
I would ask you Commissioner, as you are replacing Mrs Ferrero-Waldner, to pass on those questions that are, after all, essential to the EU’s security policy, not least in view of the CFSP. I look forward to an answer. I have gathered from church contacts in my own country and scientific information from Germany that fellow citizens in the EU Member States ...
. Mr President, violations of human rights are an everyday occurrence in Belarus. The latest in the long list of such violations was the nationalistic hounding of Poles, culminating in the Union of Poles in Belarus being declared illegal and its activists persecuted.
There is a lot of ground to cover, but this does not mean that we should be content with a ‘softly softly’ approach. On the contrary, we should drive forward relentlessly in our dealings with Belarus. If we are not to revisit the issue of violations of human rights in Belarus on a weekly basis, a permanent rapporteur for Belarus on the Commission’s side is needed. So too is an effective method of funding the democratic forces, and it is hard to envisage how such support could be offered without a specific instrument devoted to human rights. This instrument should be as flexible, fast and effective as possible concerning the provision of support in unfavourable legal circumstances.
The fact that we are holding yet another debate on Belarus testifies to the weakness demonstrated by Parliament and the European Union in this regard. This is the fifth time Belarus has been on our agenda, yet we have still not succeeded in prioritising the issue and making it a condition of the development of good relations between the European Union and Russia. It is true that the European Commission has been promising more and more, but it is still dragging its feet and acting reluctantly, slowly and passively where Belarus is concerned. As a result, the European Union’s credibility in this area has been compromised.
I would simply like to point out that even the administrative procedures adopted by the quasi-grotesque regime in Minsk have proved more efficient and effective than ours in the case of radio broadcasts. Belarus is broadcasting to the European Union, but from our side there is nothing but a deafening silence. I should like to conclude with a more general observation, namely that Europe has cast itself in such a ridiculous light with regard to Belarus that it has rendered its declaration on the Union’s common foreign policy completely meaningless.
– Mr President, this House has already occupied itself with Belarus repeatedly in the past, but it was only a small minority that did so: Mrs Schroedter, my colleague Mr Gahler and a few others. I am pleased that we are now working actively on this important issue. This is due to our Polish fellow Members, in particular, and I should like to thank them explicitly for this.
It shows that history has an impact. There have been negative, nationalistic eras in history, but also repeated positive examples of coexistence. One such example was the coexistence of Poles, Lithuanians and Belarussians in a federation in the Middle Ages. That was Europe in miniature, and that Europe has repercussions today, in that we and our Polish fellow Members are all supporting not just the Polish minority in Belarus, but the Belarussian people as a whole; a people which is suffering oppression on a massive scale and which is unfortunately also threatened with attempts to restore the Soviet Union in one form or another.
Such attempts are absurd and doomed to failure but, as we know, these ideas are being toyed with further east. It is in the fundamental interests of the European Union, therefore, to give our neighbour Belarus and its people and civil society, much greater support than we have been doing and, in particular, to ensure that media freedom is pushed through.
I should also like to criticise in no uncertain terms the German broadcaster Deutsche Welle, which broadcasts its programmes in that important European country in Russian: that is to say, in the language of the colonial power that oppressed Belarus for many years and shares responsibility for the situation now prevailing there. It is the right of the Belarussian people to be respected as a unique European culture, and this should also be reflected in the media promoted by the European Union. This culture forms an important part of the community of the European peoples.
Mr President, the Internet has become one of the main sources of independent information in Belarus over the last few years. The number of home computers and Internet connections is increasing. In mid-2005, 2 million people in Belarus were connected to the Internet out of a population of 10 million. Almost 450 000 individuals used Internet Cafés in Minsk in 2004. At the same time, however, the state firm Beltelecom which is a subsidiary of the Ministry of Communications, continues to hold a monopoly over Internet connections. Mr Lukashenko’s regime is doing its best to control use of the Internet by civil society. It is also persecuting and oppressing individuals active in cyberspace, invoking undemocratic articles of the criminal code for the purpose.
The European Union should be exploiting the most modern means of communication as it strives to promote human rights in Belarus. The role of the Internet in providing independent information should be the same as that of the radio in overthrowing dictatorships in the 20th century. The Union must increase the funding devoted to exploiting those new forms of communication through the Internet and mobile telephony that could serve the interests of Belarussian civil society.
– Ladies and gentlemen, we all have experience of unhealed wounds and injustices that may define the present-day situation for us. This also applies to Belarus. We should therefore bear three things in mind. We should try to gain an objective understanding of the situation in the country, or in other words avoid picking and choosing our sources of information, and instead try not to ignore anything that does not fit in with a black-and-white view of Belarus. We should also not exclude anyone from discussions, even if we do not necessarily always agree with their views. Finally, Belarus is not merely Lukashenko, or vice versa.
EU policy should strive to improve the situation of the country and its people. I do not take the side of Lukashenko’s government, nor do I support its abject failures, but I would like to warn that a policy of force using sanctions, demonisation of the regime’s representatives and propagandistic simplification of the problem usually only serves to escalate the situation, and resolves nothing.
Mr President, the harassment and persecution endured by the Polish minority in Belarus are widely known. The 1995 Council of Europe framework convention on the protection of national minorities is being systematically and brutally infringed as regards the Union of Poles in Belarus and also other minorities such as the Roma. All this is happening in a European country located just across the Union’s external border. The European Parliament traditionally and quite rightly responds to violations of human rights, including the rights of national minorities in different parts of the world. Parliament cannot therefore remain indifferent to events in Belarus.
The Independence and Democracy Group supports the draft joint resolution, especially concerning the situation of Poles in Belarus. I therefore call for priority to be given to supporting the Union of Poles in Belarus and its legitimate leaders. Aid should be channelled primarily through Polish bordering regions. It should be clearly understood that the key to a genuine solution to most of the problems in Belarus is not actually held by Mr Lukashenko, but by his Russian godfather Mr Putin, a former KGB officer. Mr Putin and Mr Lukashenko both resort to the methods of the secret services of the former Communist regime. The European Parliament would do well to keep this in mind.
Mr President, ladies and gentlemen, the European Union’s policy to date in relation to the Lukashenko regime has been completely spineless. The European Commission does not have an adequate action plan to foster the development of democracy in practice. Occasionally it seems that, as far as the Commission is concerned, Belarus does not exist – it simply is not there. The coordination of action and information between European Union institutions, the Council of Europe and the United Nations is totally inadequate. The democratic forces in Belarus are currently totally fragmented.
I would like to call on the Commission to draft an action plan to bring the forces of democracy together. Similarly, the Commission must continue to demand the immediate release of Mihail Marinich, the opposition leader who was convicted on political grounds. In relation to setting up an independent broadcasting station for Belarus, I would like to draw attention to two matters. Firstly, I would like to express my extreme disappointment at the fact that, because of the conditions of the competition that has been announced, the broadcasting organisations of the Baltic States and Poland cannot in practice participate. They cannot even take part in a consortium. However, it is precisely these neighbours of Belarus who have the greatest expertise regarding the processes taking place in that country. Secondly, broadcasts must be primarily in Belarussian, as Mr Posselt has already mentioned, so that the population can perceive them as their own. The fact that many people in Belarus know Russian better, and do not know Belarussian, is a direct consequence of Russification. That is a process we should not encourage.
Mr President, the opposition parties, non-governmental organisations and national and religious minorities in Belarus are all eagerly awaiting the impact of the action by the European Commission and by the Council. This impact remains to be felt, however. Funds from the European Initiative for Democracy have yet to be allocated. The solidarity fund for families of oppressed politicians is still under discussion. The Venice Commission has not been requested to conduct an international study on the validity of the referendum enabling President Lukashenko to continue exercising totalitarian rule for further terms in office. No European office has yet opened in Minsk, although the Belarussian Government’s mission is active in Brussels. Individuals who have oppressed non-governmental organisations, minorities and the Protestant churches are able to travel freely across Europe, because the visa sanctions only apply to a couple of them.
I therefore urge the Commission to be more proactive and to display more commitment to these issues. I suggest drawing up a report on the situation in Belarus in conjunction with hearings and in-depth research, with a view to drafting a plan for the Union’s dealings with Belarus in the short and long term. This report would also be useful in establishing needs and threats, and the resources and types of action the European Union and the Member States should take. Such action must be undertaken in a cohesive and synchronised manner for it to have any chance of success, however.
Mr President, Commissioner, how many more dictatorships have to collapse, and how many more dissidents have to suffer death or the ruination of their health in prison, before dismal dictators like Mr Castro or Mr Lukashenko understand the harm they are doing to their nations? How much longer must dissidents continue to be hounded for their convictions, defending fundamental human rights and standing up for freedom and justice?
All citizens of the free world and especially those of us who come from the part of Europe that endured Communism’s iron rule, have a special calling to combat totalitarianism and contempt for human rights. That is why I very much hope that the European Commission and the European Council will stand shoulder to shoulder with us and help us in our struggle.
Commissioner, whilst I am grateful for the action taken to date, I feel the time has come to adopt a more determined stance. How much longer can we tolerate the fundamental values on which the European Union is founded being held in such contempt in Belarus, a country with which the Union has a common border? Sooner or later dictators fall, leaving devastation behind them. I refer to fractured and terrorised societies where individuals lack a spirit of independence and belief in their own worth.
We need to help the people of Belarus to topple Mr Lukashenko, and we should also help them to lay the foundations for a free civil society and educate the younger generation. We should support the democratic opposition in Belarus and condemn violations of citizens’ freedoms and human rights. The Commission ought to support Belarussian culture, of which the Belarussian language is a part. It would therefore be a mistake to support radio and television broadcasts in Russian. We should not be party to the russification of Belarus, as ordered by Mr Lukashenko. European funds should be devoted to radio and television broadcasts in the Belarussian language. I would like to point out to the Commission that such broadcasts already exist. Broadcasts in Belarussian from radio and television stations in Poland are being received in Belarus, and this work deserves support. Similarly, support should be given to the proposed radio station to be set up by free Belarussians in Poland, Lithuania and Ukraine to broadcast to Belarus. Those of us who hail from Central Europe remember well what a beacon of hope Radio Free Europe was for us.
Europe will always be a beacon of freedom, and I therefore call for a Radio Free Belarus to be set up.
. Mr President, I thank you for your substantive and serious interventions in this debate concerning Belarus and the state of its democracy and human rights. I take note of the points raised and will pass them on so that we can digest them seriously.
I would also like to thank you for your support for the Commission's work, including the opening of the Commission office in Minsk. As Mr Onyszkiewicz said, we cannot fail Belarus; we cannot ignore it. I agree with the various speakers who are very concerned about the road Belarus is still taking.
I am also very concerned about the lack of focus on a strategic interest of Europe, something which is all too common today. We should not, in our ongoing existential reflection, neglect the question as to how we can best enhance a stable zone of liberty and democracy in our south-eastern and eastern neighbourhood, be it for instance Turkey or the Western Balkans, Ukraine or Belarus. This implies, inter alia, that we use to the maximum and further develop the policy tools that are available under the European neighbourhood policy.
There were some specific questions addressed to the Commissioner, and as I have said, I have passed them on to our services. However, I would like to make a point concerning the language question. Why do we support broadcasting in both Russian and Belarussian? There is one simple fact which we have to take into account: 65% of the Belarussian population speaks Russian at home, while 5% speak Belarussian at home. In order to get our message across, we have to take into account the fact that the majority of the Belarussian population speaks Russian at home. This is precisely why we have opted for broadcasting in both languages, Russian and Belarussian: Russian for pragmatic reasons – that is what most people speak every day; Belarussian for symbolic reasons – this is the language that heralds a new free Belarus, which we are all in favour of.
The voice of the European Parliament and its support for our initiative adds tremendous weight to the European Union's efforts to push for greater democratisation and respect for human rights in Belarus. This has never been more essential than today, in the run-up to the elections, which if fairly conducted could be a turning point in the country's destiny.
Thank you, Mr Rehn. At the close of this debate I have received seven draft resolutions tabled under Rule 103(2) of the Rules of Procedure(1).
The debate is closed.
The vote on the draft resolutions will take place tomorrow at 12 noon.
– Thank you, Mr President. I speak on behalf of the New Italian Socialist Party. All too often recently, this Parliament has found itself debating the behaviour of the Belarussian Government, the last bastion of Communist authoritarianism in our continent.
President Lukashenko is continuing his illiberal policy by stifling the voices of a great many, mostly young people, who are demanding a future of freedom for their country.
Some fundamental rights of the individual are being constantly and deliberately denied by central government, which is instead tightening its grip and preventing citizens from freely expressing their thoughts, their political beliefs and their faith. Minorities in the country do not enjoy adequate protection but instead are often subjected to abuse and discrimination.
It is intolerable that all this is happening on our doorstep.
While we support President Barroso’s approach, we believe that efforts should be stepped up to increase the European Union’s presence in Minsk: to distribute information, carry out coordination and support activities, and monitor the situation, particularly regarding human rights.
Europe needs to have the ability and strength to take effective political action, not least through closer cooperation with the opposition political forces in the country, who, with growing support from the people, are fighting to ensure a different and better future for Belarus.
The next item is the debate on the report (A6-0256/2005) by Emilio Menéndez del Valle on behalf of the Committee on Foreign Affairs on EU-India relations: a strategic partnership [2004/2169(INI)].
. Mr President, I would like to begin by thanking the Members from the different political groups whose amendments have contributed to improving my report, as well as the Committee on Development and the Committee on International Trade for their opinions and, of course, the officials of this House, whose work has ensured its success.
My starting point was the Commission’s Communication on a strategic partnership between the European Union and India, of June 2004, and the excellent and well-researched response of the Indian Government in its strategic document of August of the same year.
I have taken account of the various meetings held since then by Indians and Europeans and, of course, the 5th bilateral Summit in The Hague, of November of last year, the cornerstone that officially launched the strategic partnership and which accords India the status of privileged partner, similar to that granted to other important countries.
Finally, where possible, I followed the preparations and meetings prior to the 6th bilateral Summit in New Delhi, on 7 September of this year, which gave the green light to the expected joint action plan of the strategic partnership.
I believe that, in certain areas of the report, I am going further than the Commission and the Council and there can sometimes be a degree of disagreement between my position and theirs, though more because of omissions rather than concrete actions on their part. Nevertheless, I believe that, if my report is approved during tomorrow’s sitting, we will be justified in saying that the three Institutions mentioned – Parliament, Commission and Council – fully share the desire to promote, consolidate and enrich our relationship with the largest democracy in the world, in a manner that benefits both parties mutually. We cannot forget that we are talking about a country, India, which is in fact the largest democracy in the world.
Furthermore, it is worth pointing out, as I do in the text, that some of the objectives indicated in the Council’s Communication and in the recent joint action plan require specific funding which, if we are serious in our intentions, we must not avoid. Otherwise there will be little point to any political dialogue.
In this chapter, I propose that Parliament express its support for the strategic partnership prioritising political dialogue, although I would stress that the achievement of the Millennium Objectives and the effective fight against poverty must continue to be the central elements of the Union’s strategic commitment to India. The latter is in itself a political act, because without the political will to approve the appropriate financial resources, no development objectives can be achieved.
India is faced with the task of completing the great development project that is already underway. I am working on the basis that she and the Union share the view that trade, investment and free competition are key factors for development, but also that, in order for this to be harmonious and equitable, fundamental social requirements must be taken into account which strengthen economic and social cohesion, the environment and the rights of consumers. I would therefore like to call upon New Delhi to deal rigorously with these factors.
The day before yesterday – I would like to tell you – the editorial of an influential British daily newspaper said that the honeymoon between the Indian Government and the private economic-financial sector is over and it accused the Indian Government of having allowed the leftist allies – and I quote – of the governmental coalition to block the promised reforms. In spite of this, the daily newspaper explicitly recognises that the Indian economy has the wind behind its sails, growth may exceed 7% this year, business profits are increasing, the information technology sector is growing in strength, the stock exchange is buoyant and huge amounts of capital are still pouring in – end of quote. Nevertheless – according to that newspaper – the Indian Government cannot take credit for any of these achievements, which are due – it says – purely to good luck, past reforms and the efforts of the private sector.
I quite frankly believe that that influential daily newspaper is being fanciful. I did not know that good luck was an active determining factor for the economy. The fact is – and I shall end here – that India is making progress, as is its strategic relationship with the Union.
My five-minute speech has no room for any more. My intentions are laid out in detail in the Explanatory Statement and in the Motion for a Resolution. I would simply like to remind the Indian Government and society of certain issues such as the following: the death penalty must be abolished, the United Nations Convention against Torture must be ratified, it must sign up to the International Criminal Court and it would also be a good idea to sign up to the Treaty on the Non-Proliferation of Nuclear Weapons, as should Pakistan and Israel, by the way.
. Mr President, I would like to pay a warm tribute to Mr Menéndez del Valle for his excellent report on the EU-India strategic partnership which will serve as a very useful stimulus to the policy of the European Union in this field. There is much food for thought in this report for us to digest. The rapid emergence of India and its impact on the world scene is a phenomenon of tremendous importance. As the new India defines itself economically and politically, the rest of the world, including Europe, must adjust its own vision of this country.
Europe has clearly indicated that we take India very seriously. The last EU-India summit held two weeks ago endorsed an ambitious joint action plan which provides the framework for a qualitative transformation in the way we engage with India. This action plan paves the way for closer cooperation on shared strategic goals for the development of trade and investment in enhanced cultural cooperation, participation in Galileo and even foresees India's participation in ITER. This action plan provides a roadmap for the concrete implementation of our strategic partnership. We noted the emphasis in the report on the fact that the EU and India, as the largest democracies in the world, share a commitment to values which contribute to global peace and stability. We share fundamental values, be it our commitment to democracy and human rights or a joint attachment to institutions of global governance.
The new India sometimes seems like one world in a single country. It combines first-class capabilities in information technology, pharmaceuticals and biotech with Third World levels of poverty. Indians buy 2 million mobile phones a month, but 300 million Indians still live on less than a dollar a day.
The Commission shares the view eloquently expressed in the report by Mr Menéndez del Valle that open trade and increased inward investment are key factors in economic development, but that if such development is to be harmonious, sustainable and equitable it must take into account fundamental social needs.
Finally, the Commission is determined to support India's course of economic reform and modernisation. Our regulatory dialogue, student exchanges and scientific cooperation will all serve to underpin ongoing reform.
Our relationship with India cannot be built only through bilateral cooperation. We must look forward to working closely with India to make the Hong Kong WTO Ministerial Meeting a success. The EU and India must show leadership in bringing the Doha Development Agenda to a successful conclusion and indeed India, as our partner, is in a unique position to make a case for open trade in goods and services as a powerful tool of development.
. – Mr President, strategic relations between the European Union and India, especially the recent joint action plan, mark a shift in cooperation to higher and more stable levels.
I consider it positive that the new cooperation framework is not a compilation of individual objectives and means, but reflects an overall approach based on equality and reciprocity.
The dynamics of cooperation and the anticipated benefits for both sides alone are sufficient to justify the new endeavour. However, we also need to give an important position to the dissemination of the product of bilateral cooperation in the area of the South Asian Association for Regional Cooperation, in which India plays a central role, and within the framework of the global trade system.
As draftsman of the opinion and focusing on the pillar of the economic dimension, especially trade, I wish to observe that the challenge is to further strengthen trade and investment flows.
Greater opening of the Indian market, which will be beneficial to India itself, economic reforms, which will demonstrate systematic convergence and support for teams in the sector of science and technology are creative meeting grounds for both sides. An eminent opportunity for constructive cooperation, as you yourself said Commissioner, is without doubt the current WTO round, the Doha round.
Finally, I trust that the particular weight which India has at G20 will take on the characteristics of a fruitful and creative contribution to bridging the positions between the developed and the developing countries.
My warm congratulations to the rapporteur.
Mr President, ladies and gentlemen, the European Parliament will benefit greatly from the work done by the rapporteur and those Members who have devoted themselves over recent months to the topic of cooperation with India. We are moving towards a strategic partnership that we hope the Commission and also the European Council will formally consolidate, while we, as the European Parliament, must strongly demand an active role in the area of cooperation with the Indian Parliament.
The rapporteur, Mr Menéndez del Valle, has produced an excellent report which, however, requires the ongoing commitment of the European Parliament. The document that we will put to the vote tomorrow is extremely analytical and examines in depth a great many aspects of cooperation between the European Union and India. We are the two largest democracies in the world, working together to promote development and cooperation not only in the economic sphere but also in the social sphere, in order to guarantee a worldwide balance. These two leading powers must form an alliance to guarantee the rule of law, human rights and – I must stress this – the need to protect workers’ rights.
That is why, if we want to commit ourselves alongside India to achieving a new balance for peace and development in any shape or form, it is vital that an interparliamentary delegation between the EU and India should be created, that there should be annual meetings between the two parliaments and, in short, that in practical terms our Parliament should guarantee its ongoing commitment to all the items called for in the directive on which we shall vote tomorrow.
Mr President, I wish to begin by congratulating Mr Menéndez del Valle on his excellent work. As chairman of Parliament's delegation covering India, I believe his report is balanced and demonstrates the complex and valuable relationship between the EU and India. It also marks a real turning point in our long-shared history.
The EU and India are natural partners and, as we have heard several times today, two of the largest democracies in the world. In a few decades India will be one of the largest economies in the world. It possesses immense geopolitical strength and it is timely for us to shift our relationship to a higher and a more intensive level. Both the partners are well placed to be significant players in the global, knowledge-based economy. In the words of Tony Blair, it is crucial for the EU and India to create an equal partnership for mutual benefit, especially with our own declining demographic trends and with half of India's population being under 25.
However, while we often hear about India's highly-developed technical sector, it is important not to forget that there are still huge challenges in India where we could play a pivotal role: poverty and deprivation and over 600 million people reliant on farming. That is why our response needs to be more than just rhetoric. I support what Mr Menéndez del Valle said about needing more resources. The Commission and the Council need to seriously address the request for India for EUR 1 billion each for health and education, recognising that one of our main priorities is the Millennium Development Goals and India makes up 40% of the MDGs. At the same time, the Commission needs to have progressive aid policies that stimulate the entire country and not just certain regions.
Beyond all the warm words, how do we make a difference? Our partnership needs to reach beyond economics, to be more political. We cannot talk about an increasing political dialogue but then set up only a high-level trade group. There is an urgent need to create and upgrade our contacts between parliaments. I really welcome the forum of parliamentarians set up by the Federation of Indian Chambers of Commerce and Industry, but both sides need to adopt a roadmap for enhanced political dialogue, including parliamentary support.
. Mr President, globalisation is a challenge for the world's established economies. In Europe, we must ensure that we establish stronger ties with countries that share our values. The proposed EU-India Strategic Partnership therefore represents an opportunity for both the EU and India and has the potential to have a positive effect on the whole of the South-East Asian region.
Whilst it is all too easy to see this partnership in purely economic terms, to my mind it represents much more than this. Clearly, India is one of the nations at the forefront of the economic emergence of Asia. In India, we also see a country that has our shared values of democracy, the rule of law, an independent judiciary and free media. There is still much work to do, but all of these factors allow investors to have confidence in their dealings with India and should instil in us the confidence to take these steps towards partnership.
Within this partnership there will also be scope to raise issues in other areas, whether this be on human rights, child labour, education, development, poverty eradication, women's rights or the rights of minorities. There must always be a willingness to raise these issues with our partners, but always to do so on the basis of equality in exchange for mutual benefit.
India is a nation rich in culture and history. Its history is intertwined inseparably with European history. These shared experiences provide a solid foundation from which we can build. The growing importance India has in South-East Asia places upon it extra responsibilities. There will be times when we learn from India's experience, but equally, at other junctures, we should be willing to provide our opinion and support to ensure that these responsibilities are fulfilled. It is only by doing so that we can truly give our sincere commitment to the partnership.
In our global village, South-East Asia represents an area of great opportunity and it is here that our relations with India can help bring about peace, stability and closer cooperation between the South-East Asian nations. They, of course, have their issues, whether it be water or self-determination, but there remains here a distinct possibility that South-East Asia could emerge as a closer union.
. Mr President, having worked a 13-hour day, I will soon be contravening the Working Time Directive. I am on the Committee on Employment and Social Affairs, so perhaps I will report to the chairman, but I will cope, which is more than millions of people in the Indian sub-continent can say.
Here we have the astonishing spectacle of the EU pouring funds into the three SEI organisations, relocating thousands of jobs in the call centre software services sector to India, just part of the relocation of so many jobs to Asia. That it makes European unemployment worse is not the point. What is relevant is the reason for the job relocation. We all know why: cheaper products, primarily because workers in that part of the world are paid less than European workers, which means less than the legal minimum European rate. If that is not the case, there is no reason to relocate in the first place.
They will also have longer working hours, actually promoted by three SEIs. Mr Menéndez del Valle actually boasts of up to five-and-a-half hours more per day available. Worse, he admits to unemployment abuses in India, including child labour. So we have cheaper products by breaking EU rules for wages and for the hours worked by employees who, I have no doubt, are often working in circumstances which an EU health and safety inspector would shut down.
In short, the EU is exploiting sweated labour, the same evil practice it is so keen to eradicate here. What a disgrace!
Mr President, the strategic partnership between the Union and India can be described in very simple terms. It is a partnership between democrats. The Union and India are the two largest democracies in the world, as has already been stated in the House. Of course, democracy on the Indian sub-continent is rooted in specific traditions and value systems but it is democracy nonetheless.
India is one of the most densely populated countries in the world, and also an emerging economic power. It already has observer status at the G7. It is a country of paradoxes, as I was able to observe during the couple of weeks I spent there. On the one hand there is the very latest technological and computer equipment. On the other, as Mrs Gill mentioned earlier, over half a billion people live off farming and 370 million people, almost 35% of the population, live below the poverty threshold. We should also remember that between 17.5 and 35 million children have to work. In addition, India is a country that needs to import 70% of its energy from abroad, and is dependent on foreign support.
We do not yet know whether India will be granted a permanent seat on the UN Security Council. It might not be appropriate to adjust the composition of that body, as doing so is bound to give rise to strong feelings in various European and non-European states. There is no doubt, however, that Delhi will soon be playing a leading role on the world political and economic stage.
A strategic partnership between the Union and India is a necessary step in the right direction for both parties. We should not gloss over certain issues such as the as yet unresolved conflict in Kashmir or the fact that the latest round in the so-called cricket diplomacy between India and Pakistan does not take account of the wishes of the people of Kashmir. Above all, it is the people of Kashmir who should be consulted on the future of their region, not just the politicians in Karachi or Delhi.
Important as it is, that consideration should not be allowed to detract from the fact that India needs the Union and the Union needs India.
Mr President, one of my proudest achievements in this House was to co-found three years ago the informal intergroup, Friends of India. Since then India has gone from strength to strength and is now a strategic partner with the EU, which I warmly welcome.
India remains a stable secular democracy, which therefore disproves the Chinese position that size of country is a bar to democracy and human rights. The Sixth EU-India Summit in New Delhi on 7 September between EU Council President Tony Blair, Commission President Barroso and Prime Minister Manmohan Singh was a great success, with the signing of the joint action plan for an EU-India strategic partnership.
This sets up a high-level group to study differences over intellectual property rights, anti-dumping and non-tariff barriers. It is clearly in India's interests to join forces in the WTO negotiations to lower protectionist barriers, particularly in services such as accounting, law and finance, as this will free up trade and generate greater investment flows.
India now has a 220 million-strong middle class and India-EU trade volumes touched USD 35.37 billion last year and are growing at an astonishing 20% per annum. India recently bought Airbus, and in my country we are outsourcing call centres and even healthcare to India, which I – unlike my UKIP colleague – welcome.
India, though, still only represents 1.5% of the EU's external trade, compared to the EU representing some 20% for India, so the growth potential remains enormous. More could be done to facilitate so-called Mode 4, free movement of professionals – particularly research scientists – and India is now participating, as mentioned, in the Galileo project.
I was responsible for the amendment to the report asking for India to be granted privileged status in the exchange of information with Europol in fighting terrorism. I was pleased that this was raised at the summit.
Lastly, I thank India that in spite of its Communist Party protest it voted with the US and the EU on an IAEA resolution on Iran's nuclear programme.
India deserves its own dedicated European Parliament delegation.
– Mr President, I should like to congratulate my colleague Mr Menéndez del Valle on his excellent, balanced report. The strategic partnership, which was reaffirmed in early September in New Delhi, also contains commitments. I think it would be contradictory if the Commission were to cut the funding for India instead of increasing it; it would be incongruous, somehow.
I also think that the EU needs to increase its visibility in India. On the British Prime Minister’s visit, it was often unclear whether he was there as the President of the Council of the European Union or as the Prime Minister of a Member State. We must clear up this confusion; we must make it clear that we are speaking on behalf of the EU and not just of one Member State.
The issue of the economy has been raised. This is one basis for this strategic partnership. I, too, believe that possibilities for trade have been far from exhausted. Bureaucracy needs to be reduced, barriers dismantled and infrastructure, ports and airports increasingly expanded.
As has been said several times here, fair trade is also needed, however, as well as respect for workers’ rights, the abolition of child labour and respect for intellectual property. This is part of the package, and I absolutely disagree with Mr Clark of UKIP: India is investing in Europe. Thousands of jobs are being created in Europe, too. For example, an IT company was recently established in Northern Ireland, with the creation of 600 jobs. This is not a one-way street, but rather an exchange.
With regard to the political issues, I should like to see India showing commitment to multilateralism, for example recognising the International Criminal Court and acceding to the United Nations Convention Against Torture. I believe that both parties have a good deal more planned with each other.
Mr President, I wish to thank Mr Menéndez del Valle for a successful report in which human rights questions have been incorporated into the partnership in an exemplary manner and not set aside as if they were a separate category, as is often the way.
India’s development in recent decades has been remarkable. Its technological development is looked upon with envy universally, and at the same time it has managed to preserve its multiethnic, multireligious, multicultural and linguistically diverse society. EU-Indian relations are close; we are friends. We have a particularly high regard for the way this, the world’s largest democracy, is trying, through legislation, actively to rectify the defects observable in its society. One example of this is the practice of positive discrimination.
Good legislation is not enough, however: time and effort must be invested in its implementation. The Indian Human Rights Commission has already done a remarkable job, but local authorities should also systematically comply with good political decisions. The EU could provide support here by means of its development programmes, for example, which would focus on the fight against discrimination.
Approximately 35% of India’s billion or more inhabitants live below the poverty line, and a large number of people are still totally deprived of basic rights. The single most significant reason for this is the caste system, which legitimises human inequality. Especially worrying is the plight of women and the more than 160 million Dalits (Scheduled Castes), whose exploitation is socially accepted and commonplace. Those Dalits who try to break away from the caste system by marrying into a higher caste or, for example, by acquiring education or land legally, often become victims of physical violence and social outcasts. Local authorities are all too ready to interpret the law to the benefit of a higher caste. We Members of the European Parliament have on many occasions raised the issue of human rights violations resulting from the caste system, but so far we have seen little practical action on the part of the EU.
Now that industry is talking openly about the leaps in technology that India needs and which the EU can help realise, the EU should be providing India with more tangible support in issues of human rights in order for it to be able to put its excellent political will into practice.
– Ladies and gentlemen, the European Union and India are predestined for strategic cooperation and for strategic partnership. Together we make up the two largest democracies in the world. These democracies are based on respect for human and civil rights and on the principle of the rule of law.
The EU and India are predestined for strategic cooperation in global, political and security matters, be it on a bilateral level or within the United Nations, for example. The EU and India are predestined to be economic partners, with the EU being India’s largest trading partner, and, as has already been mentioned, with India investing massively in Europe. In my own country, the Czech Republic, for example, Mittal Steel has successfully restructured the Czech steel industry. India and the EU are also predestined to cooperate on the environment, agriculture, human rights, in meeting the Millennium Goals and in the fight against poverty.
I would like to conclude by thanking and congratulating our rapporteur, Mr Menéndez del Valle, for his well-balanced and first-rate report. I support this report and believe that the House will also give its full support to it in tomorrow’s vote.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The next item is the debate on the report (A6-0227/2005) by Claude Turmes on behalf of the Committee on Industry, Research and Energy on the share of renewable energy in the EU and proposals for concrete actions [2004/2153(INI)].
. Mr President, the 21st century will be the century of renewable technologies. This Tuesday afternoon we organised a conference with major industry representatives and it was really impressive to see the wide diversity of renewables and new developments such as ocean energies, solar thermal electricity and second-generation biofuels.
When we speak about renewables we are not just talking just about security of supply, about the environment; it is also about the future industrial and economic policy of Europe. Because we have had a small number of dedicated countries, this sector is one of the sectors where Europe is leading the world. Last week I was in Denmark. Denmark has won the biggest-ever wind investment in the world, in the US, and it is a Danish company which will do it.
So we have an advance in this technology and we have to keep it. We therefore need a political approach. We also need a systemic approach to energy policy. The best renewable energy is the intelligent use of energy; it is energy efficiency.
A second important systemic approach – and this is something that we often forget – is appropriate energy densities. Taking electricity to heat or to cool a house is completely irrational and uneconomic. Via our energy policy we must give up today's inefficient uses of energy and move on to the use of low-temperature renewables or waste from electricity production.
Let us look at the sectors. In the building sector – we had a concrete example of this on Tuesday – with Commission money we are financing a project in Hungary. It was a – one of those very bad buildings. There was a monitored 80% reduction in energy. Then, what was a small 5% of solar heating, if you do an 80% reduction, immediately becomes a 25% of renewable share. That means more comfort for the people who live there and job creation in Europe. Especially in eastern Europe, refitting the building stock and then modernising the central district heating systems to bring biomass instead of coal, is a major part of that area.
Now to solar thermal cooling: yes, we can cool houses with solar energy, and this is a perfect combination because when the sun is there, buildings are getting hot, but then the sun is also there to help us produce energy to cool this building. Therefore in the building stock it is one of the huge opportunities and Mechtild Rothe will mention some policy instruments in that area.
In the electricity sector, ocean energy will be the next big development and we have to put money into solar thermal electricity development. For the southern part of Europe, that is a big opportunity and in the sun belt of the world there is also a big industrial opportunity for our industries.
But we have to put the functioning of the electricity market right. Commissioner, we talk a lot about it. I think we have to act more fiercely. We need ownership unbundling. We need to stop subsidies for coal and nuclear energy and we need a stable framework for renewable electricity.
My final words go to the transport sector. Transport is the most inefficient sector. A car only has an efficiency of 10-12%, whereas in the electricity sector we are at 40%, and in the heating sector we are at 80-90%, so the first work in transport is efficiency through mandatory efficiency for cars, moving trucks from road to rail and so on, and only then do biofuel and second-generation biofuel make sense. There again we need a stable framework until 2020, otherwise investments in second-generation biofuels will not happen.
Lastly, I would like to thank all those colleagues who were with me. I think we did a good job and I hope that we will see a good vote tomorrow.
. I would like first to express my gratitude to Mr Turmes, the rapporteur on the Commission communication on the share of renewable energy in the EU, as well as to all of his colleagues who contributed to this report.
This issue has increasing importance not only with the current high oil prices but also for the medium- and long-term policies in the European Union. We have already had the chance to speak about this today. I would like to emphasise that even if in the renewable sector we have made quite substantial progress, still a great deal should be done, even with the target that is for overall consumption from renewable sources such as green electricity and biomass, we are still far from fulfilling the targets we have for 2010. The Commission is doing all it can to encourage and pursue the Member States to stick to those targets. It is clear that we need to and can do better.
I really enjoyed reading the report. It presents a cohesive and comprehensive overview of the possibilities that exist in the short and medium term as regards renewable energy.
I understand that there have been amendments to alter certain parts of the report. As this is an own-initiative report from Parliament, I will not comment on all elements in the report or the amendments, but take some of the key points of the report.
First of all I was impressed with the broad overview of the possibilities that renewable energy allows us. It goes to show that we can make changes in our energy mix in the future.
Furthermore, I was very pleased to see the complex and systemic way that Parliament is approaching energy. You rightly say that liberalisation is linked with fair conditions for renewable electricity. You also team energy efficiency with renewable energy. You have a vision for the use of research, market uptake and support schemes. Furthermore, you argue convincingly that renewable energy is part of the global solution to our global problems on energy. And finally, but also very importantly, you also link competitiveness, security of supply and environmental protection.
I want in particular to welcome the points devoted to biomass. This sector is very important in the draft. I can inform you that an action plan will be adopted by the Commission at the end of November. The energy potential of biomass in the Union is significant and needs to be developed. I share the view that biomass energy is intimately linked to other European policies. In the recent Commission proposal for a Council decision on rural development, the Commission proposed the integration of biomass and biofuels in rural development as an important new market in a sustainable agriculture.
It is obvious that direct support measures will remain essential in the future to ensure sufficient penetration of renewable energy in the market and to meet our agreed targets. As you know, the Commission aims to adopt a communication on support schemes on renewable energy sources at the end of November.
This communication will be a good opportunity to evaluate the many different support schemes which actually exist in Europe. It will also address the barriers which are hampering the development of renewable energies. These include complex licensing procedures and poor integration of renewable energy in local planning. We have to do a thorough analysis of the various national systems. On the basis of their impact we will have to decide on a larger-term perspective.
On heating and cooling, I welcome the own-initiative report from Mrs Rothe which will also contribute to bringing the appropriate initiatives forward. I have seen the amendments on heating and cooling, and the Commission will carefully consider what more can be done in this respect.
In the current context of high oil prices we have to react with determination and ambition. I outlined my five-point plan earlier today, a plan which has the support of the Commission.
I once again thank the rapporteur and the Committee on Industry, Research and Energy for taking the initiative to prepare the report that allows us to have the debate today, and will help the Commission to come up with appropriate initiatives.
. – Mr President, I should like, on behalf of the Committee on the Environment, Public Health and Food Safety, to thank the rapporteur and to congratulate him on his important report.
Given the important advantages of renewable sources of energy, the question is how we can further promote their development, so that the citizens of the future can enjoy their advantages. Steps have been made but, as the Commission recently reported, there is a significant delay in relation to the targets set in Directive 2001/77/ΕC. Consequently, we need to do more and I believe that we need to do more on four counts.
Firstly, we need to create a more favourable political environment for renewable sources of energy. The role of governments is decisive here given that, unfortunately, the large multinationals are still investing first and foremost in oil. So we need a fabric of incentives to encourage alternative energy investments and create profitable markets.
Secondly, we need to create a suitable legal framework which will support renewables. A framework which will go beyond the confines of an energy system which, together with its legal bases, was built at a time when renewable sources of energy were more or less unknown.
Thirdly, we also need immediate public and private investment in research to develop better and cheaper technologies in relation to renewables and
fourthly, we need to set binding quantitative targets up to 2020 both for overall production from renewable sources of energy and for electricity for heating and cooling.
Two hundred and fifty thousand jobs could be supported with planned investments in the future of renewable sources of energy.
. Mr President, I thank the rapporteur for his work and his consideration of the views of the Agriculture Committee on this important report. I suppose there has never been a better time for a report on renewable energy. As I came down to this debate the price of oil is at USD 67 a barrel, and as we know its supply is finite. And all the while, if you look at rural areas of the European Union, where much of the renewable energies will come from, they are screaming out for sustainable alternative enterprises.
It is deplorable, in my view, that the EU is unlikely to meet its 12% renewable energy consumption target by 2010. It is obvious that in some Member States there is neither the will nor the inclination to take seriously the need to generate renewable energy, while others are forging ahead. The Biofuels Directive sets targets of 2% market penetration for biofuels by the end of this year, but in Ireland a target of only 0.03% for biofuels has been set.
As for the whole area of biomass production – this so-called sleeping giant of renewable energies – which the Commissioner has just mentioned, I am pleased to see that we will have an action plan in this area. It is very much to be welcomed.
The contribution of the common agricultural policy towards renewable energy production must be recognised in both biofuels and biomass. Renewable energy can assist rural areas by providing diversification options, securing farm income and generating jobs. But incentives are required to make sure that the many renewable options reach their full potential. Specifically, taxation policy must not hinder the expansion of renewable energy.
While we are keen to encourage diversification by our farmers, I want to add a word of caution. There is a concern that there may be a conflict in time between the production of crops for food and for non-food usage, and that would be regrettable. Both must be sustainable and provide incomes. I agree that the rural development policy in the future must have as its priority the promotion of renewable energy.
I will finish by saying that yesterday in Ireland, 60 000 people were at a ploughing championship, many of whom were talking about this whole area of renewable energies, and one researcher, who has worked tirelessly for 20 years, said to me: 'At last, I think, our time has come'.
. – Mr President, Commissioner, ladies and gentlemen, I, too, wish to join in thanking Mr Turmes, our rapporteur.
The Group of the European People’s Party (Christian Democrats) and European Democrats is in favour of renewable energy, but we have occasionally had to remind Mr Turmes of the need for the matter to be approached with more realism. Indeed, we did partly succeed in this when it came to the vote in committee. The report has many positive aspects. The subject of biomass was very important to us, and I am pleased that we succeeded in voting in a whole chapter. We want to see harmonisation of European support systems in the electricity field over the long term. We know that this cannot be done overnight. In the long term, however, we must create a single European market for this, too, with all its benefits; one of the purposes of which – and this is another important point for us – being to reduce costs. We have limited funds, and we have to achieve as much as possible with those at our disposal. This is why support systems have to be oriented with a view to reducing costs.
We still take issue with a few aspects of the present draft of the report. For example, we feel that the target of 25% by 2020 presents problems and have tabled amendments on this. We believe that not only the positive aspects of wind power should be discussed, but that issues of grid stability and the local people’s objections must be taken into account. We believe that more attention should be paid to the field of heating and cooling than the report already does, because a great deal can be achieved in this field with little money: considerable reductions in the quantity of fossil fuels used and of carbon dioxide produced. These are also the reasons why we want to promote renewable energy: we want to reduce dependence on oil and gas, and we want to bring the problem of climate change under control.
For these reasons, I ask for support for the PPE-DE Group’s amendments. There should be no doubt, however, that Europe must cooperate on renewable energy.
. – Mr President, I, too, should like to start by thanking the rapporteur, Mr Turmes, most sincerely for his outstanding report and for his excellent cooperation. In spite of the few words of criticism from Mr Liese, I am very confident that this report will be adopted tomorrow with a large majority.
The current oil crisis, in particular, has made it increasingly clear that finite sources of energy must be replaced with constantly self-renewing sources. The EU has recently launched a successful strategy for the expansion of renewable energies, which includes legal requirements for targets, for example for electricity from biofuels. We have achieved market penetration and thus made an important contribution to the fight against climate change. Creating 300 000 jobs and producing an annual turnover of approximately EUR 15 billion, this expansion has also made an important contribution to the Lisbon Strategy. The efforts being made are insufficient, however.
As has also been noted already, the level of compliance with the biofuel targets is far from satisfactory, and the Commission has had to give a number of Member States strong reminders about meeting the electricity targets. Obstacles to be removed include bureaucratic barriers, problems of grid capacity and inadequate support systems. For I have not yet given up on one thing: the idea that we can meet the target of doubling the renewable-energy share of overall energy consumption to 12% by 2010. There is one thing that remains very important to this end, however: closing the legislative gap in the field of heating and cooling. This means that we need clear legal requirements with clear targets, in order to create incentives for the Member States to take appropriate action, and in order to exploit the considerable potential of biomass, solar thermal energy and geothermal energy in this field. This is a very important message to the Commission, therefore: I urge you to take action in this field and table the appropriate legislation.
Mr President, ladies and gentlemen, I too should like to thank Mr Turmes for his work, for the work that we have done together. The document is very important because it restores the balance in a situation that seems to favour centralised, concentrated energy production.
Renewable energies have been remarkably neglected. Now, at last, we can consider redressing the balance and therefore devote to renewables the research effort that they have not enjoyed until now, but which they deserve because of the essential contribution that they can make to our energy requirements.
They contribute to a guarantee of sustainability, in that they are non-CO2 emitting and CO2 neutral, and to our energy independence, as well as to job creation in the European Union precisely at such a difficult time, as we have already seen today in the debate on the oil document, thanks to technology in which we are world leaders.
It will be an effort that should first of all give us precise information on the contribution that each source can make. I am sure that their contributions will be extremely important in an absolute sense – beyond our wildest dreams – not least because production will be spread out. That will lead to a greater sense of responsibility and a leap forwards in energy efficiency, through the widespread adoption of electricity generation coupled with heating and cooling at the same time. That approach should be a priority, because it embodies our commitment.
In particular, I should like to highlight the contribution of biomass; in gas conversion processes it can produce hydrogen directly, and we all know how important that is. Other renewables like wind power have already made a considerable contribution, and others are extremely promising. That must be our commitment, and I believe that with Mr Turmes and his group we shall succeed in doing a lot more work yet.
Mr President, ladies and gentlemen, I join in thanking Mr Turmes for the excellent work we have done together.
Let there be no doubt: the great majority of the scientific community is now convinced that greenhouse gas emissions are the main cause of the rise in global temperature, and there remains a reasonable doubt that the increasing frequency and violence of recent natural disasters are correlated with this warming.
To reduce greenhouse gases we have to aim at bringing the oil age to an end and turning to alternative energy sources, starting with the first alternative source which is energy efficiency. A policy to increase efficiency and reduce waste can, within a few years, achieve a saving of over 20% in oil consumption; a similar amount could result from a massive switch to renewables such as wind, solar and biomass.
The European Commission’s Green Paper on energy is a good starting point but, for it to be effective, research programmes need to be prepared that can simulate the development of sustainable and competitive energy systems, including by means of multi-annual demonstration projects – here in the European Parliament, for instance –and policies supporting small and medium-sized enterprises that invest in the sector.
Mass investment needs to be accompanied by financial and fiscal incentives for alternative energies, aiming at the development of the necessary infrastructure – for hydrogen for instance – and at sustainable transport.
The role of the European Union is decisive, not least to spur on national policies and to put Community directives into practice: only by making a coordinated effort across the continent can Europe become a credible player in global energy policies.
. Mr President, I would like to commend the rapporteur on his excellent work. The various energy crises coupled with the prospect of the exhaustion of non-renewable organic fuels in view of increased demand and the need to protect the environment have led to increased interest in sources of renewable energy. I therefore welcome the decision to debate this issue in the House.
Mr Turmes referred to the sun. Even if all the supplies of fuels such as oil, gas, coal and wood could be burnt as efficiently as possible, the amount of energy obtained would only be equal to the amount of solar energy reaching the Earth in barely four days. That is something worth noting.
The issue we are debating is of fundamental importance, and it is unfortunate that we are debating it late at night with so few Members present. There are many aspects to the challenge before us, for instance the technical, research, environmental, climatic, economic, social and defence aspects to name but a few. Specific action in this regard must be taken across the whole Union, with due consideration for international cooperation. This should be undertaken in individual countries ...
Regrettably, the countries of the European Union do not possess significant natural sources of energy. A few months ago, the institutions of the European Union addressed the issue of energy security in Europe. According to one admittedly platonic statement, the dependency of European countries on external energy sources will increase from 50 to 70% in the next twenty years.
If we consider the implications of these facts, then the energy policy of the European Union appears markedly naïve, especially from the standpoint of securing an adequate level of energy self-sufficiency. I certainly support measures in favour of increased energy efficiency, establishing the preconditions for an increase in the share of alternative and renewable energy sources, and energy conservation. On the other hand, to have a realistic chance of meeting energy requirements, Europeans must overcome their phobia of nuclear energy and of established forms of energy production, operated, of course, in strict compliance with environmental and operational norms. European institutions should also adopt a more far-sighted approach to the closure of existing energy installations. In this context, I must criticise the decision, motivated largely by political considerations, to decommission prematurely the nuclear power plant at Jaslovské Bohunice, in spite of the fact that the plant meets operational safety requirements. This will weaken the energy potential not of only Slovakia, but of the entire European Union, and will draw away resources that might have served, among other things, to finance programmes aimed at supporting alternative forms of energy.
– Mr President, ladies and gentlemen, we know that the question of promoting renewable sources of energy is of crucial importance.
The recent opinion simply emphasises this. I think that Mr Piebalgs' recent five-point action plan moves in this direction.
Allow me now to focus our attention on two issues.
Firstly, we need to promote the independence of island systems in the European Union. In my country, for example, we have a great many islands which are cut off from the national electricity grid. Advanced hybrid generation technologies, which combine renewable sources of energy and storage technologies, need to be applied to independent energy systems as a matter of priority. This will allow us to have independent, decentralised energy units, together with constant production and supply of energy to the consumer.
The second issue relates mainly to solar and wind energy. Connecting them to existing energy networks is causing problems. The Commission needs to study best practices in managing networks, in order to resolve these problems. This must be our first concern, if we want renewable sources of energy to penetrate each country's energy system.
Mr President, energy produced from renewable sources should be exploited according to the technological priorities for a given country. The climatic and agricultural conditions prevailing in Poland mean that biofuels should have priority for immediate support, with geothermal energy in second place. The experience gained to date, however, does not paint a particularly rosy picture concerning the production of electricity from solid biomass. Amongst other reasons this is due to the low efficiency of conversion of heat energy into electrical energy, and also to logistical and environmental problems. In addition, wood-based biomass has to be dried to remove about 20% of its water content, and this process consumes additional energy.
Another priority for Poland could be energy contained in municipal waste. Not only is this energy source constantly renewing itself, but is actually increasing at a dramatic and alarming rate. By definition, it is certainly a renewable source of energy. Existing technologies such as pyrolysis make it possible to obtain hydrocarbons from the waste and convert them efficiently into electrical energy. The benefits are twofold: energy as well as a form of secondary recycling and liquidation of landfill sites. The Commission should recognise this type of energy as renewable energy.
Mr President, Commissioner, the rapporteur, Mr Turmes, has, in his own inimitable manner, produced a thorough report, this time on a strategy for the use of renewable energies. The report deserves credit and speaks for itself.
It is predicted that the world’s population and use of energy will continue to grow. When we speak of renewable biofuels and the cultivation of energy crops, it must be realised that energy production competes with food production for the same area of land. Considering the current prices of oil and grain, it may be cheaper to use grain rather than oil as a heating fuel. At the same time, a large number of people in the world are starving. That is the way the market mechanisms work.
While following the Greens’ energy strategy – and Mr Turmes is a Green – I have noticed that there is a hostile attitude to research into the use of fusion energy. Like Mr Turmes, we are in favour of financing research into renewable energy sources and energy efficiency under the 7th Framework Programme for Research and Technological Development. That, however, cannot be allowed to happen at the expense of research into nuclear fusion. Mankind needs to explore this possibility for energy production thoroughly. It is an energy resource which is halfway between being renewable and non-renewable. We are faced with problems, and solving them will rely on the coordination of population growth, food production and renewable energy production.
Mr President, I wish to congratulate the rapporteur on a highly informative report on the 21 types of renewable energy, which will play an ever-increasing role in the 21st century, whether from a climate-change perspective or that of the security of supply of fossil fuels and increasing prices.
My own country, Ireland, is uniquely placed for the development of green energy and green fuel: we have the technological base, the climate and amongst the strongest wind and waves in Europe off our Atlantic coast. Just yesterday our minister announced a new scheme to support another 400 megawatts of renewable capacity. However, despite all of that, the ambition of our renewables sector is completely frustrated. Again the minister has got it wrong: his proposal is an attempt to defy economic gravity. He is proposing the only scheme in Europe to cap prices and quantities. This will totally distort competition in a market that is already stacked against independent renewable generators.
We do not have de facto liberalisation of the electricity market in Ireland. The investigation into anti-competitiveness practices in the electricity market announced six months ago by Commissioner Kroes will no doubt show that the ESB – our Electricity Supply Board – like its French counterpart EDF, still holds an effective monopoly and abuses its dominant position as the gatekeeper of the national grid, instead of ring-fencing generation from grid operation with cross-subsidisation of uneconomic fossil fuel generation with the national grid profits. The fear that the ESB could switch off the lights at any time causes the regulators to take a softly, softly approach to the opening up of the market. There is nothing the government can do! It has relinquished all power to form policy in this particular area. The 1999 Act, which set up the Irish Commission for Energy Regulation, had an in-built provision for ministerial policy directions to be cut off in 2002. Conveniently the author of that act is now head of the Irish Commission for Energy Regulation, which has carte blanche to regulate without any government input or supervision. Necessary independent arbitration should not preclude ministerial policy directions.
We have what is effectively a marginal grid policy, where each project requires an upgrade of the grid and has to fight for access on an ad hoc basis. The bureaucracy and financial uncertainty this causes for renewables is considerable. It is high time the Irish Government took back control over shaping a progressive renewables policy in Ireland.
I represent a Member State which certainly occupies penultimate place in the European Union in the use of renewable energy. The reason for this is Estonia’s heavily-polluting and very inefficient – and yet monopolistic – oil shale-based energy. The only partly unavoidable reason for using this energy source is the fact that the value of oil shale is not based on the world price, but has instead been determined by a committee at the Ministry of Economics and Communications. Thus, in heating buildings, we have been independent of price fluctuations on the world market.
Now, however, companies which produce oil from oil shale have apparently raised their prices considerably through a cartel agreement. Since sustainable energy has not been seriously implemented in Estonia, many consumers have no other options. As we all know, it is the poor who suffer the most from price increases.
Today, from morning till evening, the European Parliament has been discussing possible measures for the alleviation of both the social and economic consequences. Our Minister of Economics and Communications, however, has shrugged his shoulders and claimed that there is nothing he can do if oil shale companies have tied the price of oil shale to the price of oil. The price of oil shale itself, however, has not risen.
The moral is that the European Union must increase pressure on those Member States’ governments that are burying their heads in the sand. I wish all power to representative Andris Piebalgs, and I would like to thank MEP Claude Turmes for taking a large step in the right direction.
. Mr President, I should like to make some brief remarks.
First, I can assure you that the Commission will do everything within its legal powers to implement the existing directives. Second, there has been enough evidence given today about the necessity for a directive using renewables in heating and cooling. The arguments in favour of that are very strong.
I would also like to mention that it is extremely important that the Committees on the Environment and Agriculture were consulted but, if the objective of renewables is to be successful, then other committees should also take these questions on board. As long as it is just the Committee on Energy, the goals will not be achieved. It is a much broader issue – the committee responsible for taxation questions and other committees, especially those that are concerned with economic development, should deal with these issues.
The report on the situation of the internal market will be ready in November. Then I will be glad to discuss with you the situation and challenges in different Member States. Definitely the situation of market liberalisation differs from one Member State to another.
I thank the rapporteur and everyone else who contributed to this very good report.
The debate is closed.
The vote will take place on Thursday at 12 noon.
Mr President, ladies and gentlemen,
I strongly welcome the Turmes report outlining the future of renewables according to the overall guidelines of the Lisbon Strategy. I also agree that within the framework of a consistent European energy policy, renewable energy sources can have a positive impact on job creation, environment protection, market integration, research and development, innovation, as well as sustainable economic development in the coming decades.
However, I would like to point out that technologies using renewable energy are very expensive, both in terms of their absolute value and their efficiency. Having said that, the price of energy, especially under current circumstances, is a highly sensitive issue in many of the Member States, to such an extent that it can even endanger social cohesion itself. Therefore I believe that before starting to prepare an overly ambitious policy on renewable energy it is extremely important to support cohesion between regions, Member States and small regions as well as the integration of the European energy market by a comprehensive energy policy based on reasonable balance.
The next item is the Commission declaration on the human rights of minority groups in Kosovo.
. Mr President, this declaration covers answers to three questions posed by honourable Members relating to the human rights situation of the Roma in Kosovo.
Generally, it would be fair to say that the return process for all minorities has thus far failed in Kosovo, with only 13 000 returnees since 1999. Furthermore it would be a fair assessment to say that the Roma community is in a very disadvantaged position in Kosovo.
The Commission is concerned that the forced returns of members of the Roma community may be happening in a framework that does not ensure their safe and sustained reintegration into Kosovo society after they return.
Meanwhile the Commission supports the Roma community where it can, notably through our assistance programmes to improve the overall sustainability of their living conditions. At the same time, we do not target forced returnees specifically.
The second question concerns the issue of whether the principle of non-refoulement is being fully respected in the event of the forcible repatriation of Roma refugees to Kosovo. It is not within the Commission's remit to establish whether the principle of non-refoulement is fully respected or not.
The ultimate administrative responsibility falls to the United Nations Interim Administration Mission in Kosovo, UNMIK, as well as to the European Union Member States that have decided to forcibly return members of the Roma community to Kosovo.
Meanwhile in March 2005 the UNHCR, the United Nations High Commissioner for Refugees, assessed that returns should be considered unsafe for Kosovo Serbs and Kosovo Roma, as well as Kosovo Albanians where they are in a minority situation. Returns for Ashkali, Egyptians as well as Gorani and Bosniak people are considered safer.
As far as the Commission is aware, the agreement between UNMIK and the German government on forced returns concerns the Ashkali and Egyptian minorities only, and not the Roma and other minority groups.
Thirdly, the question on Roma in Kosovo in general. All progress reports contain a chapter on the political situation and the criteria as laid down by the Copenhagen European Council in June 1993.
This chapter contains a section on minorities and minority protection in candidate and potential candidate countries, including the Western Balkan countries.
This year's progress report on Kosovo will be no exception and thus provides an assessment of the situation of minorities, including Roma. This issue will also be regularly monitored and addressed in future progress reports and in the Commission's political dialogue with Kosovo.
Of course we will very carefully study what Ambassador Kia Eide will present in his standard report on Kosovo, which is due in a few weeks. This will concern the implementation of the decentralisation measures and the critical issue of minority protection. That report will be indispensable when it comes to determining the likely start of the status talks on Kosovo in the course of this autumn.
. – Mr President, Commissioner, our opinions differ on many issues, but I hope that we shall at least succeed in reaching a certain consensus in the field of minority rights. The Commissioner’s home country, Finland, has in place an exemplary settlement for its Swedish minority. There was once one of our own fellow Members in this House who had the same surname as you, and she belonged to that minority.
It is high time that the European Union developed uniform standards for minorities, not only within the EU – where, to be frank, there are no standards at all for minorities, which is a problem – but also in our external relations with the candidate countries and with the associated countries. We cannot keep arbitrarily picking out this or that minority in this or that country, but instead should make a real attempt to arrive at a common basis.
I believe that the Kosovan Constitution, which President Rugova developed whilst underground, contains exemplary minority rights. Then there was the mass expulsion of the Albanians in 1999, and since then the wounds of the war have been bleeding. A few years after a war such as this, the return of the displaced persons is of course the most difficult chapter. Yet we should begin with the right to vote. The right to vote does exist, and seats in the Kosovan Parliament are reserved for minorities.
I should like to ask the Commissioner what he, and what the EU, is doing to ensure that all minorities actually take up the seats in the Kosovan Parliament to which they are entitled. Secondly, is the Commissioner aware that, in neighbouring Serbia, there are no seats at all for minorities? What is the Commissioner doing to ensure that the same standards are applied to the Serbian Parliament regarding the right to vote as are applied in Kosovo? In Kosovo, minorities have a disproportionately large parliamentary representation, whilst in Serbia, in view of the 5% threshold and the fact that Serbia is a single constituency, there are no seats at all for minorities. These are glaring differences.
How do you see the outcome of the status question, which has to be resolved taking these issues into account?
. – Mr President, I should like to make a point of thanking Commissioner Rehn for his objective presentation of the drastic situation of minorities in Kosovo.
It truly is worrying that this is the first time since 1999 that the European Parliament has debated the question of minority rights in Kosovo. This policy of double standards, this selective sensitivity towards the Serb minority and towards other minorities in Kosovo is truly worrying.
If we look at the situation as described in the reports by both the High Commissioner for Refugees and the special UN envoy, we see that, since 2004, after the bloody events and the murder of Serbs and other minorities, nothing has improved in Kosovo as regards the protection of minority rights.
We see constant ethnic bloodshed, not to say ethnic cleansing against the minorities in Kosovo by the hard-line nationalistic gangs in Albania. Not only is UN Resolution 1244/1999 not being applied, it is also being undermined. None of the eight criteria set on the basis of the principle of 'standards before status' is being applied, it has not been implemented and I should like to ask the Commissioner what the European Union's policy is, if it will assent to the start of negotiations at the UN on the final status of Kosovo without these criteria having been met.
The European Union designed a European strategy on the basis of the conclusions of the European Council in Thessaloniki. We support a multi-ethnic and democratic Kosovo which will move towards future integration into the European institutions. That being so, however, we must help to shape stable democratic institutions.
The European Commission must make use of Community programmes, such as CARDS to fund development programmes, and of education, culture and youth programmes for the benefit of all the citizens of Kosovo. The restoration of the churches and cultural monuments of the minorities, especially the Serb minority, must also be funded.
To close, the European Parliament must take its responsibilities.
. Mr President, at the end of June I became aware of the fact that 35 thousand refugees are in deep trouble in Germany. They had all arrived from Kosovo six years ago. All of them are Roma. It does not matter whether we call them Ashkalis or ‘Egyptians’. In the first half of July, the chairmen of the fractions – except for the conservatives – urged the German Government in a letter to re-consider its decision. Namely, Germany has decided to repatriate 35 thousand Roma to Kosovo. To the very country where only six thousand Roma remained out of 150 thousand, and even this small group continues to live there in inhuman circumstances. They live in refugee camps in their own land. Severe lead pollution was detected in the refugee camp situated in northern Mitrovica, with lead levels six times higher than normal, resulting in many children being born with various impairments ever since. The houses that had been used by Roma before the war are now illegally occupied by Albanians or other people, or have been demolished. Germany has been thinking for six years about whether or not to grant refugee status to the Roma, and has now decided to send them back to Kosovo, to nothing. Another approximately 70 thousand Roma are living mostly illegally in other European or Balkan states, such as the Netherlands, Sweden, Finland, Macedonia, Serbia, etc.
We have no mother country to take us in when we find ourselves in such a situation. When I propounded this debate, I actually asked that Europe as a whole take a position in this matter, and not that ten MEPs discuss the issue of minorities after 11 p.m. here in the European Parliament. We, the Members of the European Parliament, must exert an influence on Germany. Deportation must be stopped and the problem of Kosovo must be tackled.
. Mr President, since the arrival of the UN Mission in Kosovo in 1990, the Kosovo Liberation Army, or UCK, has been using torture, rape, targeted killings, arson and burning of Roma houses as methods of ethnic cleansing against the Roma community from Kosovo, Ashkali and Egyptians included. The UN administration did not find any appropriate measures to calm down the Kosovo-Albanian majority. On the contrary, many clear cases of anti-gypsyism are not prosecuted and charges are not even brought.
Today Kosovo is a human rights vacuum. Access of Roma to housing, healthcare and jobs remains extremely difficult, while children stop attending school for security reasons or due to lack of money. It cannot be a surprise that many returnees are selling their property, unwilling to live in fear and indignity. In wartime citizens of all ethnic backgrounds flee. When war is over it is unacceptable that one or two ethnic groups are welcomed as citizens and codecision makers, whereas the others find themselves changed into disadvantaged groups, minorities and IDPs. This double standard approach on the basis of ethnic background is the worst scenario for the founding of an independent state.
With the final status discussions drawing near, the exclusion of the Roma from the decision-making process would be one more proof of the lack of respect for East European citizens.
The high level pan-European consortium ...
– Mr President, while we have been sitting in this House today, the German television station ARD has been presenting the 2005 Media Prizes for Cultural Diversity and Integration in Europe. The television prize in the information category was awarded to a report on forced deportations of asylum seekers and refugees at dawn. This is a harsh reality for what are possibly soon to be thousands of Ashkali and Egyptians, who in principle belong to the Roma family of peoples, and other Kosovars, who have often been living in Germany or other European countries for more than ten years, and whose children were born and have become socially integrated there. Sadly, in Kosovo they do not find even the most basic conditions for starting a new life. Their houses have been destroyed; the unemployment rate stands at approximately 60%. There is no free access to education, particularly for minorities. I find this irresponsible.
I would appeal to the Commissioner to make every effort to prevent Member States carrying out forced returns, or for him to at least press for an increase in financial support. This also applies to the unacceptable situation, which has already been mentioned, of approximately 700 Roma living in camps in northern Mitrovica, for whose resettlement there are insufficient resources. This is a violation of fundamental human rights.
. Mr President, thank you for those remarks, of which I have taken due note. We will take them into account in our future work. I will begin by responding to the questions from Members Mohácsi, de Groen-Kouwenhoven and Kallenbach.
There are three camps of internally displaced persons in northern Mitrovica for Roma Ashkali and Egyptian people. These sites suffer from major lead pollution as a result of the activities of the former Trepca mining complex and this poses a serious health risk to the inhabitants.
In July 2004, the World Health Organization released a report on elevated platelet levels in those communities and recommended a set of emergency measures, including the evacuation of the centres. An agreement was signed in April 2005 by UNMIK, UNHCR, OSCE and the President of the Mitrovica Municipal Assembly, creating a framework for the return of former residents of the Roma Mahala to their homes in southern Mitrovica. Unfortunately, however, this process has not yet started.
In the case of the Roma Mahala, we could not easily make funding available and so have communicated the request to all EU Member States through the Management Committee, asking them to consider making sufficient funds available. We will continue to raise this issue on the ground through our EU liaison office and the European Agency for Reconstruction, which works in that area.
I would also like to respond to Mr Posselt's question concerning minority rights in different countries, in the EU, in accession countries and in our partner countries. It is true, as Mr Posselt said, that there are many violations inside the European Union. The minimum rights of minorities are set out in the relevant documents of the Council of Europe and the Convention on Human Rights. Some countries inside the European Union stick close to the minimum standards, while others go beyond that and have a very high level of minority rights and protection. As the Commissioner responsible for enlargement, I am faced with difficult situations, because it is hard for us to go beyond what some EU Member States practice. Nevertheless, we must practice what we preach when we are dealing with our partners, whether they are accession countries or countries in the wider world.
That has to be taken into account, nevertheless. I agree that there is a case for working towards a more uniform definition of minority rights. In my view, human rights in general and the rights of minorities are at the heart of the European idea and of the European Union. Therefore, we should not see it as a static product but as a dynamic process which develops these rights at ever higher levels inside the European Union and throughout Europe.
Finally, concerning the questions raised by several Members on the future of Kosovo and its standards and status, there is clearly an urgent need for the economic and social development of Kosovo. The level of unemployment depends on which statistics you look at. However, it is at least 40% and often more than 50%, and the situation on the ground is extremely difficult. People have no hope at the moment. Therefore it is high time to move from stability and reconstruction towards defining the status and working for economic and social development and for the real needs of citizens. That is why it is time for the European Union to move from a policy of standards before status to a policy of standards status so that we move forward in the status talks, ensuring that they can start soon and be conducted and concluded without unnecessary delay.
In that context, it is worth noting that the Council has reached an agreement at working group level on the negotiating guidelines for the stabilisation and association agreement with Serbia and Montenegro. That is important because it enables us to open the negotiations on the stabilisation and accession agreement around the fifth anniversary of the democratic transition in Belgrade and, moreover, because it will make Serbia and Montenegro's European prospects concrete and tangible and will also pave the way for a genuine dialogue on Kosovo and a resolution of the question of its status without undue and unnecessary delays.
The debate is closed.
Roma living in Kosovo become victims of racial discrimination on a regular basis. Discrimination affects them in all areas of their lives. They live in the internment camp of Mitrovica in inhuman circumstances, their health is endangered by poisonous water in the wells, and the local authorities do not take appropriate measures to eliminate the problem.
Refugee status must be granted to Roma coming from Kosovo. We often hear about Roma being repatriated, in spite of the fact that the prevailing international law clearly prohibits the repatriation of refugees. In this context I would also like to call to your attention the right to family reunification, which grants Roma, just like all other immigrants, the right for protection together with their families within the Member States.
According to the European Charter of Fundamental Rights, legal immigration must be made possible to all victims of inhuman treatment and war who were forced to leave their country because they had lived in constant fear and danger, were persecuted, their homes were burnt down and their lives were in constant jeopardy.
We must find a solution for the protection of these victims. Special attention must be paid to the situation of children because they are especially vulnerable. In my opinion, the issue of migration must soon be re-considered so that a solid European immigration policy can be developed. Opportunities for illegal immigration must be reduced and appropriate protection must be ensured for each legal immigrant within the European Union.
There are rumours of 38 thousand refugees in Western Europe who have been forcibly repatriated to a country where their human rights are not granted. I would respectfully ask for the support of all fellow Members on this issue so that such a situation can never occur in our Europe.
The next item is the debate on the report (A6-0225/2005) by Ari Vatanen on behalf of the Committee on Transport and Tourism on the Commission communication ‘European Road Safety Action Programme: halving the number of road accident victims in the European Union by 2010: a shared responsibility’ [2004/2162(INI)].
. Mr President, it is a pity that this debate is taking place so late, because when you drive home on an empty stomach that can be a safety hazard too. Debate on traffic safety is a question of attitude. It is a question and a test of how we value human life. That is what it amounts to: is human life precious to us?
The figures regarding traffic safety are as bleak and grim as the weather outside tonight. There are about 50 000 deaths per year, about 2 million people are injured. It is the main cause of death in the under-50s age group. It costs about 2% of GNP, equivalent to EUR 200 billion. But that is only money. We have to realise that what is at stake is the human suffering.
Why do we do so little? It is because it is not the Concorde which crashes, it is not the pride of the UK and France which crashes. When that happened, all Concordes were grounded immediately. No stone was left unturned in seeking to remedy the problem. But when it comes to traffic safety, it is just one family crying here, another family crying there. Their lives are shattered, amputated. You do not recover from it. You have to live with it. And perhaps only those people who have experienced that know what the grief of a family means. When I was a small boy I was with my entire family in a motor car when my father was killed. I remember him leaning against the steering wheel, that anxiety in my chest. I am sure that experience has left me with a bigger internal handicap than I dare to admit.
There is still so much that we could do and can do. First of all law enforcement. Okay, that is not an EU matter, it is not within our competence, but that is by far the most efficient way to get things done - through law enforcement, just abiding by and obeying the current rules. On the way here tonight I saw the French police carrying out an alcohol check. When more radars appeared on French roads, immediately fatalities came down.
Sometimes I think that, although it is a matter for subsidiarity, EU citizens should be protected from their respective governments. I am sorry to say that, but that is how it is, because we do not seem to realise the magnitude of the problem. There are incredible discrepancies between different States. It is up to eight times safer in the UK or in Sweden than in some of the new Member States - eight times - imagine that incredible diversity! We have to learn from one another. From now on we must carry out a systematic scrutiny of what is going from country to country. We have to render that transparent, so that people know about it, so that they make a noise about it, so that they create political pressure. We must coordinate our actions and we must disseminate our best practices. If we make mistakes, why should those mistakes be made in those countries which are still on the road to development?
We have to name, shame and fame. That leads to action. When people have been woken up they will demand action from the politicians in their various Member States.
At an EU level we can promote new technology, we can promote new cars with fiscal incentives. At the moment a Chinese car is coming onto the European market, with no EU approval. That should be stopped, because it is downright dangerous. We must invest more money in infrastructure. We should have an infrastructure directive on TEN roads. Europeans are mobile thanks to the European road network. It is not justified, or fair on European competitiveness, that we should spend so much money on railways, which serve so little purpose compared to the road network. We have to be just in that allocation.
Yet things are not so bleak. Traffic has grown threefold since 1970 and yet fatalities have been halved. So cultures can be changed. We must believe in the new generation. At the end of the day, whatever we do, responsibility always lies with the individual. At the end of the day we are responsible.
Mr President, I know my time is up. The EU must act decisively. When our time really up, hopefully it will not happen on a road. There are still many small boys out there waiting for their fathers.
. Mr President, ladies and gentlemen, I would like to start by thanking Mr Vatanen for his excellent work. Over the next few months, the Commission will provide an assessment of the third Road Safety Action Programme and Mr Vatanen’s comprehensive and balanced report will provide useful fodder for the considerations that the Commission needs to take to prepare this mid-term review.
This report demonstrates the need for common initiatives at European level. To follow up on the 2001 White Paper on European transport policy, the European Union had already set the objective of halving the number of deaths on the roads of the 15 Member States at that time by 2010. The benefit of this objective was that it mobilised each country within the framework of its national competences. The results are noticeable. Today, in the enlarged EU, some Member States have made remarkable progress in implementing credible and dissuasive control and sanction policies. In other countries, however, progress has been more modest and shows that considerable efforts remain to be made.
We must recognise that the Union’s policy on road safety has remained in the embryonic stages for too long, because of the subsidiarity principle. You just have to think back to the unsuccessful debate on setting a general blood alcohol limit; and the current difficulties in making certain Member States adopt the revised directive on driving licences, even though it is essential for preventing fraud, also bear witness to this.
Without anticipating the mid-term review that the Commission will publish shortly, three points in Mr Vatanen’s report are worth commenting on. Firstly, we need to ensure that the essential rules, whether with regard to speed limits, blood alcohol limits or the requirement to wear a seatbelt, are respected. At the moment, we cannot help but notice that Member States’ interventions against drivers who breach these rules are limited, in the absence of cross-border cooperation.
I am particularly grateful to Mr Vatanen for advocating considerably closer cooperation between Member States to control and deal with offences. I would point out to you that the Commission intends to launch an initiative next year to improve the organisation of cross-border enforcement.
My second comment relates to the improvement of infrastructure. Progress could be made everywhere and, in some Member States, considerable efforts are needed. The European Union, via the cofinancing that it provides under the Structural Funds, already contributes to the construction of safer and more modern infrastructure. A legislative instrument, as Mr Vatanen said, could prove necessary to make impact assessments, audits and road safety inspections, including dealing with black spots, more systematic.
My third comment is that technological innovation in vehicles is a decisive element in road safety. A dialogue has been launched between the Commission and the European automotive industry. This relates to the initiative known as CARS 21, as part of which your Committee on the Internal Market and Consumer Protection will soon organise a Parliamentary forum. The technical standards needed to enable innovations play an important role, but we must, as Mr Vatanen points out, properly understand the costs and benefits of these innovations before we bring them into widespread use. It is in this spirit that the Commission is currently assessing the possibilities for new initiatives to encourage the installation of mirrors that eliminate the blind spot and the use of daytime running lights.
Mr President, ladies and gentlemen, I would remind you that opinion polls show that European citizens put road safety at the top of their list of concerns, thus echoing what Mr Vatanen explained so well, illustrating his speech with some personal memories, which were very moving.
The European Union cannot continue to do nothing in the face of the citizens’ worries. Of course, we must take subsidiarity into account, but, in view of the increase in international traffic on trans-European networks, in other words the number of foreign drivers on the main arterial routes of each country, we cannot avoid asking ourselves whether the limits currently set on the EU’s actions are the right ones and whether we should simply decide, in the name of subsidiarity, to leave the Member States to face this scourge alone.
In order to achieve our consistent collective objective of reducing the number of deaths on the roads by 2010, above and beyond the initiatives that I have already mentioned, the exchanges of good practice and the initial considerations need to be as open as possible, and relate particularly to the adoption of measures targeted at professional drivers and at young drivers, who are particularly prone to accidents. Mr Vatanen’s report is therefore very timely. I would like to thank him for his very open reflections on the problem as a whole and I will listen attentively, Mr President, to the comments by the Members, who I know are keen to make progress on the good cause of road safety.
. – Mr President, imagine it is 31 December and the news tickers are announcing 50 000 dead and several million injured, some seriously, in Europe. What horror, what an outcry this information should provoke. Yet people are indifferent, unmoved. Was it a false alarm? No; it was only that year’s statistics on victims of road accidents in the European Union.
Have we really done enough to combat indifference towards road accidents and to improve road safety? Could it be that vehicles are, after all, modern weapons in the hands of millions of Europeans? There is no need to worry: no one in this House is considering banning vehicles; it is only in the way we use them that a decisive improvement is needed.
I should like to extend my thanks and congratulations to Mr Vatanen for his excellent report. He succeeded in showing the complexity and interactions of hazards on our roads, so that both the Commission and the Member States can be obliged to do more towards the achievement of road safety in Europe.
We urge the Commission to help towards accelerating the implementation of the Action Programme, and we also encourage it to develop a long-term road-safety concept, which goes far beyond 2010 and is oriented towards the ‘zero vision’, namely the avoidance of all fatalities caused by road accidents.
I welcome the choice of an integrated approach, which takes into account all three components of road traffic: road users – drivers and pedestrians – the vehicles themselves, and also infrastructure such as roads and tunnels. Vehicles can be equipped with the latest technologies such as Electronic Stability Control, Advanced Driver Assistance Systems, Intelligent Speed Adaptation or eCall, but there will be no improvement in safety unless there is intelligent interaction with the person actually doing the driving.
. Mr President, Commissioner, I would firstly like to thank Mr Vatanen for the huge job he has done on this report and for his dedication to it, and I would also like once again to express the frustration I feel given the great sense of expectation and potential I felt, knowing that Mr Vatanen was the rapporteur for this report. In his report, it is clear that his diagnosis is not wrong, in fact he acknowledges it, he emphasises it and presents it in such a dramatic fashion as the figures. The full magnitude of the problem is not therefore expressed.
He also points out that there is a great discrepancy between the safety percentages of the different Member States, but I believe that that discrepancy does not exist in the diagnoses or in the most useful instrument: the legislation, setting limits and dissuasive measures.
What is truly frustrating is to see that what we are proposing today for the European Union, for a Union in which, as the Commissioner has said quite rightly, we citizens are seeking a strong message and added value, in terms of what each Member State has been wisely imposing, there are great differences and, sometimes, enormous deficiencies, in relation to the legislation on speed limits, limits for alcohol in the blood and the use of safety belts.
In this regard, we believe that this is the time to take that step and the Socialist Group has presented an amendment in which we call upon the Commission, following the evaluation of the Recommendation, specifically in the case of limits for alcohol in the blood, also to offer us the necessary legislative measures applicable to those three aspects that are fundamental, which all the European citizens and all the Member States recognise. But they also recognise that there are problems. And it is in relation to these coordination problems that the greatest weakness lies. We would therefore call on the Commission to be understanding and to accept our amendment.
. Mr President, Commissioner, I too would like to begin my minute-long speech by thanking the rapporteur, Ari Vatanen, for this excellent and thorough report. The report reflects Mr Vatanen’s expertise and experience. Moreover, his calling as someone who preaches road safety is reflected in this report in the form of positive mediation and action to support the aim to actually halve road deaths by the year 2010, which is our common objective.
The report contains some excellent proposals concerning compliance with rules and legal provisions relating to seatbelts, speed limits and alcohol. It is very important to invest in roads and to remember the importance of education and enlightened attitudes. In addition to this, we need awareness, since the biggest threat on the roads is always to be found between the steering wheel and the driver’s seat.
Mr President, I too should like to say thank you for, above all, the first part of Mr Vatanen’s introduction today. I thought it was a quite brilliant description of the extent of the problem. The problem is on a horribly huge scale, and it is appalling that we are not doing anything more serious about it. Indeed, I have to say that the proposals produced by Mr Vatanen really have no bearing on the extent of the problem. The larger and broader roads would be there for many more cars to drive faster on. We can say with some certainty that the result would be more accidents when, instead, we should be limiting traffic.
I am delighted that the report mentions vulnerable road users and that the aim is to have no accidents at all. The fact is, however, that this report would offer no protection at all to vulnerable road users unless we were to have the amendments adopted that would set fixed speed limits in Europe, namely a maximum of 130 km per hour on motorways and 30 km per hour in towns, and unless, at the same time, something serious were done to have these requirements complied with. I think that the proposals, pathetic as they are, fall spectacularly short of dealing with the problems so splendidly described by Mr Vatanen.
Mr President, I too wish to thank Mr Vatanen for this report and for a notable piece of work. What we face is a serious problem, but I want to point out that we are on the right road in Europe. We have a huge number of fatalities – far too many; indeed, no figure is acceptable – but the numbers are going down. It is important for Europe to be a model in the global work to promote road safety, and that is something we can be.
We are a model where technical development is concerned. If we obtain better cars in Europe and the rest of the world, we shall reduce the number of fatalities. We must make use of constructive examples, such as the proposal we have in Amendment 5 whereby those purchasing haulage services would be urged to demand road safety from those selling the services. Use can be made of legislation, for example in relation to alcohol and driving, for we know that no one should ever drive when drunk. I do not, however, think that legislation should be used as a tool where speed is concerned, because the state of a road can vary a very great deal, and one road be in a different condition to another. We need, then, not to take a uniform view of road safety. In that way, we can set a good example to the rest of the world.
. Mr President, I will be fairly brief, but that is not to say that I am underestimating this problem, which is a major one. I am therefore very pleased with this debate. I find comfort in the conviction that effective control is vital. It is true that we must have a better influence on the behaviour of drivers, particularly of young drivers.
We must also not forget the importance of education from a very early age and we must mobilise all our energy and gather all our resources to combat this scourge. That is clearly a responsibility shared between the European Union, our Member States and our regions, but also by every one of us.
I would like to say quite simply, echoing Mr Vatanen’s report, that the three institutions of the Union now seem to be converging towards the same objective: namely the desire to make progress down this path. It is about time, because we have gone from 50 000 deaths to 43 000 deaths in the 25 Member States. We are a long way from reaching the targets we set ourselves. As a consequence, we are going to have to redouble our efforts.
As for the Council, on 4 and 5 November we will hold an informal meeting in Verona on the subject of road safety. I also know that the Austrian Presidency will also want to work hard to come up with new solutions.
I am therefore delighted that Parliament feels so committed and I must say that, with regard to the Commission’s commitment and to my own personal commitment, you can be certain that I really will make every possible effort both to convince the Member States to get involved in considerably more courageous policies and to assess what the European Union, at its level, can provide and require. That is why this report is so very apropos, and it comes as a wake-up call for consciences in this matter, which, indeed, requires from all of us resolute and determined ethical behaviour.
The debate is closed.
The vote will take place on Thursday at 12 noon.
The target of achieving a further reduction of 50 % of road accident victims by 2010 might be ambitious but not impossible through proper and combined measures. The setting of targets, allocation of responsibilities and proper planning can contribute to the success of this ambitious programme. Legislation, social acceptance, planning and monitoring are integrated elements of this strategy.
There is a striking diversity between Member States in many aspects which should be taken into consideration: cultural, diversity in attitude and, one of the biggest difference, economic wealth, the latter being the major cause of bad quality of road, limited length of highways. This is also one of the reasons of grave road safety records of most of the ten new Member States this is mainly why we are lagging far behind the EU-15.
I’m sure that the introduction of the European driving licence, the strict conditions to get that licence and enabling the physical and mental faculties of drivers and their driving skills checked over time is a must.
It is extremely important that proper continuously updated information and monitoring network throughout the EU should be established which could help a lot with cooperation of authorities in road safety surveillance.